Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 1 of 189




                   EXHIBIT 16
Google's Pixel phones might have a serious audio problem                               https://mashable.com/2016/12/19/google-pixel-xl-speaker-problems/#n...
                          Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 2 of 189


               Google's Pixel phones might have a serious audio problem

               Raymond Wong




                    The Google Pixel and Pixel XL.

                    Image: Dustin drankoski/mashable

               Dull design aside, the Google Pixel and Pixel XL are two of the best premium Android phones (if not the best) you can buy right now.
               But there might be an issue with their speakers, especially at high volumes.

               Reddit user Mark "badmark" Buckman brought to attention the problem after posting a video of his Pixel and Pixel XL exhibiting
               audio distortion when the volume is turned to their highest levels.

               With the volumed cranked all the way up, the Perfect Piano app is virtually unusable. As you drag your fingers along the keys, the
               keys sound more like static with lots of audio popping.

               The issue also only rears itself when the volume set to its loudest with the Perfect Piano app and the audio is played through the
               speaker; headphones seem to work fine.

               Mashable was able to replicate the same audio problem on a Pixel and two separate Pixel XLs. The issue remained even when we
               updated the phones from Android 7.1 to 7.1.1. The same tests on a OnePlus 3T running Android 6.1 Marshmallow, and an iPhone 7
               running iOS 10.2, however, had no such audio distortions.

               Pixel owners have been reporting on audio popping and clicking issues since late October.

               A post from a Pixel XL owner, Ryan Lestage, on Google's official Pixel user community forum, from back on Oct. 24, suggests the
               audio issues extend to all audio including "talk radio or music played in Chrome, Facebook, TuneIn Radio, YouTube, etc."

               Mashable wasn't able to reproduce the issues in other commonly used music apps such as YouTube, Chrome, Spotify or Pandora.

               Given the different user reports, it's unclear exactly what's causing the speaker problems.

               Mashable reached out to Google and received this statement from a company spokesperson: "We're aware of an issue affecting audio
               quality for some apps on Pixel and we're actively working on a fix."

               Does your Pixel or Pixel XL have audio issues? Let us know on Twitter at @MashableTech.

               UPDATE: Dec. 20, 2016, 12:28 p.m. EST with the above statement from Google.




1 of 1                                                                                                                                              1/22/2019, 11:46 AM
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 3 of 189




                   EXHIBIT 17
Google responds to Pixel microphone issues with official replacement pr...   https://www.greenbot.com/article/3179145/android/google-responds-to-p...
                          Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 4 of 189




                  Michael Simon


                  In a post on the Pixel Phone Help board, a Google employee explains
                  how users can go about exchanging their phones.


                         By

                  Staff Writer, Greenbot | Mar 9, 2017 9:41 AM PT




                         Jason Cross

                  The Pixel has mostly enjoyed a smooth, successful launch, but it hasn’t been without its
                  problems. First there was an audio issue that affected playback at high volumes. Then a
                  Bluetooth problem caused random disabling of connected devices. However, while both of those
                  issues were patched via a software update, it looks like a new problem might not have such an
                  easy fix.

                  First uncovered by Android Police, Google has taken to the Pixel Phone Help board to address
                  issues regarding malfunctioning microphones. In the original Oct. 20 post, a user says that he
                  “received my Pixel today and after a few hours of use and set up, the microphone stopped
                  working entirely, except when recording video, upon which it’ll record audio fine as if nothing
                  were wrong. I factory reset the phone and the issue still persists everywhere but the camera app.”
                  This was followed by hundreds of comments from users experiencing similar problems.




1 of 2                                                                                                                          1/22/2019, 11:42 AM
Google responds to Pixel microphone issues with official replacement pr...   https://www.greenbot.com/article/3179145/android/google-responds-to-p...
                          Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 5 of 189
                  Google employee Brian Rakowski responded to the post by saying the company is aware of the
                  issue and that a software update will not be able to fix it, as it pertains to a flaw in the
                  manufacturing. As he explains: “The most common problem is a hairline crack in the solder
                  connection on the audio codec. This will affect all three mics and may result in other issues with
                  audio processing. This problem tends to be transient because of the nature of the crack. Based on
                  temperature changes or the way you hold the phone, the connection may be temporarily restored
                  and the problems may go away. This is especially frustrating as a user because, just when you
                  think you’ve got it fixed, the problem randomly comes back. We believe this problem is occurring
                  in less than 1% of phones and often happens after a few months of use (it could be triggered by
                  dropping the phone that may not cause any visible external damage).”

                  However, help is on the way. Rakowski says that Google will replace any Pixels exhibiting this
                  problem and “are taking additional steps to qualify refurbished phones to make sure they don’t
                  have this mic problem.” He says that Pixel phones manufactured within the past month
                  shouldn’t exhibit the microphone flaw and recommends going back to the place where you
                  purchased the phone to request a warranty replacement.




                  Now hear this: The Pixel is a new project for Google, and with all new ventures, problems will
                  rise. However, Google is handling them right. With previous issues, employees clearly detailed
                  what was happening and how it would be fixed via a software update. With this one, Google is
                  doing the right thing by exchanging the defective units for new ones, regardless of whether the
                  problem was exasperated by a fall. This will only strengthen the Pixel brand.

                  Michael Simon covers all things mobile for PCWorld and Macworld. You can usually find him
                  with his nose buried in a screen. The best way to yell at him is on Twitter.




2 of 2                                                                                                                          1/22/2019, 11:42 AM
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 6 of 189




DECLARATION OF BOBBIE J. WILSON
                      EXHIBIT 18
(Redacted Version - Sought to be Sealed)
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 7 of 189




DECLARATION OF BOBBIE J. WILSON
                      EXHIBIT 19
(Redacted Version - Sought to be Sealed)
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 8 of 189




DECLARATION OF BOBBIE J. WILSON
                      EXHIBIT 20
(Redacted Version - Sought to be Sealed)
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 9 of 189




                   EXHIBIT 21
012212304                                     56789
133-3
                    Case 5:18-cv-00801-NC Document    ÿ
Filed
                                                               8ÿÿ901/24/19
                                                                         ÿ77 Page 10 of 189
                                ¡¢£¢¤¤ ¥¢¤ ¦¢§¨ ©£ ª«¤ §¢¤¤                             ¬¢¨ÿ®¯°©¨ ¯§ ±¤²©³¯£ ´¯§¨©°¨ÿµ¤ Ä ¬ Å§ÿÆ§Ç¥¢Å ¤¨¢¡ ¶ ´©¡¨

     D;BP@>ÿB;DJDEE
   @@                        v* v1*'2 67ÿ%&'()*+                                                ·ÿ¹ºÿ»¼¼½¾¿ÀÿÁ¼Â                          Ã

   %&'()*+ÿ-('&.&//ÿ01/2*3&'ÿ45'&&3&+2
   67ÿ%&'()*+ÿ-('&.&//ÿ01/2*3&'ÿ45'&&3&+2
   89:;:ÿ=>:ÿ?@AB:ÿCDÿDEFDÿC@?=GD>F@ÿD>ÿHEA:I@JKÿLBEBFDÿ>=DEF;@ÿMDNEBFDOÿLPMQ?@GRDEA:>@JQS
   TUVWXYÿ[\]ÿ^U\\Y_W`ÿab]_c\Wÿd_]bebYYfÿgWÿhU_YÿijYh\kb]ÿl`]bbkbWhmÿn\joeeÿ[_Wpÿ_kq\]hVWhÿ_W[\]kVh_\WÿVr\jhÿn\j]ÿsb]t_^bmÿ_W^ejp_W`ÿ\j]
   Vr_e_hnÿh\ÿkVXbÿ^UVW`bYÿh\ÿn\j]ÿsb]t_^bÿ\]ÿhU_YÿV`]bbkbWhoYÿhb]kYmÿ\j]ÿe_Vr_e_hnÿ_[ÿhU_W`Yÿp\Wohÿu\]XÿVYÿqeVWWbpÿVWpÿU\uÿVWnÿp_YqjhbY
   rbhubbWÿjYÿkjYhÿrbÿ]bY\etbpÿ_WÿV]r_h]Vh_\Wÿ\]ÿYkVeeÿ^eV_kYÿ^\j]hÿfÿg[ÿn\jo]bÿY_`W_W`ÿjqÿ[\]ÿsb]t_^bÿ[\]ÿVÿk_W_kjkÿ^\Wh]V^hÿhb]kmÿn\joeeÿVeY\
   [_Wpÿ_W[\]kVh_\WÿVr\jhÿhUVhÿ^\Wh]V^hÿhb]kÿVWpÿuUVhÿUVqqbWYÿ_[ÿn\jÿ^VW^beÿVÿe_Wbÿ\[ÿsb]t_^bÿbV]enÿ\]ÿp\WohÿqVnÿ\Wÿh_kbmÿ_W^ejp_W`ÿhUb
   q\YY_r_e_hnÿ\[ÿVWÿbV]enÿhb]k_WVh_\Wÿ[bbÿn\jÿkVnÿ\ubÿab]_c\Wÿd_]bebYYf
   67ÿv&'w(x&
   y\j]ÿsb]t_^bÿhb]kYÿVWpÿ^\Wp_h_\WYÿV]bÿqV]hÿ\[ÿhU_YÿV`]bbkbWhfÿz@=;ÿ9J:>ÿB>?J=CDEÿ{@=;ÿG@>F|J{ÿ:JJ@M:>?DEÿ:>Cÿ}D:F=;DEKÿM|D;Dÿ{@=ÿ?:>ÿ=ED
   F|DGÿ8{@=;ÿ~@LD;:Dÿ;D:~SKÿ:>CÿF|DB;ÿG@>F|J{ÿ:>CÿA:{AD;=EDÿ?|:;DEQÿz@=ÿ?:>ÿ:JE@ÿE=NE?;BNDÿF@ÿEDLD;:JÿAFB@>:JÿD;LB?DEKÿJBDÿC:F:ÿ:CC@>
   A:?:DEQÿ@DF|D;Kÿ{@=;ÿ9J:>ÿ:>Cÿ:>{ÿAFB@>:JÿD;LB?DEÿ{@=ÿEDJD?Fÿ:;Dÿ{@=;ÿD;LB?DQÿ|DÿFD;GEÿ:>Cÿ?@>CBFB@>Eÿ}@;ÿ{@=;ÿD;LB?Dÿ?:>ÿNDÿ}@=>CÿB>
   F|DÿN;@?|=;DEÿF|:Fÿ:;Dÿ:L:BJ:NJDÿM|D>ÿ{@=ÿ:?FBL:FDKÿ@;ÿ@>JB>Dÿ:Fÿtb]_c\Wu_]bebYYf^\k
   *ÿ*ÿÿxx&2ÿ2(/ÿ45'&&3&+2
   z@=ÿ:??DAFÿF|BEÿ;DDGD>FÿN{O
          ;DDB>ÿB>ÿM;BFB>KÿN{ÿDG:BJKÿ@LD;ÿF|DÿA|@>DKÿ@;ÿB>ÿAD;E@>
          AD>B>ÿ:ÿA:?:DÿF|:FÿE:{Eÿ{@=ÿ:;Dÿ:??DAFB>ÿN{ÿ@AD>B>ÿBFÿ@;
          ?FBL:FB>ÿ{@=;ÿD;LB?DQ
   |D>ÿ{@=ÿ:??DAFKÿ{@=;Dÿ;DA;DED>FB>ÿF|:Fÿ{@=ÿ:;Dÿ:FÿJD:EFÿÿ{D:;Eÿ@JCÿ:>Cÿ:;DÿJD:JJ{ÿ:NJDÿF@ÿ:??DAFÿ:>ÿ:;DDGD>FQÿ}ÿ{@=;Dÿ:??DAFB>ÿ}@;ÿ:>
   @;:>BP:FB@>Kÿ{@=;Dÿ;DA;DED>FB>ÿF|:Fÿ{@=ÿ:;Dÿ:=F|@;BPDCÿF@ÿNB>CÿF|:Fÿ@;:>BP:FB@>Kÿ:>CÿM|D;DÿF|Dÿ?@>FDFÿ;D=B;DEKÿ~{@=~ÿGD:>EÿF|Dÿ@;:>BP:FB@>Q
   {ÿ:??DAFB>ÿ{@=ÿ:;Dÿ:;DDB>ÿF@ÿDLD;{ÿA;@LBEB@>ÿ@}ÿF|BEÿ;DDGD>FÿM|DF|D;ÿ@;ÿ>@Fÿ{@=ÿ|:LDÿF@ÿ;D:CÿBFQ
   g[ÿn\jÿp\ÿV^^bqhmÿn\jÿ^VWÿ^VW^beÿVÿe_Wbÿ\[ÿsb]t_^bÿu_hU_WÿÿpVnYÿ\[ÿV^^bqh_W`ÿhU_Yÿl`]bbkbWhÿu_hU\jhÿUVt_W`ÿh\ÿqVnÿVWÿbV]enÿhb]k_WVh_\Wÿ[bb
   VYÿe\W`ÿVYÿn\jÿ]bhj]Wmÿu_hU_WÿhUbÿVqqe_^Vrebÿ]bhj]Wÿqb]_\pmÿVWnÿbj_qkbWhÿn\jÿqj]^UVYbpÿ[]\kÿjYÿ\]ÿ\Wbÿ\[ÿ\j]ÿVjhU\]_cbpÿV`bWhYÿVhÿV
   p_Y^\jWhÿ_Wÿ^\WWb^h_\Wÿu_hUÿn\j]ÿV^^bqhVW^bÿ\[ÿhU_Yÿl`]bbkbWhmÿrjhÿn\joeeÿYh_eeÿUVtbÿh\ÿqVnÿ[\]ÿn\j]ÿsb]t_^bÿhU]\j`UÿhUVhÿpVhbfÿg[ÿn\jÿY_`Wbp
   jqÿ[\]ÿ]bqV_pÿsb]t_^bmÿW\ÿ]b[jWpYÿu_eeÿrbÿ`]VWhbpÿV[hb]ÿÿpVnYÿ\]ÿ_[ÿn\j]ÿV^^\jWhÿUVYÿrbbWÿV^h_tVhbpfÿ
   ÿ
   }ÿ{@=ÿ?|:>Dÿ{@=;ÿCDLB?Dÿ@;ÿ;D?DBLDÿ:ÿD;LB?DÿA;@G@FB@>Kÿ{@=ÿG:{ÿNDÿ;D=B;DCÿF@ÿ?|:>Dÿ{@=;ÿ9J:>ÿF@ÿ@>DÿF|:FÿMDÿ:;Dÿ?=;;D>FJ{ÿ@}}D;B>ÿ:FÿF|:F
   FBGDQ
   g[ÿn\jÿp\ÿV^^bqhmÿn\jÿ^VWÿ^VW^beÿVÿe_Wbÿ\[ÿsb]t_^bÿu_hU_WÿÿpVnYÿ\[ÿV^^bqh_W`ÿhU_Yÿl`]bbkbWhÿu_hU\jhÿUVt_W`ÿh\ÿqVnÿVWÿbV]enÿhb]k_WVh_\Wÿ[bb
   VYÿe\W`ÿVYÿn\jÿ]bhj]Wmÿu_hU_WÿhUbÿVqqe_^Vrebÿ]bhj]Wÿqb]_\pmÿVWnÿbj_qkbWhÿn\jÿqj]^UVYbpÿ[]\kÿjYÿ\]ÿ\Wbÿ\[ÿ\j]ÿVjhU\]_cbpÿV`bWhYÿVhÿV
   p_Y^\jWhÿ_Wÿ^\WWb^h_\Wÿu_hUÿn\j]ÿV^^bqhVW^bÿ\[ÿhU_Yÿl`]bbkbWhmÿrjhÿn\joeeÿYh_eeÿUVtbÿh\ÿqVnÿ[\]ÿn\j]ÿsb]t_^bÿhU]\j`UÿhUVhÿpVhbfÿg[ÿn\jÿY_`Wbp
   jqÿ[\]ÿ]bqV_pÿsb]t_^bmÿW\ÿ]b[jWpYÿu_eeÿrbÿ`]VWhbpÿV[hb]ÿÿpVnYÿ\]ÿ_[ÿn\j]ÿV^^\jWhÿUVYÿrbbWÿV^h_tVhbpfÿ
   ÿ
   }ÿ{@=ÿ?|:>Dÿ{@=;ÿCDLB?Dÿ@;ÿ;D?DBLDÿ:ÿD;LB?DÿA;@G@FB@>Kÿ{@=ÿG:{ÿNDÿ;D=B;DCÿF@ÿ?|:>Dÿ{@=;ÿ9J:>ÿF@ÿ@>DÿF|:FÿMDÿ:;Dÿ?=;;D>FJ{ÿ@}}D;B>ÿ:FÿF|:F
   FBGDQ
   67ÿ'(wx7
    Dÿ?@JJD?FÿAD;E@>:JÿB>}@;G:FB@>ÿ:N@=Fÿ{@=QÿDÿ:F|D;ÿE@GDÿB>}@;G:FB@>ÿF|;@=|ÿ@=;ÿ;DJ:FB@>E|BAÿMBF|ÿ{@=KÿE=?|ÿ:EÿB>}@;G:FB@>ÿ:N@=FÿF|D
    =:>FBF{KÿFD?|>B?:Jÿ?@>}B=;:FB@>KÿF{ADKÿCDEFB>:FB@>ÿ:>Cÿ:G@=>Fÿ@}ÿ{@=;ÿ=EDÿ@}ÿ@=;ÿFDJD?@GG=>B?:FB@>EÿED;LB?DEQÿz@=ÿ?:>ÿ}B>Cÿ@=Fÿ|@MÿMDÿ=EDK
    E|:;Dÿ:>CÿA;@FD?FÿF|DÿB>}@;G:FB@>ÿMDÿ?@JJD?Fÿ:N@=Fÿ{@=ÿB>ÿF|DÿD;BP@>ÿ9;BL:?{ÿ9@JB?{Kÿ:L:BJ:NJDÿ:Fÿtb]_c\Wf^\kq]_tV^nfÿ{ÿD>FD;B>ÿF|BE
88711911230 003!2"34#"1887119779
1198716789
$
81                                     01!
012212304             Case 5:18-cv-00801-NC Document                56789
133-3
                                                                              ÿ
Filed
                                                                                         8ÿÿ901/24/19
                                                                                                   ÿ77 Page 11 of 189
    %&'(()(*+,ÿ./0ÿ1/*2(*+ÿ+/ÿ/0'ÿ34+4ÿ1/55(1+6/*,ÿ02(ÿ4*3ÿ274'6*&ÿ8'41+61(2ÿ3(21'69(3ÿ6*ÿ/0'ÿ:'6;41.ÿ:/561.<ÿ=(ÿ8'/;63(ÿ./0ÿ>6+7ÿ17/61(2ÿ+/ÿ56)6+,ÿ6*
    1('+46*ÿ16'10)2+4*1(2,ÿ/0'ÿ02(ÿ/?ÿ+7(ÿ34+4ÿ>(ÿ74;(ÿ49/0+ÿ./0<ÿ@/0ÿ14*ÿ'(;6(>ÿ+7(2(ÿ17/61(2ÿ4+ÿABCDEFGHIFJKLCDAMINOPDJDQR<ÿS?ÿ+7('(ÿ4'(
    4336+6/*45ÿ28(16?61ÿ43;('+626*&ÿ4*3ÿ)4'T(+6*&ÿ8'41+61(2ÿ?/'ÿ>7617ÿ./0'ÿ1/*2(*+ÿ62ÿ*(1(224'.,ÿ>(ÿ>655ÿ2((Tÿ./0'ÿ1/*2(*+ÿU2017ÿ42ÿ+7'/0&7ÿ+7(
    8'6;41.V'(54+(3ÿ*/+61(2ÿ./0ÿ'(1(6;(ÿ>7(*ÿ./0ÿ80'1742(ÿ/'ÿ02(ÿ/0'ÿ8'/301+2ÿ4*3ÿ2(';61(2Wÿ9(?/'(ÿ(*&4&6*&ÿ6*ÿ+7/2(ÿ8'41+61(2<ÿS?ÿ./0ÿ20921'69(ÿ+/
    X(';61(ÿ?/'ÿ>7617ÿ024&(ÿ174'&(2ÿ4'(ÿ9655(3ÿ4+ÿ+7(ÿ(*3ÿ/?ÿ+7(ÿ96556*&ÿ8('6/3ÿUY:/2+84.ÿX(';61(YW,ÿ>(ÿ)4.ÿ6*;(2+6&4+(ÿ./0'ÿ1'(36+ÿ762+/'.ÿ4+ÿ4*.ÿ+6)(
    4*3ÿ274'(ÿ1'(36+ÿ6*?/')4+6/*ÿ49/0+ÿ./0ÿ>6+7ÿ1'(36+ÿ'(8/'+6*&ÿ4&(*16(2ÿ4*3ÿ/+7('ÿZ('6[/*ÿ1/)84*6(2<ÿS?ÿ./0\3ÿ56T(ÿ+7(ÿ*4)(ÿ4*3ÿ433'(22ÿ/?ÿ4*.
    1'(36+ÿ4&(*1.ÿ+74+ÿ&6;(2ÿ02ÿ4ÿ1'(36+ÿ'(8/'+ÿ49/0+ÿ./0,ÿ]02+ÿ42T<
    ^4*.ÿ2(';61(2ÿ4*3ÿ4885614+6/*2ÿ/??('(3ÿ+7'/0&7ÿ./0'ÿ3(;61(ÿ)4.ÿ9(ÿ8'/;63(3ÿ9.ÿ+76'3ÿ84'+6(2<ÿ_(?/'(ÿ./0ÿ02(,ÿ56*Tÿ+/ÿ/'ÿ3/>*5/43ÿ4ÿ2(';61(ÿ/'
    4885614+6/*ÿ8'/;63(3ÿ9.ÿ4ÿ+76'3ÿ84'+.,ÿ./0ÿ27/053ÿ'(;6(>ÿ+7(ÿ+(')2ÿ/?ÿ2017ÿ2(';61(ÿ/'ÿ4885614+6/*ÿ4*3ÿ488561495(ÿ8'6;41.ÿ8/561.<ÿ:('2/*45
    6*?/')4+6/*ÿ./0ÿ209)6+ÿ)4.ÿ9(ÿ'(43,ÿ1/55(1+(3ÿ/'ÿ02(3ÿ9.ÿ+7(ÿ2(';61(ÿ/'ÿ4885614+6/*ÿ8'/;63('ÿ4*3`/'ÿ/+7('ÿ02('2ÿ/?ÿ+7/2(ÿ?/'0)2<
    @/0ÿ1/*2(*+ÿ+/ÿ455/>ÿZ('6[/*ÿ=6'(5(22ÿ4*3ÿ4*./*(ÿ>7/ÿ1/55(1+2ÿ/*ÿ/0'ÿ9(745?ÿ+/ÿ1/*+41+ÿ./0ÿ49/0+ÿ./0'ÿ411/0*+ÿ2+4+02,ÿ6*15036*&ÿ842+ÿ30(ÿ/'
    10''(*+ÿ174'&(2,ÿ026*&ÿ8'('(1/'3(3ÿ14552,ÿ()465ÿ4*3ÿ14552ÿ/'ÿ)(224&(2ÿ3(56;('(3ÿ9.ÿ4*ÿ40+/)4+61ÿ+(5(87/*(ÿ36456*&ÿ2.2+()ÿ+/ÿ4*.ÿ>6'(5(22ÿ87/*(
    *0)9('ÿ/'ÿ()465ÿ433'(22ÿ./0ÿ8'/;63(<ÿZ('6[/*ÿ=6'(5(22ÿ>655ÿ+'(4+ÿ4*.ÿ()465ÿ433'(22ÿ./0ÿ8'/;63(ÿ42ÿ./0'ÿ8'6;4+(ÿ()465ÿ+74+ÿ62ÿ*/+ÿ411(22695(ÿ9.
    0*40+7/'6[(3ÿ+76'3ÿ84'+6(2<ÿa*5(22ÿ./0ÿ*/+6?.ÿ02ÿ+74+ÿ./0'ÿ>6'(5(22ÿ2(';61(ÿ62ÿ942(3ÿ6*ÿ4ÿ36??('(*+ÿ+6)(ÿ[/*(,ÿ14552ÿ>655ÿ9(ÿ)43(ÿ+/ÿ./0'ÿ1(55054'
    3(;61(ÿ30'6*&ÿ8(')6++(3ÿ14556*&ÿ7/0'2ÿ942(3ÿ08/*ÿ+7(ÿ+6)(ÿ[/*(ÿ4??6564+(3ÿ>6+7ÿ+7(ÿ)/965(ÿ+(5(87/*(ÿ*0)9('ÿ./0ÿ8'/;63(<
    bcdeÿcdgghijÿklÿmnÿopjegdnÿqhrskthÿkjÿtdithuhvÿwhlprhÿechÿhivÿplÿmnÿtpierdteÿehrmx
    S?ÿ./0\'(ÿ26&*6*&ÿ08ÿ?/'ÿ:/2+84.ÿX(';61(,ÿ./0\'(ÿ4&'((6*&ÿ+/ÿ20921'69(ÿ+/ÿ4ÿ56*(ÿ/?ÿX(';61(ÿ(6+7('ÿ/*ÿ4ÿ)/*+7V+/V)/*+7ÿ94262ÿ/'ÿ?/'ÿ4ÿ)6*6)0)
    1/*+'41+ÿ+('),ÿ42ÿ27/>*ÿ/*ÿ./0'ÿ'(1(68+ÿ/'ÿ/'3('ÿ1/*?6')4+6/*<ÿUS?ÿ./0'ÿX(';61(ÿ62ÿ2028(*3(3ÿ>6+7/0+ÿ96556*&,ÿ/'ÿ4+ÿ4ÿ'(301(3ÿ96556*&ÿ'4+(,ÿ+74+ÿ+6)(
    3/(2*\+ÿ1/0*+ÿ+/>4'3ÿ1/)85(+6*&ÿ./0'ÿ1/*+'41+ÿ+(')<Wÿy*1(ÿ./0\;(ÿ1/)85(+(3ÿ./0'ÿ1/*+'41+ÿ+('),ÿ./0\55ÿ40+/)4+61455.ÿ9(1/)(ÿ4ÿ102+/)('ÿ/*ÿ4
    )/*+7V+/V)/*+7ÿ94262ÿ?/'ÿ+74+ÿ56*(ÿ/?ÿX(';61(<ÿz{ÿNF}ÿIMGIBPÿMÿPDGBÿF{ÿ~BCADIBÿFCÿD{ÿBÿIMGIBPÿDQÿ{FCÿFFÿIM}RBÿ}CDGÿDQRÿIFGQCMIQÿQBCJÿNF}PP
    MABÿQFÿLMNÿMGÿBMCPNÿQBCJDGMQDFGÿ{BBHÿz{ÿNF}CÿIFGQCMIQÿQBCJÿCBR}PQRÿ{CFJÿNF}CÿL}CIMRBÿF{ÿMGÿMAMGIBÿBADIBÿFGÿFCÿM{QBCÿFABJBCÿ
    ÿNF}CÿBMCPNÿQBCJDGMQDFGÿ{BBÿDPPÿBÿÿDIÿDPPÿBIPDGBÿNÿÿLBCÿJFGQÿ}LFGÿIFJLPBQDFGÿF{ÿJFGQRÿÿNÿÿLBCÿJFGQÿ}LFG
    IFJLPBQDFGÿF{ÿJFGQRÿÿMGÿNÿÿ}LFGÿIFJLPBQDFGÿF{ÿJFGQÿÿMGÿDPPÿBÿÿ}LFGÿIFJLPBQDFGÿF{ÿNF}CÿIFGQCMIQÿQBCJHÿFCÿFQBC
    IFGQCMIQÿQBCJRÿBGQBCBÿDGQFÿFGÿFCÿM{QBCÿFABJBCÿÿÿNF}CÿBMCPNÿQBCJDGMQDFGÿ{BBÿDPPÿBÿÿDIÿDPPÿBIPDGBÿNÿÿLBCÿJFGQÿ}LFG
    IFJLPBQDFGÿF{ÿJFGQRÿÿÿLBCÿJFGQÿ}LFGÿIFJLPBQDFGÿF{ÿJFGQRÿÿÿ}LFGÿIFJLPBQDFGÿF{ÿJFGQÿÿMGÿDPPÿBÿÿ}LFG
    IFJLPBQDFGÿF{ÿNF}CÿIFGQCMIQÿQBCJHÿz{ÿNF}CÿIFGQCMIQÿCBR}PQRÿ{CFJÿNF}CÿL}CIMRBÿF{ÿMGÿMAMGIBÿBADIBÿLCDFCÿQFÿFABJBCÿÿÿNF}CÿBMCPN
    QBCJDGMQDFGÿ{BBÿDPPÿBÿÿJDG}Rÿÿ{FCÿBMIÿ{}PPÿJFGQÿF{ÿNF}CÿIFGQCMIQÿQBCJÿQMQÿNF}ÿIFJLPBQBHÿFCÿFQBCÿIFGQCMIQÿQBCJRÿBGQBCBÿDGQF
    LCDFCÿQFÿFABJBCÿÿÿNF}CÿBMCPNÿQBCJDGMQDFGÿ{BBÿDPPÿBÿÿJDG}Rÿÿ{FCÿBMIÿ{}PPÿJFGQÿF{ÿNF}CÿIFGQCMIQÿQBCJÿQMQÿNF}ÿIFJLPBQBH
    MGIBPPMQDFGRÿDPPÿBIFJBÿB{{BIQDABÿFGÿQBÿPMRQÿMNÿF{ÿQMQÿJFGQRÿDPPDGÿINIPBÿ4*3ÿ./0ÿ4'(ÿ'(28/*2695(ÿ?/'ÿ455ÿ174'&(2ÿ6*10''(3ÿ0*+65ÿ+7(*<
    %52/,ÿ6?ÿ./0ÿ9/0&7+ÿ./0'ÿ>6'(5(22ÿ3(;61(ÿ?'/)ÿ4*ÿ40+7/'6[(3ÿ4&(*+ÿ/'ÿ+76'3V84'+.ÿ;(*3/',ÿ./0ÿ27/053ÿ17(1Tÿ>7(+7('ÿ+7(.ÿ174'&(ÿ4ÿ2(84'4+(
    +(')6*4+6/*ÿ?((<
    diÿÿedhÿmnÿkrhuhjjÿgcpihÿimwhrÿepÿdipechrÿtdrrkhrx
    @/0ÿ)4.ÿ9(ÿ495(ÿ+/ÿ+4T(,ÿ/'ÿY8/'+Y,ÿ./0'ÿ>6'(5(22ÿ87/*(ÿ*0)9('ÿ+/ÿ4*/+7('ÿ14''6('<ÿS?ÿ./0ÿ8/'+ÿ4ÿ*0)9('ÿ?'/)ÿ02,ÿ>(\55ÿ+'(4+ÿ6+ÿ42ÿ+7/0&7ÿ./0ÿ42T(3
    02ÿ+/ÿ14*1(5ÿ./0'ÿX(';61(ÿ?/'ÿ+74+ÿ*0)9('<ÿ%?+('ÿ+7(ÿ8/'+6*&ÿ62ÿ1/)85(+(3,ÿ./0ÿ>/*\+ÿ9(ÿ495(ÿ+/ÿ02(ÿ/0'ÿ2(';61(ÿ?/'ÿ+74+ÿ*0)9(',ÿ90+ÿ./0\55ÿ'()46*
    '(28/*2695(ÿ?/'ÿ455ÿ?((2ÿ4*3ÿ174'&(2ÿ+7'/0&7ÿ+7(ÿ(*3ÿ/?ÿ+74+ÿ96556*&ÿ1.15(,ÿ]02+ÿ56T(ÿ4*.ÿ/+7('ÿ14*1(554+6/*<ÿS?ÿ./0\'(ÿ4ÿ:'(8463ÿ102+/)(',ÿ./0ÿ>/*\+
    9(ÿ(*+6+5(3ÿ+/ÿ4ÿ'(?0*3ÿ/?ÿ4*.ÿ9454*1(ÿ/*ÿ./0'ÿ411/0*+<ÿS?ÿ./0ÿ8/'+ÿ4ÿ*0)9('ÿ+/ÿ02,ÿ85(42(ÿ9(ÿ4>4'(ÿ+74+ÿ>(ÿ)4.ÿ*/+ÿ9(ÿ495(ÿ+/ÿ8'/;63(ÿ2/)(
    2(';61(2ÿ'6&7+ÿ4>4.,ÿ2017ÿ42ÿÿ5/14+6/*ÿ2(';61(2<ÿ@/0ÿ3/*\+ÿ74;(ÿ4*.ÿ'6&7+2ÿ+/ÿ./0'ÿ>6'(5(22ÿ87/*(ÿ*0)9(',ÿ(1(8+ÿ?/'ÿ4*.ÿ'6&7+ÿ./0ÿ)4.ÿ74;(ÿ+/
    8/'+ÿ6+<
    krhteprnÿkilprmdekpi
    =(ÿ>655ÿ*/+ÿ8095627ÿ./0'ÿ>6'(5(22ÿ87/*(ÿ*0)9('ÿ6*ÿ4*.ÿ4;465495(ÿ36'(1+/'.ÿ/'ÿ&6;(ÿ6+ÿ+/ÿ4*./*(ÿ?/'ÿ+74+ÿ80'8/2(,ÿ0*5(22ÿ./0ÿ42Tÿ02ÿ+/<
    diÿÿcdshÿjpmhpihÿhujhÿmdidhÿmnÿopjegdnÿdttpiex
    /ÿ8'/95()ÿVÿ]02+ÿ+(55ÿ02ÿ9.ÿ87/*(,ÿ6*ÿ8('2/*,ÿ/'ÿ6*ÿ>'6+6*&<ÿ@/0ÿ14*ÿ488/6*+ÿ2/)(/*(ÿ+/ÿ)4*4&(ÿ./0'ÿ:/2+84.ÿ411/0*+ÿ?/'ÿ4ÿ26*&5(ÿ+'4*241+6/*,ÿ/'
    0*+65ÿ./0ÿ+(55ÿ02ÿ/+7('>62(<ÿ7(ÿ8('2/*ÿ./0ÿ488/6*+ÿ>655ÿ9(ÿ495(ÿ+/ÿ)4T(ÿ174*&(2ÿ+/ÿ./0'ÿ411/0*+,ÿ6*15036*&ÿ4336*&ÿ*(>ÿ56*(2ÿ/?ÿX(';61(,ÿ90.6*&
    *(>ÿ>6'(5(22ÿ3(;61(2,ÿ4*3ÿ(+(*36*&ÿ./0'ÿ1/*+'41+ÿ+(')<ÿ%*.ÿ174*&(2ÿ+74+ÿ8('2/*ÿ)4T(2ÿ>655ÿ9(ÿ+'(4+(3ÿ42ÿ)/36?614+6/*2ÿ+/ÿ+762ÿ4&'(()(*+<
    diÿ hrk¡piÿbkrhuhjjÿtcdihÿeckjÿ¢rhhmhieÿprÿmnÿqhrskthx
    =(ÿ)4.ÿ174*&(ÿ8'61(2ÿ/'ÿ4*.ÿ/+7('ÿ+(')ÿ/?ÿ./0'ÿX(';61(ÿ/'ÿ+762ÿ4&'(()(*+ÿ4+ÿ4*.ÿ+6)(,ÿ90+ÿ>(\55ÿ8'/;63(ÿ*/+61(ÿ?6'2+,ÿ6*15036*&ÿ>'6++(*ÿ*/+61(ÿ6?
    ./0ÿ74;(ÿ:/2+84.ÿX(';61(<ÿS?ÿ./0ÿ02(ÿ./0'ÿX(';61(ÿ4?+('ÿ+7(ÿ174*&(ÿ+4T(2ÿ(??(1+,ÿ+74+ÿ)(4*2ÿ./0\'(ÿ411(8+6*&ÿ+7(ÿ174*&(<ÿS?ÿ./0\'(ÿ4ÿ:/2+84.
    102+/)('ÿ4*3ÿ4ÿ174*&(ÿ+/ÿ./0'ÿ:54*ÿ/'ÿ+762ÿ4&'(()(*+ÿ742ÿ4ÿ)4+('645ÿ43;('2(ÿ(??(1+ÿ/*ÿ./0,ÿ./0ÿ14*ÿ14*1(5ÿ+7(ÿ56*(ÿ/?ÿX(';61(ÿ+74+ÿ742ÿ9((*
    4??(1+(3ÿ>6+76*ÿ£¤ÿ34.2ÿ/?ÿ'(1(6;6*&ÿ+7(ÿ*/+61(ÿ>6+7ÿ*/ÿ(4'5.ÿ+(')6*4+6/*ÿ?((ÿ6?ÿ>(ÿ?465ÿ+/ÿ*(&4+(ÿ+7(ÿ174*&(ÿ4?+('ÿ./0ÿ*/+6?.ÿ02ÿ/?ÿ./0'ÿ/9](1+6/*
    +/ÿ6+<ÿ/+>6+72+4*36*&ÿ+762ÿ8'/;626/*,ÿ6?ÿ>(ÿ)4T(ÿ4*.ÿ174*&(2ÿ+/ÿ+7(ÿ36280+(ÿ'(2/50+6/*ÿ8'/;626/*ÿ/?ÿ+762ÿ%&'(()(*+,ÿ2017ÿ174*&(2ÿ>655ÿ*/+ÿ4??(1+
    +7(ÿ'(2/50+6/*ÿ/?ÿ4*.ÿ36280+(2ÿ+74+ÿ4'/2(ÿ9(?/'(ÿ2017ÿ174*&(<
88711911230 003!2"34#"1887119779
1198716789
$
81                                                21!
012212304                                     56789
133-3
                    Case 5:18-cv-00801-NC Document    ÿ
Filed
                                                               8ÿÿ901/24/19
                                                                         ÿ77 Page 12 of 189
   %&ÿ()*+,+--ÿ.+/)0+
   1234ÿ674898::ÿ;8<7=8ÿ>3:?ÿ=2>@9Aÿ67?BÿC8;84D9ÿE2>>3F7=D?72F:ÿE2>>7::72Fÿ48G39D?72F:HÿI8ÿ=84?7J78;ÿJ24ÿ3:8ÿ2Fÿ234ÿF8?624KHÿDF;ÿI8ÿ=2>@D?7I98
   67?BÿA234ÿL84<7=8MÿN98D:8ÿI8ÿD6D48ÿ?BD?ÿ68ÿ>DAÿ=BDFG8ÿA234ÿ674898::ÿ;8<7=8O:ÿ:2J?6D48HÿD@@97=D?72F:ÿ24ÿ@42G4D>>7FGÿ48>2?89AHÿ67?B23?ÿF2?7=8M
   PB7:ÿ=239;ÿDJJ8=?ÿA234ÿ:?248;ÿ;D?DHÿ24ÿB26ÿA23O<8ÿ@42G4D>>8;ÿ24ÿ3:8ÿA234ÿ674898::ÿ;8<7=8MÿQAÿD=?7<D?7FGÿL84<7=8ÿ?BD?ÿ3:8:ÿDÿLRSÿTL3I:=47I84
   R;8F?7?AÿS2;398Uÿ=D4;HÿA23ÿDG488ÿ68ÿ26Fÿ?B8ÿ7F?8998=?3D9ÿ@42@84?AÿDF;ÿ:2J?6D48ÿ7Fÿ?B8ÿLRSÿ=D4;Hÿ?BD?ÿ68ÿ>DAÿ=BDFG8ÿ?B8ÿ:2J?6D48ÿ24ÿ2?B84ÿ;D?Dÿ7F
   ?B8ÿLRSÿ=D4;ÿ48>2?89AÿDF;ÿ67?B23?ÿF2?7=8HÿDF;ÿ68ÿ>DAÿ3?797V8ÿDFAÿ=D@D=7?Aÿ7Fÿ?B8ÿLRSÿ=D4;ÿJ24ÿD;>7F7:?4D?7<8HÿF8?624KHÿI3:7F8::ÿDF;W24
   =2>>84=7D9ÿ@34@2:8:MÿRJÿA23ÿI23GB?ÿDÿ674898::ÿ;8<7=8ÿJ24ÿN2:?@DAÿL84<7=8ÿJ42>ÿX847V2FÿY74898::ÿ?BD?ÿ;28:FO?ÿ3:8ÿDÿLRSÿ=D4;HÿDF;ÿA23ÿ6DF?ÿ?2
   48@42G4D>ÿ7?ÿJ24ÿ3:8ÿ67?BÿDF2?B84ÿ674898::ÿF8?624KHÿ?B8ÿ;8JD39?ÿ@42G4D>>7FGÿ=2;8ÿ7:ÿ:8?ÿ?2ÿZ[[[[[[Zÿ24ÿZ\]^_`aMZÿQ3?ÿ@98D:8ÿF2?8ÿ?BD?ÿA234
   674898::ÿ;8<7=8ÿ>DAÿF2?ÿ624Kÿ67?BÿDF2?B84ÿ674898::ÿF8?624KHÿ24ÿ?B8ÿ2?B84ÿ674898::ÿ=D44784ÿ>DAÿF2?ÿD==8@?ÿA234ÿ674898::ÿ;8<7=8ÿ2Fÿ7?:ÿF8?624KMÿRJ
   A23ÿD=?7<D?8ÿDÿ^bÿ@B2F8c7Fc?B8cI2dÿ674898::ÿ;8<7=8ÿJ24ÿN48@D7;ÿL84<7=8Hÿ7?ÿ=DFÿ2F9AÿI8ÿ3:8;ÿJ24ÿN48@D7;ÿL84<7=8ÿ;347FGÿ?B8ÿJ74:?ÿ:7dÿTaUÿ>2F?B:
   DJ?84ÿD=?7<D?72FMÿRJÿA23ÿD=?7<D?8ÿDÿ_bÿePfÿ@B2F8c7Fc?B8cI2dÿ674898::ÿ;8<7=8ÿJ24ÿN48@D7;ÿL84<7=8Hÿ7?ÿ=DFF2?ÿI8ÿ3:8;ÿ67?BÿDFAÿ2?B84ÿ:84<7=8ÿ3F?79ÿ7?ÿ7:
   J74:?ÿD=?7<D?8;ÿ2FÿN48@D7;ÿL84<7=8ÿDF;ÿ?B8ÿJ74:?ÿ>2F?B9Aÿ@DA>8F?ÿ7:ÿ>D;8M
   gh+*+ÿij.ÿhk(ÿ.k+-ÿl+*)mkjÿg)*+,+--ÿn+*/)0+ÿ(k*op
   Y74898::ÿ;8<7=8:ÿ3:8ÿ4D;72ÿ?4DF:>7::72F:Hÿ:2ÿ3FJ24?3FD?89AÿA23ÿ=DFO?ÿG8?ÿL84<7=8ÿ7JÿA234ÿ;8<7=8ÿ7:FO?ÿ7Fÿ4DFG8ÿ2JÿDÿ?4DF:>7::72Fÿ:7GFD9MÿqF;ÿ@98D:8
   I8ÿD6D48ÿ?BD?ÿ8<8Fÿ67?B7FÿA234ÿE2<84DG8ÿq48DHÿ>DFAÿ?B7FG:ÿ=DFÿDJJ8=?ÿ?B8ÿD<D79DI797?AÿDF;ÿr3D97?Aÿ2JÿA234ÿL84<7=8Hÿ7F=93;7FGÿF8?624Kÿ=D@D=7?AH
   A234ÿ;8<7=8Hÿ?844D7FHÿI379;7FG:HÿJ297DG8ÿDF;ÿ68D?B84M
   sk(ÿ0ijÿtÿu*+/+jvÿwj)jv+j.+.ÿ0hi*x+-ÿkjÿy&ÿz),,p
   123ÿDG488ÿ?2ÿ@DAÿD99ÿD==8::Hÿ3:DG8ÿDF;ÿ2?B84ÿ=BD4G8:ÿ?BD?ÿA23ÿ24ÿDFAÿ2?B84ÿ3:84ÿ2JÿA234ÿ674898::ÿ;8<7=8ÿ7F=3448;MÿRJÿ>39?7@98ÿ674898::ÿ;8<7=8:ÿD48
   D::2=7D?8;ÿ67?BÿA234ÿD==23F?HÿA23ÿDG488ÿ?2ÿ@DAÿD99ÿ=BD4G8:ÿ7F=3448;ÿIAÿ3:84:ÿ2Jÿ?B2:8ÿ674898::ÿ;8<7=8:MÿSDFAÿ:84<7=8:ÿDF;ÿD@@97=D?72F:ÿD48
   D==8::7I98ÿ2Fÿ24ÿ?B423GBÿ674898::ÿ;8<7=8:Hÿ7F=93;7FGÿ@34=BD:8:ÿ2JÿGD>8:Hÿ>2<78:Hÿ>3:7=ÿDF;ÿ2?B84ÿ=2F?8F?MÿL2>8ÿ2Jÿ?B8:8ÿ:84<7=8:ÿD48ÿ@42<7;8;
   IAÿX847V2FÿY74898::Mÿ{?B84:ÿD48ÿ@42<7;8;ÿIAÿ?B74;ÿ@D4?78:ÿ?BD?ÿ>DAÿ2JJ84ÿ?B8ÿ2@?72Fÿ?2ÿI799ÿ?B8ÿ=BD4G8:ÿ?2ÿA234ÿX847V2FÿY74898::ÿI799ÿ24ÿ2?B84
   >8?B2;:ÿ2Jÿ@DA>8F?MÿEBD4G8:ÿ>DAÿI8ÿ2F8c?7>8ÿ24ÿ48=3447FGMÿPB8ÿD>23F?ÿDF;ÿJ48r38F=Aÿ2Jÿ?B8ÿ=BD4G8:ÿ6799ÿI8ÿ;7:=92:8;ÿ?2ÿA23ÿ24ÿ?B8ÿ@84:2F
   3:7FGÿA234ÿ;8<7=8ÿ24ÿDÿ;8<7=8ÿD::2=7D?8;ÿ67?BÿA234ÿD==23F?ÿD?ÿ?B8ÿ?7>8ÿDÿ@34=BD:8ÿ7:ÿ>D;8MÿRJÿ?B8ÿ@34=BD:84ÿ=B22:8:ÿ?2ÿBD<8ÿ?B8ÿ=BD4G8:ÿI7998;
   ?2ÿA234ÿD==23F?Hÿ:3=Bÿ=BD4G8:ÿ6799ÿI8=2>8ÿ@D4?ÿ2Jÿ?B8ÿD>23F?ÿ;38ÿJ24ÿ?BD?ÿI7997FGÿ=A=98Mÿ|}~ÿ~}}ÿ}~ÿÿÿÿ~ÿ~}~ÿ}}
   }~}ÿÿÿÿÿÿ~ÿ~~ÿ}~}ÿÿ~ÿ|}~ÿ~}}ÿÿÿ}~~}}}~
   ghivÿ0hi*x+-ÿi*+ÿ-+vÿz&ÿl+*)mkjÿg)*+,+--p
   C24ÿN2:?@DAÿL84<7=8Hÿ234ÿ=BD4G8:ÿ7F=93;8ÿC8;84D9ÿF7<84:D9ÿL84<7=8Hÿ8G39D?24AÿDF;ÿq;>7F7:?4D?7<8ÿ=BD4G8:HÿDF;ÿ68ÿ>DAÿD9:2ÿ7F=93;8ÿ2?B84
   =BD4G8:ÿ489D?8;ÿ?2ÿ234ÿG2<84F>8F?D9ÿ=2:?:MÿY8ÿ:8?ÿ?B8:8ÿ=BD4G8:ÿ?B8AÿD48FO?ÿ?Dd8:Hÿ?B8AÿD48FO?ÿ48r3748;ÿIAÿ9D6Hÿ?B8AÿD48ÿF2?ÿF8=8::D479Aÿ489D?8;
   ?2ÿDFA?B7FGÿ?B8ÿG2<84F>8F?ÿ;28:Hÿ?B8AÿD48ÿK8@?ÿIAÿ3:ÿ7Fÿ6B298ÿ24ÿ7Fÿ@D4?HÿDF;ÿ?B8ÿD>23F?:ÿDF;ÿ6BD?ÿ?B8Aÿ@DAÿJ24ÿ>DAÿ=BDFG8M
   k/+*jy+jvÿvi+-ÿ ++-ÿij.ÿ-w*0hi*x+-
   123ÿ>3:?ÿ@DAÿD99ÿ?Dd8:HÿJ88:ÿDF;ÿ:34=BD4G8:ÿ:8?ÿIAÿJ8;84D9Hÿ:?D?8ÿDF;ÿ92=D9ÿG2<84F>8F?:MÿN98D:8ÿF2?8ÿ?BD?ÿ68ÿ>DAÿF2?ÿD96DA:ÿI8ÿDI98ÿ?2ÿF2?7JA
   A23ÿ7FÿD;<DF=8ÿ2Jÿ=BDFG8:ÿ?2ÿ?B8:8ÿ=BD4G8:M
   ghivÿi*+ÿ*kiy)jxÿ0hi*x+-p
   123O48ÿZ42D>7FGZÿ6B8F8<84ÿA234ÿ674898::ÿ;8<7=8ÿ3:8:ÿDÿ?4DF:>7::72Fÿ:7?8ÿ23?:7;8ÿA234ÿE2<84DG8ÿq48Dÿ24ÿ3:8:ÿDF2?B84ÿ=2>@DFAO:ÿ?4DF:>7::72F
   :7?8MÿL2>8?7>8:ÿ42D>7FGÿBD@@8F:ÿ8<8Fÿ6B8FÿA23O48ÿ67?B7FÿA234ÿE2<84DG8ÿq48DMÿPB848ÿ>DAÿI8ÿB7GB84ÿ4D?8:ÿDF;ÿ8d?4Dÿ=BD4G8:ÿT7F=93;7FGÿ=BD4G8:
   J24ÿ92FGÿ;7:?DF=8Hÿ?299:ÿ24ÿ=D99:ÿ?BD?ÿ;2FO?ÿ=2FF8=?UÿJ24ÿ42D>7FGÿ=D99:Hÿ;8@8F;7FGÿ2FÿA234ÿN9DFM
   sk(ÿ.k+-ÿl+*)mkjÿg)*+,+--ÿ0i,0w,iv+ÿy&ÿ0hi*x+-p
   C24ÿ=BD4G8:ÿID:8;ÿ2Fÿ?B8ÿD>23F?ÿ2Jÿ?7>8ÿ3:8;ÿ24ÿ;D?Dÿ:8F?ÿ24ÿ48=87<8;Hÿ68O99ÿ423F;ÿ3@ÿDFAÿJ4D=?72Fÿ?2ÿ?B8ÿF8d?ÿJ399ÿ>7F3?8ÿ24Hÿ;8@8F;7FGÿ2FÿB26
   A23O48ÿI7998;ÿJ24ÿ;D?Dÿ3:DG8Hÿ?B8ÿF8d?ÿJ399ÿ>8GDIA?8ÿ24ÿG7GDIA?8MÿC24ÿ23?G27FGÿ=D99:Hÿ3:DG8ÿ?7>8ÿ:?D4?:ÿ6B8FÿA23ÿJ74:?ÿ@48::ÿ¡}ÿ24ÿ?B8ÿ=D99
   =2FF8=?:ÿ?2ÿDÿF8?624KHÿDF;ÿJ24ÿ7F=2>7FGÿ=D99:Hÿ7?ÿ:?D4?:ÿ6B8Fÿ?B8ÿ=D99ÿ=2FF8=?:ÿ?2ÿDÿF8?624KÿT6B7=Bÿ>DAÿI8ÿI8J248ÿ7?ÿ47FG:UMÿ:DG8ÿ?7>8ÿ>DAÿ8F;
   :8<84D9ÿ:8=2F;:ÿDJ?84ÿA23ÿ@48::ÿ¢ÿ24ÿDJ?84ÿ?B8ÿ=D99ÿ;7:=2FF8=?:MÿC24ÿ=D99:ÿ>D;8ÿ2Fÿ234ÿF8?624KHÿ68ÿ=BD4G8ÿ2F9AÿJ24ÿ=D99:ÿ?BD?ÿD48ÿDF:6848;H
   7F=93;7FGÿIAÿ>D=B7F8:MÿC24ÿN2:?@DAÿL84<7=8Hÿ3:DG8ÿ=DFF2?ÿD96DA:ÿI8ÿ@42=8::8;ÿ47GB?ÿD6DAÿDF;ÿ>DAÿI8ÿ7F=93;8;ÿ7FÿDÿ9D?84ÿI799HÿI3?ÿ?B8ÿ3:DG8ÿ6799
   :?799ÿ=23F?ÿ?26D4;:ÿA234ÿD9926DF=8ÿJ24ÿ?B8ÿ>2F?Bÿ6B8Fÿ?B8ÿL84<7=8ÿ6D:ÿ3:8;M
   £26ÿDF;ÿ6B8Fÿ=DFÿRÿ;7:@3?8ÿ=BD4G8:¤
   RJÿA23O48ÿDÿN2:?@DAÿ=3:?2>84HÿA23ÿ=DFÿ;7:@3?8ÿA234ÿI799ÿ67?B7Fÿ\¥[ÿ;DA:ÿ2Jÿ48=87<7FGÿ7?HÿI3?ÿ3F98::ÿ2?B8467:8ÿ@42<7;8;ÿIAÿ9D6ÿ24ÿ3F98::ÿA23O48
   ;7:@3?7FGÿ=BD4G8:ÿI8=D3:8ÿA234ÿ674898::ÿ;8<7=8ÿ6D:ÿ92:?ÿ24ÿ:?298FHÿA23ÿ:?799ÿBD<8ÿ?2ÿ@DAÿD99ÿ=BD4G8:ÿ3F?79ÿ?B8ÿ;7:@3?8ÿ7:ÿ48:29<8;MÿRJÿA23O48ÿD
   N48@D7;ÿ=3:?2>84HÿA23ÿ=DFÿ;7:@3?8ÿDÿ=BD4G8ÿ67?B7Fÿ\¥[ÿ;DA:ÿ2Jÿ?B8ÿ;D?8ÿ?B8ÿ;7:@3?8;ÿ=BD4G8ÿ6D:ÿ7F=3448;Mÿ¦§¨ÿ©ª¦ÿ«ª¬¬ÿ¨¡ÿ­§ÿ®¯¡°¨­¢
   «±ª²³¢¡ÿ§´ÿ¦§¨²ÿµ¯¬¬ÿ§²ÿª´¦ÿ¡¢²|¯«¢¶¡·ÿ¸§²ÿ±¯«±ÿ¦§¨ÿ¢²¢ÿµ¯¬¬¢®ÿµ¨­ÿ¯¸ÿ¦§¨ÿ¯¡±ÿ­§ÿ°²¢¡¢²|¢ÿ¦§¨²ÿ²¯³±­ÿ­§
   µ²¯´³ÿª´ÿª²µ¯­²ª­¯§´ÿ§²ÿ¡©ª¬¬ÿ«¬ª¯©¡ÿ«ª¡¢ÿ²¢³ª²®¯´³ÿ¡¨«±ÿ®¯¡°¨­¢ÿ¦§¨ÿ©¨¡­ÿ²¯­¢ÿ­§ÿ¨¡ÿª­ÿ­±¢ÿ«¨¡­§©¢²
88711911230 003!2"34#"1887119779
1198716789
$
81                                               "1!
012212304         Case 5:18-cv-00801-NC Document    56789
133-3
                                                            ÿ
Filed
                                                                     8ÿÿ901/24/19
                                                                               ÿ77 Page 13 of 189
    &'()*+'ÿ-..('&&ÿ/0ÿ1/2(ÿ3*445ÿ/(ÿ&'0.ÿ2&ÿ-ÿ+/674'8'.ÿ0/8*+'ÿ/9ÿ.*&728'ÿ9/(6ÿ:-)-*4-34'ÿ-8ÿ)'(*;/0<*('4'&&=+/6>5
    <*8?*0ÿ8?'ÿ@ABC.-1ÿ7'(*/.ÿ6'08*/0'.ÿ-3/)'=ÿ*9ÿ1/2ÿ./ÿ0/8ÿ0/8*91ÿ2&ÿ*0ÿ<(*8*0Dÿ/9ÿ&2+?ÿ.*&728'ÿ<*8?*0ÿ8?'ÿ@ABC.-1
    7'(*/.5ÿ1/2ÿ<*44ÿ?-)'ÿ<-*)'.ÿ1/2(ÿ(*D?8ÿ8/ÿ.*&728'ÿ8?'ÿ3*44ÿ/(ÿ&2+?ÿ&'()*+':&>ÿ-0.ÿ8/ÿ3(*0Dÿ-0ÿ-(3*8(-8*/0ÿ/(
    &6-44ÿ+4-*6&ÿ+-&'ÿ('D-(.*0Dÿ-01ÿ&2+?ÿ.*&728'=
   EFGHÿGJKÿLMÿJNOFHPÿQRJÿSJRTTKSÿUGVVPÿRJÿNWHKJJXTHKSÿPKJYNUKZ
   [QÿMRXÿSJRTÿGÿUGVVÿNWÿMRXJÿ\RYKJGOKÿ]JKG^ÿJKSNGV_ÿ[QÿNH`PÿGWPaKJKSÿaNHFNWÿbÿLNWXHKP^ÿUGVVÿXPÿaNHFNWÿcdÿSGMPÿNQÿMRX`JKÿGÿeRPHTGMÿUXPHRLKJ^ÿRJÿaNHFNWÿfb
   SGMPÿNQÿMRX`JKÿGÿeJKTGNSÿUXPHRLKJ^ÿGWSÿaK`VVÿONYKÿMRXÿGÿghLNWXHKÿGNJHNLKÿUJKSNH_ÿ[QÿMRX`JKÿGÿeRPHTGMÿUXPHRLKJÿGWSÿMRXÿVRPKÿiKJYNUKÿNWÿMRXJ
   \RYKJGOKÿ]JKGÿQRJÿLRJKÿHFGWÿjfÿFRXJPÿNWÿGÿJRaÿGWSÿaK`JKÿGHÿQGXVH^ÿUGVVÿXPÿaNHFNWÿgkdÿSGMPÿGWSÿaK`VVÿONYKÿMRXÿGÿUJKSNHÿQRJÿHFKÿHNLKÿVRPH_ÿeVKGPKÿlK
   GaGJKÿHFGHÿHFKPKÿGJKÿMRXJÿRWVMÿJNOFHPÿQRJÿSJRTTKSÿUGVVPÿRJÿNWHKJJXTHKSÿiKJYNUK_
   ]lRXHÿLMÿTGMLKWHP
   [QÿMRX`JKÿGÿeRPHTGMÿUXPHRLKJÿGWSÿaKÿSRW`HÿOKHÿMRXJÿTGMLKWHÿRWÿHNLK^ÿaKÿaNVVÿUFGJOKÿMRXÿGÿVGHKÿQKKÿRQÿXTÿHRÿg_bÿTKJUKWHÿTKJÿLRWHFÿmgkÿTKJUKWHÿTKJ
   MKGJnÿRWÿHFKÿXWTGNSÿlGVGWUK^ÿRJÿGÿQVGHÿobÿTKJÿLRWHF^ÿaFNUFKYKJÿNPÿOJKGHKJ^ÿNQÿGVVRaKSÿlMÿVGaÿNWÿHFKÿPHGHKÿRQÿMRXJÿlNVVNWOÿGSSJKPP_ÿm[QÿMRXÿUFRRPK
   GWRHFKJÿURLTGWMÿHRÿlNVVÿMRXÿQRJÿRXJÿiKJYNUKÿpPXUFÿGPÿGWRHFKJÿqKJNrRWÿURLTGWMs^ÿVGHKÿQKKPÿGJKÿPKHÿlMÿHFGHÿURLTGWMÿRJÿlMÿNHPÿHGJNQQPÿGWSÿLGMÿlK
   FNOFKJÿHFGWÿRXJÿVGHKÿQKKP_nÿtGHKÿQKKPÿGJKÿTGJHÿRQÿHFKÿJGHKPÿGWSÿUFGJOKPÿMRXÿGOJKKÿHRÿTGMÿXP_ÿ[QÿMRXÿQGNVÿHRÿTGMÿRWÿHNLKÿGWSÿqKJNrRWÿENJKVKPPÿJKQKJP
   MRXJÿGUURXWHmPnÿHRÿGÿHFNJSÿTGJHMÿQRJÿURVVKUHNRW^ÿGÿURVVKUHNRWÿQKKÿaNVVÿlKÿGPPKPPKSÿGWSÿaNVVÿlKÿSXKÿGHÿHFKÿHNLKÿRQÿHFKÿJKQKJJGVÿHRÿHFKÿHFNJSÿTGJHM_ÿuFK
   QKKÿaNVVÿlKÿUGVUXVGHKSÿGHÿHFKÿLGvNLXLÿTKJUKWHGOKÿTKJLNHHKSÿlMÿGTTVNUGlVKÿVGa^ÿWRHÿHRÿKvUKKSÿgkÿTKJUKWH_ÿEKÿLGMÿJKwXNJKÿGÿSKTRPNHÿGHÿHFKÿHNLKÿRQ
   GUHNYGHNRWÿRJÿGQHKJaGJS^ÿRJÿGWÿNWUJKGPKSÿSKTRPNH_ÿEK`VVÿTGMÿPNLTVKÿNWHKJKPHÿRWÿGWMÿSKTRPNHÿGHÿHFKÿJGHKÿHFKÿVGaÿJKwXNJKP_ÿEKÿLGMÿGTTVMÿSKTRPNHPÿRJ
   TGMLKWHPÿNWÿGWMÿRJSKJÿHRÿGWMÿGLRXWHPÿMRXÿRaKÿXPÿRWÿGWMÿGUURXWH_ÿ[QÿMRXJÿQNWGVÿUJKSNHÿlGVGWUKÿNPÿVKPPÿHFGWÿog^ÿaKÿaNVVÿJKQXWSÿNHÿRWVMÿNQÿMRXÿGPx_ÿ[Q
   MRXJÿPKJYNUKÿNPÿPXPTKWSKSÿRJÿHKJLNWGHKS^ÿMRXÿLGMÿFGYKÿHRÿTGMÿGÿQKKÿHRÿFGYKÿPKJYNUKÿJKGUHNYGHKS_
   [QÿMRX`JKÿGÿeJKTGNSÿUXPHRLKJ^ÿMRXÿLGMÿJKTVKWNPFÿMRXJÿlGVGWUKÿGHÿGWMÿHNLKÿlKQRJKÿHFKÿKvTNJGHNRWÿSGHKÿlMÿTJRYNSNWOÿXPÿaNHFÿGWRHFKJÿTGMLKWH_ÿyRXJ
   lGVGWUKÿLGMÿWRHÿKvUKKSÿog^dddÿGWSÿMRXÿLGMÿlKÿTJKYKWHKSÿQJRLÿJKTVKWNPFNWOÿNQÿMRXJÿlGVGWUKÿJKGUFKPÿog^ddd_ÿEKÿaNVVÿPXPTKWSÿPKJYNUKÿaFKWÿMRXJ
   GUURXWHÿJKGUFKPÿHFKÿKvTNJGHNRWÿSGHKÿGWSÿGWMÿXWXPKSÿlGVGWUKÿaNVVÿlKÿQRJQKNHKS_
   EKÿLGMÿUFGJOKÿMRXÿXTÿHRÿojbÿQRJÿGWMÿJKHXJWKSÿUFKUx_
   EFGHÿNQÿLMÿaNJKVKPPÿSKYNUKÿOKHPÿVRPHÿRJÿPHRVKWZ
   EK`JKÿFKJKÿHRÿFKVT_ÿ[H`PÿNLTRJHGWHÿHFGHÿMRXÿWRHNQMÿXPÿJNOFHÿGaGM^ÿPRÿaKÿUGWÿPXPTKWSÿMRXJÿiKJYNUKÿHRÿxKKTÿPRLKRWKÿKVPKÿQJRLÿXPNWOÿNH_ÿ[QÿMRX`JKÿG
   eRPHTGMÿUXPHRLKJÿGWSÿMRXJÿaNJKVKPPÿSKYNUKÿNPÿXPKSÿGQHKJÿHFKÿVRPPÿRJÿHFKQHÿlXHÿlKQRJKÿMRXÿJKTRJHÿNH^ÿGWSÿMRXÿaGWHÿGÿUJKSNHÿQRJÿGWMÿUFGJOKPÿQRJÿHFGH
   XPGOK^ÿaK`JKÿFGTTMÿHRÿJKYNKaÿMRXJÿGUURXWHÿGUHNYNHMÿGWSÿGWMÿRHFKJÿNWQRJLGHNRWÿMRX`SÿVNxKÿXPÿHRÿURWPNSKJ_ÿzKKTÿNWÿLNWSÿHFGHÿMRXÿLGMÿlKÿFKVS
   JKPTRWPNlVKÿQRJÿHFKÿUFGJOKPÿNQÿMRXÿSKVGMKSÿJKTRJHNWOÿHFKÿVRPPÿRJÿHFKQHÿaNHFRXHÿORRSÿJKGPRW^ÿlXHÿMRXÿSRW`HÿFGYKÿHRÿTGMÿGWMÿUFGJOKPÿMRXÿSNPTXHK
   aFNVKÿHFKMÿGJKÿlKNWOÿNWYKPHNOGHKS_ÿ[QÿMRX`JKÿGÿ\GVNQRJWNGÿUXPHRLKJÿGWSÿaKÿFGYKW`HÿONYKWÿMRXÿGÿURXJHKPMÿPXPTKWPNRWÿRQÿJKUXJJNWOÿLRWHFVMÿUFGJOKP
   SXJNWOÿHFKÿTGPHÿMKGJ^ÿaK`VVÿONYKÿMRXÿRWKÿQRJÿ{dÿSGMPÿRJÿXWHNVÿMRXÿJKTVGUKÿRJÿJKURYKJÿMRXJÿaNJKVKPPÿSKYNUK^ÿaFNUFKYKJÿURLKPÿQNJPH_
   |}~ÿ~ÿÿ|ÿ}ÿÿÿÿÿÿÿÿ}ÿ
   EK`JKÿFKJKÿHRÿFKVT_ÿ[H`PÿNLTRJHGWHÿHFGHÿMRXÿWRHNQMÿXPÿJNOFHÿGaGM^ÿPRÿaKÿUGWÿPXPTKWSÿMRXJÿiKJYNUKÿHRÿxKKTÿPRLKRWKÿKVPKÿQJRLÿXPNWOÿNH_ÿ[QÿMRX`JKÿG
   eRPHTGMÿUXPHRLKJÿGWSÿMRXJÿaNJKVKPPÿSKYNUKÿNPÿXPKSÿGQHKJÿHFKÿVRPPÿRJÿHFKQHÿlXHÿlKQRJKÿMRXÿJKTRJHÿNH^ÿGWSÿMRXÿaGWHÿGÿUJKSNHÿQRJÿGWMÿUFGJOKPÿQRJÿHFGH
   XPGOK^ÿaK`JKÿFGTTMÿHRÿJKYNKaÿMRXJÿGUURXWHÿGUHNYNHMÿGWSÿGWMÿRHFKJÿNWQRJLGHNRWÿMRX`SÿVNxKÿXPÿHRÿURWPNSKJ_ÿzKKTÿNWÿLNWSÿHFGHÿMRXÿLGMÿlKÿFKVS
   JKPTRWPNlVKÿQRJÿHFKÿUFGJOKPÿNQÿMRXÿSKVGMKSÿJKTRJHNWOÿHFKÿVRPPÿRJÿHFKQHÿaNHFRXHÿORRSÿJKGPRW^ÿlXHÿMRXÿSRW`HÿFGYKÿHRÿTGMÿGWMÿUFGJOKPÿMRXÿSNPTXHK
   aFNVKÿHFKMÿGJKÿlKNWOÿNWYKPHNOGHKS_ÿ[QÿMRX`JKÿGÿ\GVNQRJWNGÿUXPHRLKJÿGWSÿaKÿFGYKW`HÿONYKWÿMRXÿGÿURXJHKPMÿPXPTKWPNRWÿRQÿJKUXJJNWOÿLRWHFVMÿUFGJOKP
   SXJNWOÿHFKÿTGPHÿMKGJ^ÿaK`VVÿONYKÿMRXÿRWKÿQRJÿ{dÿSGMPÿRJÿXWHNVÿMRXÿJKTVGUKÿRJÿJKURYKJÿMRXJÿaNJKVKPPÿSKYNUK^ÿaFNUFKYKJÿURLKPÿQNJPH_
   ÿÿÿÿ~ÿ
   [QÿMRX`JKÿGÿeRPHTGMÿUXPHRLKJ^ÿMRXÿLGMÿlKÿKVNONlVKÿQRJÿGÿSNPURXWHÿNQÿMRXÿGJKÿGWSÿJKLGNWÿGQQNVNGHKSÿaNHFÿGWÿRJOGWNrGHNRWÿHFGHÿFGPÿGWÿGOJKKLKWHÿaNHF
   XP_ÿWVKPPÿMRXJÿSNPURXWHÿNPÿHFJRXOFÿGÿORYKJWLKWHÿKLTVRMKKÿSNPURXWHÿTJROJGL^ÿaKÿLGMÿPFGJKÿUKJHGNWÿNWQRJLGHNRWÿGlRXHÿMRXJÿiKJYNUKÿmNWUVXSNWO
   MRXJÿWGLK^ÿMRXJÿaNJKVKPPÿHKVKTFRWKÿWXLlKJÿGWSÿMRXJÿHRHGVÿLRWHFVMÿUFGJOKPnÿaNHFÿMRXJÿRJOGWNrGHNRWÿQJRLÿHNLKÿHRÿHNLKÿHRÿLGxKÿPXJKÿMRX`JKÿPHNVV
   KVNONlVK_ÿEKÿLGMÿGSXPHÿRJÿJKLRYKÿMRXJÿSNPURXWHÿGUURJSNWOÿHRÿMRXJÿRJOGWNrGHNRW`PÿGOJKKLKWHÿaNHFÿXP^ÿGWSÿJKLRYKÿMRXJÿSNPURXWHÿNQÿMRXJÿKVNONlNVNHM
   KWSPÿRJÿMRXJÿURWHJGUHÿHKJLÿKvTNJKP_ÿ[WÿGWMÿUGPK^ÿHFNPÿaRW`HÿlKÿURWPNSKJKSÿHRÿFGYKÿGÿLGHKJNGVÿGSYKJPKÿKQQKUHÿRWÿMRX_
   ~ÿÿ~~
    <ÿÿÿ ¡ ¢££¤¢ÿ ÿ¥  £¤¢5ÿ¦¡ ¢¢ÿ ÿ¤¡§¤¨5ÿ¤©§ª¨¤«5ÿ£ÿ£¬ÿ¦££ÿ¡ ¤££¨ÿ­®ÿ¡¡§¤©­§ÿ§¥5ÿ®ÿ¤¡§¤¨ÿ¥  £®
    ¯ÿ ©¬£­¤§¤£®ÿ ÿ¯¤£¢¢ÿ¯ ÿÿ¡ £¤©ª§ ÿ¡ª ¡¢5ÿ­ª£ÿ®ª ÿ& °¤©5ÿ®ª ÿ¥¤ §¢¢ÿ¨°¤©5ÿ ÿ®ÿ¡¡§¤©£¤¢ÿ®ªÿ©©¢¢ÿ£¬ ª«¬
    ®ª ÿ¥¤ §¢¢ÿ¨°¤©=ÿ<ÿ¨ÿ£ÿ¥  £ÿ£¬£ÿ®ª ÿ¥¤ §¢¢ÿ¨°¤©ÿ¥¤§§ÿ¥ ÿ¡ ¯©£§®ÿ ÿ¥¤§§ÿ£ÿ¨ÿ©©¢¤§ÿª¡« ¨¢ÿ 
    ¨¤¯¤©£¤¢5ÿ ÿ£¬£ÿ¤£ÿ¥¤§§ÿ£ÿ­ÿ«£¤°§®ÿ¯¯©£¨ÿ­®ÿ£¥ C §£¨ÿ¨¤¯¤©£¤¢5ÿª¡« ¨¢ÿ ÿ¢¤¤§ ÿ©£¤°¤£®=ÿ*¯ÿ®ªÿ¨¥§¨ÿ 
    ª¢ÿ¡¡§¤©£¤¢5ÿ¢ °¤©¢ÿ ÿ¢¯£¥ ÿ¡ °¤¨¨ÿ­®ÿ£¬¤ ¨ÿ¡ £¤¢ÿ:¤©§ª¨¤«ÿ°¤©ÿ¡¡§¤©£¤¢>5ÿ±@@ÿ ÿ'±@@5ÿ ÿ£¬ ÿ©§§¤«ÿ¯ª©£¤§¤£®5
    ®ÿ¥ ÿ¨¤¯¯ £§®ÿ£¬ÿ¢ °¤©¢ÿ¯¯ ¨ÿ­®ÿª¢5ÿ ÿ®ÿ£ÿ¥ ÿ£ÿ§§=ÿ7§¢ÿ °¤¥ÿ§§ÿ£ ¢ÿ¨ÿ©¨¤£¤¢ÿ¯ÿ¢ª©¬ÿ£¬¤ ¨C¡ £®
88711911230 003!2"34#"1887119779
1198716789
$
81                                      %1!
012212304            Case 5:18-cv-00801-NC Document               56789
133-3
                                                                          ÿ
Filed
                                                                                     8ÿÿ901/24/19
                                                                                               ÿ77 Page 14 of 189
    %&'()*+,-ÿ/0&12'3ÿ41&050,,ÿ1,ÿ3'+ÿ&0,%'3,1650ÿ7'&ÿ839ÿ+:1&(;%8&+9ÿ137'&<8+1'3=ÿ*'3+03+=ÿ8%%51*8+1'3,ÿ'&ÿ,0&>1*0,ÿ9')ÿ8**0,,=ÿ('?35'8(ÿ'&
    ),0ÿ'3ÿ9')&ÿ(0>1*0-ÿ@')ÿ8&0ÿ&0,%'3,1650ÿ7'&ÿ<813+81313Aÿ>1&),ÿ83(ÿ'+:0&ÿB3+0&30+ÿ,0*)&1+9ÿ%&'+0*+1'3,ÿ?:03ÿ8**0,,13Aÿ+:0,0ÿ+:1&(;%8&+9
    %&'()*+,ÿ'&ÿ,0&>1*0,-ÿC'&ÿ8((1+1'385ÿ137'&<8+1'3=ÿ>1,1+ÿ+:0ÿ/0&12'3ÿD'3+03+ÿE'51*9ÿ8+ÿ&0,%'3,16151+9->0&12'3-*'<F*'3+03+%'51*9
    E508,0ÿ60ÿ8?8&0ÿ+:8+ÿ17ÿ9')ÿ8*+1>8+0(ÿ9')&ÿ?1&050,,ÿ(0>1*0ÿ+:&')A:ÿ')&ÿG%03ÿH0>05'%<03+ÿ%&'A&8<=ÿ?0ÿ*83I+ÿ>')*:ÿ7'&ÿ+:0ÿ(0>1*0I,ÿ*855
    J)851+9ÿ'&ÿ'>0&855ÿ7)3*+1'3851+9-
   KLMNOPQÿLSTÿUMVMWLWMXSQÿXYÿUMLZMUMW[
   @')ÿ83(ÿ/0&12'3ÿ41&050,,ÿ6'+:ÿ8A&00ÿ+'ÿ51<1+ÿ*581<,ÿ8A813,+ÿ08*:ÿ'+:0&ÿ7'&ÿ(8<8A0,ÿ'&ÿ'+:0&ÿ<'30+8&9ÿ&05107ÿ+'ÿ(1&0*+ÿ(8<8A0,-ÿ\:1,
   51<1+8+1'3ÿ83(ÿ?81>0&ÿ?155ÿ8%%59ÿ&0A8&(50,,ÿ'7ÿ+:0ÿ+:0'&9ÿ'7ÿ5186151+9-ÿ\:8+ÿ<083,ÿ301+:0&ÿ'7ÿ),ÿ?155ÿ+&9ÿ+'ÿA0+ÿ839ÿ13(1&0*+=ÿ,%0*185=
   *'3,0J)03+185=ÿ+&0650ÿ'&ÿ%)31+1>0ÿ(8<8A0,ÿ7&'<ÿ+:0ÿ'+:0&-ÿ\:1,ÿ51<1+8+1'3ÿ83(ÿ?81>0&ÿ85,'ÿ8%%510,ÿ17ÿ9')ÿ6&13Aÿ8ÿ*581<ÿ8A813,+ÿ'30ÿ'7ÿ')&
   ,)%%510&,=ÿ+'ÿ+:0ÿ0]+03+ÿ?0ÿ?')5(ÿ60ÿ&0J)1&0(ÿ+'ÿ13(0<3179ÿ+:0ÿ,)%%510&ÿ7'&ÿ+:0ÿ*581<-ÿ_`aÿbcdeeÿfeÿbdeghiÿdejk`gjlmneÿo`dÿkd`mnepjÿqbajer
   msÿs`aÿ`dÿ`itedjuÿ`dÿmsÿbgsÿbqiÿ`oÿv`rwÿ_`aÿbnj`ÿbcdeeÿfeÿbdeghiÿnlbmneÿo`dÿpljjerÿ`dÿreneierÿx`lqeÿpblnjÿ`dÿ`itedÿpejjbcejuÿ`dÿo`dÿbgsÿlgo`dpbil`g
   ynlzeÿklqiadej{ÿitbiÿceijÿn`jiÿ`dÿreneierÿloÿfeÿf`dzÿ`gÿs`adÿrexlqewÿ|oÿbg`itedÿfldenejjÿqbddledÿljÿlgx`nxerÿlgÿbgsÿkd`mnepÿyo`dÿe}bpkneuÿftlneÿs`ahde
   d`bplgc{uÿs`aÿbnj`ÿbcdeeÿi`ÿbgsÿnlplibil`gjÿ`oÿnlbmlnlisÿitbiÿliÿlpk`jejw
    ~XÿTXÿÿPOQXUNOÿTMQWOQÿMWÿOPMXSÿKMPOUOQQ
    4ÿGEÿ\Gÿÿ@GÿÿEE@ÿD\G=ÿ\ÿBCÿ\IÿÿBÿ\\ÿHÿ\GÿÿG/H=ÿ\BÿD\BGÿG\B
    4\IÿED\HÿGCÿG\ÿGCÿ-
    @GÿHÿ/BGÿ4BÿG\ÿÿ\GÿG/ÿHBE\ÿG@ÿ@ÿB\\BGÿGÿBÿÿDBÿDG\-ÿ@G
    H\Hÿ\\ÿ@ÿ\Bÿ\ÿ@GÿÿB/BÿEÿ\ÿB\ÿ\GÿBÿÿDBÿBÿDG\ÿGÿBÿCG\ÿGCÿÿ@-
    4Bÿ\ÿEGDHÿ@ÿÿHBCC\=ÿÿB\\GÿDÿ4Hÿ@Gÿ\ÿÿHÿHÿBC=ÿHÿ\
    GGÿ\ÿÿ\ÿBÿ\Bÿ\=ÿÿÿDG\ÿ4GH-ÿBCÿ\ÿ4ÿG4ÿCGÿÿ4HÿGCÿ\\G@IÿC=
    ÿB\\GÿDÿ4Hÿ\ÿ\GG-ÿ4ÿGÿG\ÿÿ\\
    y{ÿÿÿ ||¡¢ÿ£ÿ¤¤|¥ÿ¡ÿ|¥ÿv¦¢wÿ§£¤ÿ¡ÿ¥¦ÿ£|¦¥ÿ£¡¨ÿ£¥¥ÿÿ©¨|_uÿ¢_
    |¥¤¨ÿÿ|¢ÿ¢_ÿª_ÿ¥ÿ¡ÿ¡ÿ|¥¥ÿ¡¨ÿ¡ÿ|¥ÿv¦¢ÿ¡ÿ¡¦ÿ¢_ÿ©¨|¤¦¢uÿ¤¡¨£¥ÿ¢
    ¥«|£¥ÿ_¡¨ÿ£|«ÿ¡¦ÿ¨¥ÿy¡ÿ¡¦ÿ¢_ÿ«|¥|¢vÿ¡ÿ¢_ÿ¥¨£ÿ¤¡¨£¥ÿ¡ÿ¥«|£¥{uÿ|¢£¨|¢vÿ¢_
    |¥¤¨¥ÿ_¡¨ÿ«ÿª|ÿ¡¨ÿ¦¤¡_¥ÿ¡ÿv¢¥uÿª|ÿ ÿ¥¡«ÿ _ÿ¡¢ÿ¡ÿ¦¡ÿ¢¨ÿ |¡¥ÿ ¡
    ÿ¦|£¢ÿ ||¡¢ÿ¥¥¡£||¡¢ÿy¬¬{ÿ¡ÿ ÿ ¨¥|¢¥¥ÿ ¨¨ÿy¬   ¬{wÿ_¡¨ÿ£¢ÿ¥¡ÿ |¢vÿ¢_ÿ|¥¥¨¥ÿ_¡¨
    ¦_ÿ«ÿ¡ÿÿ¢|¡¢ÿ¡ÿuÿ¥uÿ¡ÿ¡£ÿv¡«¢¦¢ÿv¢£|¥uÿ¢ÿ|ÿÿªÿ¡ª¥uÿ_ÿ£¢
    ¥­ÿ|ÿv|¢¥ÿ¨¥ÿ¡ÿ_¡¨w
    y®{ÿ¨¢¥¥ÿ_¡¨ÿ¢ÿ«|¯¡¢ÿª|¥¥ÿvÿ¡ª|¥uÿÿ ||¡¢ÿª|ÿ­ÿ¤£ÿ|¢ÿÿ£¡¨¢_ÿ¡ÿ_¡¨
     ||¢vÿ¥¥wÿ¡ÿ£|¦¥ÿ¡«ÿ°±u±±±uÿÿh¥ÿª|¥¥ÿ|¢¨¥_ÿ ||¡¢ÿy¬ª|¬{ÿ¨¥ÿª|ÿ¤¤_wÿ|¢ÿ¥¨£
    £¥¥uÿÿ¡¥ÿ£¢ÿ¥­ÿ¡ÿÿ¤¢ÿ¡ÿÿ¢ªÿ |¡¥ÿ¡ÿ«|ªÿÿªwÿ¡ÿ£|¦¥ÿ¡ÿ°±u±±±ÿ¡
    ¥¥uÿÿ¤_ÿ |¢v|¢vÿÿ£|¦ÿ£¢ÿ£¡¡¥ÿ|ÿÿh¥ÿ¨¥ÿ¡ÿ£¡¢¥¨¦ÿ|¥¤¨¥ÿ¡ÿÿ   h¥ÿ¨¥
    ¡ÿ |¢|¢vÿ ||¡¢ÿ¡uÿ¢|«_uÿ£¢ÿ |¢vÿ¢ÿ|¢|«|¨ÿ£|¡¢ÿ|¢ÿ¥¦ÿ£|¦¥ÿ£¡¨wÿ_¡¨ÿ£¢ÿv
    ¤¡£¨¥uÿ¨¥ÿ¢ÿÿ|¢¡¦|¡¢ÿ¡¦ÿÿÿyªªªww¡v{uÿÿ   ÿyªªªw   w¡v{ÿ¡ÿ¡¦ÿ¨¥wÿ¡
    £|¦¥ÿ¡ÿ°±u±±±ÿ¡ÿ¥¥uÿ_¡¨ÿ£¢ÿ£¡¡¥ÿªÿ_¡¨hÿ|­ÿÿ ||¡¢ÿ£|ÿ¡¨ÿ ¥ÿ¡¢_ÿ¡¢
    ¡£¨¦¢¥ÿ¥¨ ¦|ÿ¡ÿÿ |¡uÿ¡ÿ _ÿÿ|¢vÿ|¢ÿ¤¥¡¢ÿ¡ÿ _ÿ¤¡¢w
    ²³´ÿ\Bÿ\ÿHGI\ÿG4ÿDÿGÿDGD\B/ÿB\\BGÿ/ÿBCÿ\ÿÿGÿÿEGDHÿGÿ
    4GH-ÿG\4B\\HBÿ@ÿG\ÿEG/BBGÿGCÿ\Bÿ\=ÿ\ÿB\\Gÿ@ÿ4HÿG@ÿG
    BD\B/ÿBCÿG@ÿBÿC/GÿGCÿ\ÿBHB/BHÿE\@ÿBÿBCÿHÿG@ÿ\Gÿ\ÿ\\ÿD@ÿ\G
    EG/BHÿBCÿ4\Hÿ@ÿ\\ÿE\@IÿBHB/BHÿDB-ÿGÿDÿGÿE\\B/ÿGÿEB/\ÿ\\G@
    ÿ\GBÿGCÿBBB\@ÿGÿE@ÿCGÿBCÿ@ÿÿB\BHÿBÿ@ÿB\\BGÿHÿHÿ\B
    \-ÿ@ÿµ\BGÿHBÿ\ÿCGDBB\@ÿGÿB\E\\BGÿGCÿ\BÿEEÿÿÿHDBHH
    @ÿÿDG\ÿHÿG\ÿ\ÿB\\G-
    y¶{ÿ|ÿ|ÿ¡ÿ¨¥ÿ|¢¢¥ÿ¡ÿ¥­ÿ ||¡¢ÿ¨¢ÿ|¥ÿv¦¢uÿÿ¤_ÿ¥­|¢vÿ ||¡¢ÿ¦¨¥ÿ|¥
    ¢¡|_ÿÿ¡ÿ¤_ÿ¡ÿÿ|¥¤¨ÿ|¢ÿª||¢vÿÿ¥ÿ·±ÿ_¥ÿ|¢ÿ«¢£ÿ¡ÿ|¢|||¢vÿÿ ||¡¢wÿ¢¡|£
    ¡ÿ«|¯¡¢ÿª|¥¥ÿ¥¡¨ÿ ÿ¥¢ÿ¡ÿ«|¯¡¢ÿª|¥¥ÿ|¥¤¨ÿ¥¡¨|¡¢ÿ¦¢vuÿ¡¢ÿ«|¯¡¢ÿª_uÿ«£¸®¢±¹±u
     ¥­|¢vÿ|vuÿ¢ºÿ±»¼®±wÿÿ¢¡|£ÿ¦¨¥ÿ¥£| ÿÿ¢¨ÿ¡ÿÿ£|¦ÿ¢ÿÿ|ÿ |¢vÿ¥¡¨vwÿ|ÿªÿ
    ¨¢ ÿ¡ÿ¥¡«ÿ¡¨ÿ|¥¤¨ÿª||¢ÿ·±ÿ_¥uÿ|ÿ¤_ÿ¦_ÿ¢ÿ¤¡£ÿ¡ÿ|ÿÿ£|¦ÿ¡ÿ ||¡¢w
    ªhÿ¤_ÿ¢_ÿ||¢vÿÿÿÿÿ¡ÿ   ÿ£v¥ÿ_¡¨ÿ¡ÿ ||¡¢ÿ¡ÿÿ|¥¤¨wÿ|ÿ_¡¨ÿ¤¡«|ÿ¨¥ÿª|
    ¥|v¢ÿª|¢ÿ¢¡|£ÿÿ_¡¨ÿ£¢¢¡ÿ¤_ÿÿ||¢vÿuÿ«|¯¡¢ÿª|¥¥ÿª|ÿ¤_ÿÿÿ|£_ÿ¡ÿÿ
    ¡ÿ   wÿ|ÿÿ ||¡¢ÿ¤¡£¥uÿªhÿ¥¡ÿ¤_ÿ¢_ÿ¦|¢|¥|«ÿ¢ÿ |¡ÿ¥ÿ£vÿuÿ¥

88711911230 003!2"34#"1887119779
1198716789
$
81                                                #1!
012212304          Case 5:18-cv-00801-NC Document     56789
133-3
                                                              ÿ
Filed
                                                                       8ÿÿ901/24/19
                                                                                 ÿ77 Page 15 of 189
     2566ÿ78ÿ9:;ÿ7<=ÿ7>>576ÿ?:ÿ7ÿ>7<56ÿ:9ÿ?@;55ÿ<52ÿ7;AB?;7?:;8ÿCB9ÿ?@5ÿ7;AB?;7?B:<ÿ727;DÿB8ÿ7>>5767A65ÿE<D5;ÿ?@B8
     7F;55G5<?HI
     CJHÿ25ÿ768:ÿ:995;ÿKE8?:G5;8ÿ?@5ÿ:>?B:<ÿ:9ÿ>7;?BKB>7?B<FÿB<ÿ7ÿ9;55ÿB<?5;<76ÿG5DB7?B:<ÿ>;:F;7GIÿ?@B8ÿ>;:F;7GÿB8
     5<?B;56=ÿ+:6E<?7;=ÿ7<DÿD:58ÿ<:?ÿ7995K?ÿ5B?@5;ÿ>7;?=L8ÿ;BF@?8ÿB<ÿ7<=ÿ:?@5;ÿ78>5K?ÿ:9ÿ?@585ÿDB8>E?5ÿ;58:6E?B:<
     >;:K5DE;58IÿB<ÿ:E;ÿ+:6E<?7;=ÿG5DB7?B:<ÿ>;:F;7GMÿ25ÿ2B66ÿ788BF<ÿ7<ÿ5G>6:=55ÿ2@:L8ÿ<:?ÿDB;5K?6=ÿB<+:6+5DÿB<ÿ?@5
     DB8>E?5ÿ?:ÿ@56>ÿA:?@ÿ8BD58ÿ;57K@ÿ7<ÿ7F;55G5<?Iÿ?@7?ÿ>5;8:<ÿ@78ÿ766ÿ?@5ÿ;BF@?8ÿ7<Dÿ>;:?5K?B:<8ÿ:9ÿ7ÿG5DB7?:;
     7<Dÿ?@5ÿ>;:K588ÿ@78ÿ766ÿ:9ÿ?@5ÿ>;:?5K?B:<8ÿ788:KB7?5Dÿ2B?@ÿG5DB7?B:<Iÿ9:;ÿ5N7G>65Mÿ<:?@B<Fÿ87BDÿB<ÿ?@5
     G5DB7?B:<ÿK7<ÿA5ÿE85Dÿ67?5;ÿB<ÿ7<ÿ7;AB?;7?B:<ÿ:;ÿ6728EB?IÿB9ÿ=:ELDÿ6BO5ÿ?:ÿO<:2ÿG:;5Mÿ>65785ÿK:<?7K?ÿE8ÿ7?
     PQRSTUVWSRQXQYYZ[U\ÿ:;ÿ?@;:EF@ÿKE8?:G5;ÿ85;+BK5IÿB9ÿ=:ELDÿ6BO5ÿ?:ÿ8?7;?ÿ?@5ÿG5DB7?B:<ÿ>;:K588Mÿ>65785ÿF:ÿ?:
     PQRSTUVWSRQXQYYZ[U\ÿ:;ÿK766ÿKE8?:G5;ÿ85;+BK5ÿ9:;ÿ7ÿ<:?BK5ÿ:9ÿDB8>E?5ÿ9:;Gÿ?:ÿ9B66ÿ:E?Mÿ7<DÿG7B6Mÿ97Nÿ:;ÿ5G7B6ÿB?
     ?:ÿE8ÿ7KK:;DB<Fÿ?:ÿ?@5ÿDB;5K?B:<8ÿ:<ÿ?@5ÿ9:;GI
     C*Hÿ25ÿG7=MÿAE?ÿ7;5ÿ<:?ÿ:A6BF7?5Dÿ?:MÿG7O5ÿ7ÿ2;B??5<ÿ85??65G5<?ÿ:995;ÿ7<=?BG5ÿA59:;5ÿ7;AB?;7?B:<ÿA5FB<8Iÿ?@5
     7G:E<?ÿ:;ÿ?5;G8ÿ:9ÿ7<=ÿ85??65G5<?ÿ:995;ÿG7=ÿ<:?ÿA5ÿDB8K6:85Dÿ?:ÿ?@5ÿ7;AB?;7?:;ÿE<?B6ÿ79?5;ÿ?@5ÿ7;AB?;7?:;
     B88E58ÿ7<ÿ727;Dÿ:<ÿ?@5ÿK67BGIÿB9ÿ=:EÿD:<L?ÿ7KK5>?ÿ?@5ÿ:995;ÿ7<Dÿ?@5ÿ7;AB?;7?:;ÿ727;D8ÿ=:Eÿ7<ÿ7G:E<?ÿ:9ÿG:<5=
     ?@7?L8ÿG:;5ÿ?@7<ÿ:E;ÿ:995;ÿAE?ÿ6588ÿ?@7<ÿ]JM(((Mÿ:;ÿB9ÿ25ÿD:<L?ÿG7O5ÿ=:Eÿ7<ÿ:995;Mÿ7<Dÿ?@5ÿ7;AB?;7?:;ÿ727;D8
     =:Eÿ7<=ÿ7G:E<?ÿ:9ÿG:<5=ÿAE?ÿ6588ÿ?@7<ÿ]JM(((Mÿ?@5<ÿ25ÿ7F;55ÿ?:ÿ>7=ÿ=:Eÿ]JM(((ÿB<8?57Dÿ:9ÿ?@5ÿ7G:E<?ÿ727;D5DI
     B<ÿ?@7?ÿK785ÿ25ÿ768:ÿ7F;55ÿ?:ÿ>7=ÿ7<=ÿ;578:<7A65ÿ7??:;<5=8Lÿ9558ÿ7<Dÿ5N>5<858Mÿ;5F7;D6588ÿ:9ÿ2@5?@5;ÿ?@5
     672ÿ;5^EB;58ÿB?ÿ9:;ÿ=:E;ÿK785IÿB9ÿ?@5ÿ7;AB?;7?:;ÿ727;D8ÿ=:EÿG:;5ÿ?@7<ÿ]JM(((Mÿ?@5<ÿ25ÿ2B66ÿ>7=ÿ=:Eÿ?@7?ÿ7G:E<?I
     C_Hÿ7<ÿ7;AB?;7?B:<ÿ727;Dÿ7<Dÿ7<=ÿ`EDFG5<?ÿK:<9B;GB<FÿB?ÿ7>>6=ÿ:<6=ÿ?:ÿ?@7?ÿ8>5KB9BKÿK785aÿB?ÿK7<L?ÿA5ÿE85DÿB<ÿ7<=
     :?@5;ÿK785ÿ5NK5>?ÿ?:ÿ5<9:;K5ÿ?@5ÿ727;DÿB?8569I
     bcdÿSfÿfURÿYU\QÿRQgYUVÿhiQÿjRUiSkShSUVÿUVÿ[XgYYÿgRkShRghSUVYÿYQhÿfURhiÿSVÿYlkYQ[hSUVÿbmdÿ[gVVUhÿkQÿQVfUR[Qno
     hiQVÿhiQÿgpRQQ\QVhÿhUÿgRkShRghQÿWSXXÿVUhÿgjjXqZ
     brdÿSfÿfURÿgVqÿRQgYUVÿgÿ[XgS\ÿjRU[QQnYÿSVÿ[UlRhÿRghiQRÿhigVÿhiRUlpiÿgRkShRghSUVoÿqUlÿgVnÿPQRSTUVÿWSRQXQYY
     gpRQQÿhighÿhiQRQÿWSXXÿVUhÿkQÿgÿslRqÿhRSgXZÿqUlÿgVnÿPQRSTUVÿWSRQXQYYÿlV[UVnShSUVgXXqÿWgSPQÿgVqÿRSpihÿhUÿhRSgX
     kqÿslRqÿSVÿgVqÿg[hSUVoÿjRU[QQnSVpÿURÿ[UlVhQR[XgS\ÿgRSYSVpÿUlhÿUfÿURÿRQXghSVpÿhUÿhiSYÿgpRQQ\QVhÿSVÿgVqÿWgqZÿSV
     hiQÿQPQVhÿUfÿXShSpghSUVoÿhiSYÿjgRgpRgjiÿ\gqÿkQÿfSXQnÿhUÿYiUWÿgÿWRShhQVÿ[UVYQVhÿhUÿgÿhRSgXÿkqÿhiQÿ[UlRhZ
   tuvwxÿxz{|ÿt}~x
   Bÿ,ÿ01Lÿ,10-,ÿ0-ÿ-.4ÿ1,-ÿ.4ÿ7-,,,1ÿ.1ÿ01,ÿ.141,Mÿÿ0,41Lÿ,1ÿ,ÿ01Lÿ0-ÿ1Lÿ,10-,ÿ04,ÿ-.4ÿ.1ÿ1ÿ0,-
   .141,Iÿ=0ÿ110ÿ44.1ÿ.4ÿ7-,,,1ÿ0-ÿ1ÿ0ÿ0-ÿ-.4ÿ0-ÿ.,4ÿ1,-ÿ.ÿ.0ÿ0-ÿ,-.44.01Iÿ@0,,-Mÿ,ÿÿ44.1ÿ.4
   7-,,,1ÿ0-ÿ1ÿ,ÿ0ÿ0,ÿ4ÿ.0ÿ10..1ÿ0IÿSÿÿÿjÿoÿÿÿÿÿ ÿ¡ÿ¢ÿÿÿ¡ 
   ¡ÿÿÿ£ÿÿÿÿ¤ ZÿSÿÿ¥ÿ ÿ¤  £oÿÿ ÿ¡ ÿ¤ÿ¢¢ÿ ¥¢ÿ¤ÿÿ¡ÿÿ ÿ¤ ÿ 
   ¥ ¤ÿÿ¥ ¡ £ZÿSÿÿ£ÿÿÿ¤ oÿÿ ÿ¡ ÿ¤ÿ¢¢ÿ ¥¢ÿ¤ÿÿÿ¢ÿÿ¡ÿ ÿÿ¤ ÿÿZÿSÿ¡ÿ¢
   ÿ ÿÿoÿÿ¡ ÿ¤ÿ ¢¢ÿ ¥¢ÿ ¢ ÿ ÿ¡ÿ¢ÿÿÿÿ¡ ÿ¢¥ oÿÿÿÿ ÿÿ¦ÿ¤
   ¥ÿ£ ¥ÿoÿÿÿÿ¢ÿ ÿ¡ÿ ÿÿÿÿ¤  £ÿ¢¢ZÿSÿÿ¢ÿÿ¢ÿ ÿÿoÿÿ¢ÿÿÿ
   ÿ¥ ÿ¢¢ÿÿÿÿ¤ Z
   Sÿÿÿj ¢ÿÿ¢ÿ¡ÿ¢ÿ ÿÿoÿÿ¡ ÿ¤ÿ ¢¢ÿ ¥¢ÿ ¢ ÿ ÿ¡ÿ¢ÿÿÿÿ¡ 
   ¢¥ ÿÿÿÿ ÿÿ¦ÿ¤ÿ¥ÿ£ ¥ÿoÿÿ ÿ¡ÿÿÿÿÿÿ   ÿÿÿY¥ oÿÿÿÿ¢ÿ ÿ¡
    ÿÿÿÿÿÿ¢¢ÿ¡ÿ¥ÿÿZÿSÿÿ¢ÿÿ¢ÿ ÿÿoÿÿ¢ÿÿÿÿj ¢ÿ[
   Y¥ ÿ¢¢ÿÿ¥ §¡ Z¨
   Sÿÿÿÿ ÿg£oÿ ¢ £ÿ £ÿ£¢ £ÿÿ¤  ÿÿb¦ÿÿÿ ¤  ÿÿÿ¤  ÿ
   ¦ ¢ÿ ÿÿcÿÿÿ¢ ÿ ÿ ÿ¤¥doÿ ÿ¢ÿ ¥ ¢oÿÿÿÿ¤ÿ¥¢ÿÿ ÿg£Z
   h ÿg£ÿ¢ÿÿ¢ÿ ÿ ÿÿÿ ÿ£ÿ¤¡ÿZÿqÿÿÿÿÿÿ¢oÿÿ
   ¡ÿ ¢ÿ¤ÿÿYÿÿ[ÿY¥ ÿR ¥oÿ¢ÿÿ¥ÿÿÿ £ÿ£¢ £ÿY¥ ÿÿ ÿ£Zÿ?.4
   -,,,1ÿ.41Lÿ0-ÿ,ÿ,1,.ÿ0ÿ1ÿ.-ÿ-ÿ,©,ÿ0-ÿ-,1ÿ01.,4Mÿ.3.,4Mÿ44..-.,4Mÿ,14Mÿ-,,,440-4ÿ1ÿ4,440-4ÿ.1
   .1,-,4Iÿ5©,ÿ,-,ÿ,L,ÿ-,,ÿ0,-.4,ÿ,34,,-,ÿ.1ÿ.4ÿ7-,,,1Mÿ.4ÿ7-,,,1ÿ1ÿ1ÿ.4,4ÿ0,-,ÿÿ.ÿ-,ÿ0,-1,ÿ
   ,,-3ÿ3ÿ1ÿ,ÿ34ÿ0ÿ,ÿ4,ÿ,1044.1ÿ,ÿ-,ÿ0,ÿ0ÿ0-ÿ.-,3,44ÿ01,ÿ1,-ÿ,1ÿ0ÿ,,ÿ.4ÿ7-,,,1Mÿ.0
   -,-ÿ0ÿ,ÿ013.4ÿ0ÿ34ÿ1ÿ-3,4ÿ0ÿÿ4,I
   64ÿE,ªÿ(«¬()¬)*


   %ÿ'()*ÿ+,-./01ÿ2.-,3,44
88711911230 003!2"34#"1887119779
1198716789
$
81                                           1!
012212304                                       56789
133-3
                      Case 5:18-cv-00801-NC Document    ÿ
Filed
                                                                 8ÿÿ901/24/19
                                                                           ÿ77 Page 16 of 189



   %&'()*&ÿ,ÿ%-../'0                                S'TUVW                  \%ÿ,ÿ]&T0-'&Vÿ^&()*&W                                           efTUWgÿ^&TfWÿ,ÿh/'&
   12345ÿ7389234                                    E@@<5                   ECM43;M                                                         [;<;294GÿiÿH52549C=ÿJ;=83FC2=
   :;45<5==ÿ:34>=?3@=                               D<98>D544G              :;CM3_=                                                         OC254C92;3C9<ÿ12FM5C2ÿP43B49Q
   A5B;=254ÿ1;BC9<ÿD33=254                          J43;M                   ;P?3C5ÿ`                                                        jQ@<3G55ÿJ;=83FC2=
   A5@342ÿEÿ158F4;2GÿHF<C549I;<;2G                  X33B<5                  ;P?3C5ÿ`ÿP<F=                                                   J59<=ÿiÿ1@58;9<ÿRdd54=
   J5K;85ÿL49M5NOCÿP43B49Q                          YLZ                     P;a5<                                                           Z542;d;5MÿP45NR_C5M
   R4M54ÿ1292F=                                     ;P9M                    P;a5<ÿb7                                                        H54;k3Cÿ:;45<5==ÿZ3QQFC;2G
   OCN12345ÿP;8>F@                                  ;P?3C5                  19Q=FCBÿX9<9aGÿc325`ÿNÿA589<<ÿOCd3
                                                    7X
                                                    [32343<9
                                                    19Q=FCB




                                1;25ÿ[9@ÿlÿEI3F2ÿm=ÿlÿc5_=ÿlÿZ94554=ÿlÿA5=@3C=;I;<;2GÿlÿH54;k3CÿOCC3K92;3CÿP43B49QÿlÿP4;K98Gÿlÿ75B9<ÿc32;85=ÿlÿZF=23Q54ÿEB455Q5C2
                                 D438?F45=ÿlÿOQ@3429C2ÿ:;45<5==ÿO==F5=ÿlÿA9M;3ÿn45oF5C8GÿjQ;==;3C=ÿlÿEK3;MÿP325C2;9<ÿY594;CBÿ73==ÿlÿ:5I=;25ÿm=5ÿlÿA52F4CÿP3<;8G
                             E885==;I;<;2Gÿlÿ[GÿH54;k3CÿL54Q=ÿiÿZ3CM;2;3C=ÿlÿJ5K;85ÿP9GQ5C2ÿL54Q=ÿiÿZ3CM;2;3C=ÿlÿ7;d5<;C5p7;C>Nm@ÿlÿEI3F2ÿRF4ÿEM=ÿlÿEMK542;=5ÿ:;2?ÿm=




                                                ÿ                               ÿ                        ÿ                  ÿ                    ÿ




88711911230 003!2"34#"1887119779
1198716789
$
81                                                                !1!
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 17 of 189




DECLARATION OF BOBBIE J. WILSON
                       EXHIBIT 22
(Redacted Version - Sought to be Sealed)
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 18 of 189




                    EXHIBIT 23
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 19 of 189


1                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
2                        SAN JOSE DIVISION
3
4    PATRICIA WEEKS, ALICIA HELMS, )
     BRIAN MCCLOY, and ADRIAN      )
5    ALCARAZ, on behalf of         )
     themselves and all others     ) Case No.
6    similarly situated,           ) 5:18-cv-00801-NC
                                   )
7                    Plaintiff,    )
                                   )
8             vs.                  )
                                   )
9    GOOGLE LLC,                   )
                                   )
10                   Defendant.    )
     ______________________________)
11
12
13
14     VIDEO-RECORDED DEPOSITION OF EXPERT STEFAN BOEDEKER
15                   Los Angeles, California
16                Thursday, December 20, 2018
17
18
19
20   Reported by:
     Shari Stellhorn
21   CSR No. 2807
22
     Job No. 3174578
23
24
     PAGES 1 - 104
25

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 20 of 189


1              UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
2                         SAN JOSE DIVISION
3
4
     PATRICIA WEEKS, ALICIA HELMS, )
5    BRIAN MCCLOY, and ADRIAN      )
     ALCARAZ, on behalf of         )
6    themselves and all others     ) Case No.
     similarly situated,           ) 5:18-cv-00801-NC
7                                  )
                     Plaintiff,    )
8                                  )
              vs.                  )
9                                  )
     GOOGLE LLC,                   )
10                                 )
                     Defendant.    )
11   ______________________________)
12
13
14
15
16            Video-Recorded Deposition of STEFAN
17   BOEDEKER, taken on behalf of Defendant, at
18   1888 Century Park East, Suite 1700, Los Angeles,
19   California, beginning at 9:46 a.m. and ending at
20   12:29 p.m. on Thursday, December 20, 2018, before
21   Shari Stellhorn, Certified Shorthand Reporter No.
22   2807.
23
24
25

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 21 of 189


1    APPEARANCES:
2
3
4    For Plaintiffs:
5    GIRARD SHARP
6    BY:     ADAM E. POLK, ESQ.
7            SIMON S. GRILLE, ESQ.
8    601 California Street, Suite 1400
9    San Francisco, CA              94108
10   415.981.4800
11   apolk@girardsharp.com
12   sgrille@girardsharp.com
13
14
15
16   For Defendant:
17   PERKINS COIE LLP
18   BY:     PATRICK S. THOMPSON, ESQ.
19   505 Howard Street, Suite 1000
20   San Francisco, CA              94105-3204
21   415.344.7000
22   PatrickThompson@perkinscoie.com
23
24   Video Operator:            Richard Smith
25

                                                                 Page 3

                               Veritext Legal Solutions
                                    866 299-5127
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 22 of 189


1    everybody, now that phone would sell for 550, not

2    $700.

3         Q     And so in your analysis -- we're using

4    hypothetical numbers -- but your analysis the price

5    premium would be the difference between the $700 and          11:25:38

6    the 550; is that correct?

7         A     I don't know if I would call it a price

8    premium.    It's just a difference in price for an

9    otherwise identical phone that has a defect versus

10   one that doesn't have a defect.                               11:25:54

11              If that's your definition for price

12   premium, then I go with that definition as a working

13   definition.    It's a difference in prices and if --

14   in our example or in your hypothetical the market in

15   a sense has spoken that a phone with a microphone             11:26:12

16   defect is viewed inferior so the price would go

17   down, all right, and so the premium in this case --

18   if you want to use the word premium -- price premium

19   is the premium for having a phone with a

20   properly-working microphone.                                  11:26:27

21        Q     So let's consider the work that you've done

22   in the non-litigation context in pricing.            If you

23   are doing a conjoint analysis, one of the things

24   that you might evaluate is whether consumers would

25   be willing to pay an extra $150 for a smartphone              11:26:46

                                                                   Page 66

                               Veritext Legal Solutions
                                    866 299-5127
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 23 of 189


1                            I declare under penalty of
2                  perjury under the laws of the State of
3                  California that the foregoing is true
4                  and correct.
5                      Executed on _____________, 20___, at
6                _____________________, _____________.
7
8
9
10                  _________________________________
11                         EXPERT STEFAN BOEDEKER
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                               Page 103

                               Veritext Legal Solutions
                                    866 299-5127
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 24 of 189


1             I, the undersigned, a Certified Shorthand
     Reporter of the State of California, do hereby
2    Certify:
              That the foregoing proceedings were taken
3             before me at the time and place herein set
              forth; that any witnesses in the foregoing
4             proceedings, prior to testifying, were
              administered an oath; that a record of the
5             proceedings was made by me using machine
              shorthand which was thereafter transcribed
6             under my direction; that the foregoing
              transcript is a true record of the
7             testimony given.
              Further, that if the foregoing pertains to
8             the original transcript of a deposition in
              a Federal Case, before completion of the
9             proceedings, review of the transcript [ ]
              was [X] was not requested. I further
10            certify I am neither financially
              interested in the action nor a relative or
11            employee of any attorney or any party to
              this action.
12
                           IN WITNESS WHEREOF, I have this date
13                         Subscribed my name.
14                         Dated: December 30, 2018
15
16
17
18                     <%6217,Signature%>
19                     SHARI STELLHORN
                       CSR No. 2807
20
21
22
23
24
25

                                                               Page 104

                               Veritext Legal Solutions
                                    866 299-5127
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 25 of 189




DECLARATION OF BOBBIE J. WILSON
                       EXHIBIT 24
(Redacted Version - Sought to be Sealed)
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 26 of 189


                Highly Confidential – Attorneys’ Eyes Only


                    UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA
                          SAN JOSE DIVISION



PATRICIA WEEKS, ALICIA HELMS, BRIAN
MCCLOY, and ADRIAN ALCARAZ, on behalf of
themselves and all others similarly situated,
                                                     Case No. 5:18-cv-00801-NC
                 Plaintiffs,
     v.

GOOGLE LLC,

                 Defendant.




                REBUTTAL REPORT OF DR. DENISE MARTIN
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 27 of 189



                                                 TABLE OF CONTENTS

I.        SUMMARY OF ASSIGNMENT AND OPINIONS ...................................................... 3
II.       QUALIFICATIONS ......................................................................................................... 9
III.      MATERIALS CONSIDERED ....................................................................................... 10
IV.       SUMMARY OF MR. BOEDEKER’S PROPOSED DAMAGES APPROACH ....... 10
V.        ANY MODEL USED TO ESTIMATE A PRICE PREMIUM MUST BE
          SOPHISTICATED ENOUGH TO INCORPORATE THE COMPLEXITIES OF
          THE CELL PHONE MARKET .................................................................................... 12
          A.      Background on the Cell Phone Market ............................................................... 12
          B.      Estimating a But-For Price Requires a General Equilibrium Model that Can
                  Incorporate the Cell Phone Market Complexities ............................................. 17
VI.       MR. BOEDEKER’S USE OF A SIMPLISTIC MODEL CANNOT
          INCORPORATE THE COMPLEXITIES OF PRICING AND PROMOTION IN
          THE CELL PHONE MARKET .................................................................................... 21
          A.      Mr. Boedeker’s Proposed Conjoint Analysis Does Not Incorporate Any of the
                  Cell Phone Market Complexities, Instead Looking Only at Consumers’
                  Willingness to Pay ................................................................................................. 21
          B.      Mr. Boedeker’s Justification for Failing to Model the Market for Pixel Phones
                  is Unfounded .......................................................................................................... 25
          C.      The Conjoint Analysis Proposed by Mr. Boedeker Will Not Reliably Estimate
                  Even the Response of Consumers ........................................................................ 26
VII.      Even if He Could Generate a Reliable Estimate of Any “Price Premium,” No
          Evidence Exists That Mr. Boedeker’s Model Could Estimate Class-wide Damages 27
VIII. CONCLUSION ............................................................................................................... 29




                                                                         2
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 28 of 189




I.         SUMMARY OF ASSIGNMENT AND OPINIONS

           1.     Plaintiffs in the above-captioned matter allege that Google LLC (“Google” or “the
Company”) knew but failed to disclose that its first generation Pixel and Pixel XL cell phones,
launched on October 20, 2016, were “prone to failure” and, when the risk manifested, “prevent[ed]
consumers from communicating by voice call and from using features like Google Assistant.”1 I
was asked by counsel for Google to evaluate the model proposed to estimate class-wide damages
stemming from this alleged non-disclosure in the Expert Report of Stefan Boedeker in Support of
Plaintiffs’ Motion for Class Certification (“Boedeker Report”).

           2.     Mr. Boedeker proposes to conduct a conjoint analysis, asserting that its results can
be used to estimate class-wide damages by measuring “the difference between the price paid and
the price paid if customers had been told at the time and point of purchase about the Defect.
Sometimes this difference is also referred to as a price premium.”2 Accepted economic theory and
evidence indicate that Mr. Boedeker’s assertion is wrong. His stylized survey of consumer
preferences about certain attributes of cell phones is insufficient to identify and estimate the factors
that drive product attributes, pricing, promotion, and sales in the market. Moreover, his proposed
range of prices does not mirror those actually observed in the market by consumers at the point of
sale. As such, his proposed conjoint analysis will not allow him to identify how prices would have
changed—if at all—in the but-for world in which his alleged risk disclosure was made at the point
of sale.

           3.     The market for cell phones is complex. The structure of the market is one in which
a few large firms, including Apple, Samsung and LG, are dominant.3 Competition is intense due


1
     Second Amended Class Action Complaint, Patricia Weeks, Alicia Helms, Brian McCloy, and Adrian Alcaraz on
     behalf of themselves and all others similarly situated, Plaintiffs v. Google LLC, Defendant, United States District
     Court Northern District of California, Case No. 5:18-CV-00801-NC, September 24, 2018, ¶1.
2
     Boedeker Report, ¶134.
3
     “Manufacturers’ market share of smartphone sales in the United States from 2016 to 2017”, Statista,
     https://www.statista.com/statistics/620805/smartphone-sales-market-share-in-the-us-by-vendor/, accessed
     January 11, 2019.


                                                                3
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 29 of 189



to the relatively small number of players, the vast size of the market (with sales of 174 million
units with a value of $61 billion sold in the U.S. in 2017) and significant market penetration.4
While sharing some basic functionality, the products offered by competing brands are
differentiated by look, by size/weight and by features offered (including, e.g., operating system,
battery life, image resolution, memory capacity, and cameras). Given that differentiation, cell
phone producers behave strategically with respect to branding, pricing and promoting their
products, as well as with respect to what warranties they offer. In the parlance of economic theory,
such markets are described as operating under “oligopolistic competition.”5

         4.
                                                           6




                                                .7 Economic theory and evidence suggests that companies
in markets characterized by oligopolistic competition, like Google, set these prices considering,
e.g., their own costs, strategic plans, and market intelligence about the product offerings, pricing,
and promotions of competitors.8 At the retail level, additional strategic behavior is evident.
Market intelligence collected by Google indicates that consumers purchase phones bundled
together with cell service, use financing plans to pay monthly or annually, receive discounts for
trade-ins, receive gifts with purchase and/or buy when other promotions are being offered.9 Each
of these pricing parameters is used strategically by retailers to drive sales.


                                                                                                     .10



4
     “Mobile Phones in the United States,” Market Line Industry Profile, April 2018, p. 2.
5
     See, e.g., Mankiw, Gregory, Principles of Microeconomics, 7th Edition, 2014, Chapter 16-17.
6
     Google LLC’s Response to Plaintiffs’ Priority Interrogatories, pp. 4-5.
7
     Ibid.
8
     See, e.g., Mankiw, Gregory, Principles of Microeconomics, 7th Edition, 2014, Chapters 16-17.
9
     See, e.g., GOOG-WEEKS-00038851, 00038890, 00039037, 00039117, 00039198, 00039434, 00032460.
10
     18141988 CONFIDENTIAL Pixel Sales data.xlsx (produced without Bates numbers by Verizon on July 27,
     2018).


                                                               4
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 30 of 189



Similarly, analysis of Mr. Boedeker’s pre-test survey data shows that over half of respondents who
purchased an Android phone received a discount due to a promotion or trade-in, and/or
financed/leased the device as part of a long term agreement.11

         5.        To estimate the price that the Pixel products would have commanded had Mr.
Boedeker’s assumed risk disclosure been made at the time of sale requires a model that is
sophisticated enough to incorporate these complexities. To be clear, a disclosure of the type
posited by Mr. Boedeker would be unprecedented—to my knowledge, no cell phones are offered
with a risk of defect indicated at the point of sale. To estimate a but-for market price, it is essential
to apply a general equilibrium framework that models how behavior of consumers, cell phone
producers and retailers would change. Given the complexities of the cell phone market and the
nature of the assumed but-for disclosure in this matter, such modeling is critical because it is not
clear that the price of the device itself would have adjusted at all. Instead, the terms of the
warranty, the financing arrangements or various other promotional terms may have adjusted.
Alternatively, all of the pricing terms and warranty terms may have remained the same and those
consumers for whom the willingness to pay continued to be above the effective market price
(taking into account, e.g., the amount paid at the time of sale, trade-in discounts, financing
arrangements and promotions such as free gifts and coupons for other items) would continue to
buy, while any for whom the willingness to pay fell below the effective market price would have
elected not to buy.

         6.        The model that Mr. Boedeker proposes is not a sophisticated general equilibrium
model.        Instead, it is quite simplistic, taking into account none of the cell phone market
complexities and ignoring the functioning of the market altogether. For example, his survey only
offers respondents the choice of paying in a single payment for a standalone Pixel cell phone, when
even his own pre-test survey data indicates that the majority of Android purchasers do not.12
Similarly,
                                                                  Mr. Boedeker’s presumed range of


11
     Iyengar Report, ¶¶49-50.
12
     Ibid.


                                                       5
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 31 of 189



$550 to $950.13 As noted, consumers also buy cell phones bundled with cell service, pay for the
device over time and take advantage of trade-ins, discounts and other promotions. The change in
consumers’ willingness to pay resulting from the alleged risk disclosure would be expected to vary
in these different situations and yet Mr. Boedeker’s proposed model simply ignores these
variations.

         7.      In addition, in spite of the vigorous strategic competition evidenced in the market,
Mr. Boedeker’s proposed model effectively assumes that Google, its retailers and its competitors
would have acted completely passively in the face of an unprecedented change in the marketing
of the Pixel products. That is, he simply assumes that Google and its retailers would simply have
lowered the price of the Pixel devices in the face of a purported decrease in the willingness to pay,
rather than adjusting one of the other offered phone features, other pricing parameters or quantity.
He further assumes that Google’s competitors would not have changed their behavior in any way.
Mr. Boedeker also ignores the existence of the warranties on the products, when economic theory
indicates they are used to reassure consumers who have concerns about precisely the kind of risks
he assumes should have been disclosed. He does not even consider the possibility that Google
might have changed the terms of its warranty in the but-for world in which it was required to make
his unprecedented risk disclosure. Instead of proposing a model that can address these market
complexities, he asserts that he can estimate a “price premium” based solely on the difference in
consumers’ willingness to pay for the Pixel phones with and without the alleged risk disclosure
estimated by his conjoint analysis.14 Such an assertion is contradicted by economic theory, as well
as the evidence in this case.

         8.      He attempts to justify his limited focus on consumers by asserting that the supply
side of the market would necessarily remain fixed in his but-for world; that is, he asserts that the
but-for “price” should be determined by assuming that the same quantity of Pixels that was sold
in the actual world must also be sold in the but-for world. This assumption is unnecessary and
imposing it means Mr. Boedeker’s proposed model cannot and will not estimate any price


13
     18141988 CONFIDENTIAL Pixel Sales data.xlsx (produced without Bates numbers by Verizon on July 27,
     2018).
14
     Boedeker Report, ¶134.
                                                       6
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 32 of 189



premium. Critically, in offering this purported justification, he is conflating two issues: which
consumers would be entitled to receive any reliably-estimated price premium and how that
premium should be estimated. Adhering to the principles of economics, estimating any price
premium requires a model that can incorporate not just how consumers would have responded to
the assumed risk disclosure but how Google, its competitors and its retailers would have
responded; that is, such estimation requires that the market for the Pixel cell phones be modeled
in the but-for world in which risk disclosure occurs at the point of sale. In the but-for world,
Google could have adjusted any number of parameters, including the terms of the warranty,
financing terms, terms of bundled cell service, trade-in values, promotional considerations such as
free gifts and coupons offered for other accessories, and/or quantity. Its retailers could similarly
have decided which of these parameters to adjust for their sales. Mr. Boedeker does not propose
to model this market for Pixel phones, instead limiting his analysis to an estimated change in
consumers’ behavior, so does not and cannot estimate any price premium.

         9.       As explained more fully in the Expert Report of Dr. Samantha Iyengar (“Iyengar
Report”), Mr. Boedeker’s proposed conjoint analysis otherwise suffers from flaws that will render
even the estimated change in consumer behavior unreliable, including, e.g.:

              a) He provides vague descriptions of key terms, including “audio defect,” “propensity
                 to fail,” and “defect rate.”     Participants will be left to make individualized
                 assumptions about the specific allegations and there is no reason to expect they will
                 be aligned with Plaintiffs’ claims.15

              b) He provides no evidence that respondents will be able to understand and distinguish
                 between the various “failure rates” he proposes. Instead, they are likely to resort to
                 interpreting his key attribute as “defective” or “not defective.” This interpretation
                 is again not aligned with Plaintiffs’ claims, which alleges some risk of defect that
                 may or may not manifest. 16




15
     Iyengar Report, ¶¶23-34.
16
     Ibid., ¶¶35-42.
                                                         7
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 33 of 189



             c) He assumes all consumers pay in a single payment for their cell phones, failing to
                   account for promotions, discounting due to trading in an older phone and/or payment
                   made in monthly or annual installments. As a result, his survey will not realistically
                   simulate their market experience so is unlikely to reliably reflect what their market
                   choices would be.17

                   These and other issues with the design and implementation of his proposed survey
                   will further render his estimates of the change in consumer behavior unreliable. This
                   unreliability will flow directly through to his estimates of associated purported
                   damages.

         10.       Even if he could generate a reliable estimate of any price premium, Mr. Boedeker
has not provided evidence that his proposed model could be used to generate class-wide damages.

             a) He assumes that, at each point during the alleged class period, potential consumers
                   could have been told that there was, e.g., a 4.2 chance in 100 or 3-6% chance of a
                   defect risk manifesting.18 If a jury or finder of fact were to conclude that Google’s
                   knowledge about the issue was evolving over time and that it would not have been
                   able to make such a precise disclosure and/or that what it could have disclosed would
                   have been changing over time, Mr. Boedeker has put forward no method to estimate
                   class-wide damages.

             b) As noted, his proposed survey offers respondents choice sets in which they pay a
                   full retail price between $550 and $950 for a standalone device at the point of sale.


                                                    19
                                                         Instead, they bought their phones bundled together
                   with cell service, used financing plans to pay monthly or annually, received



17
     Ibid., ¶49.
18
     Boedeker Report, ¶112, Android Conjoint Draft Survey, p. 10.
19
     18141988 CONFIDENTIAL Pixel Sales data.xlsx (produced without Bates numbers by Verizon on July 27,
     2018).




                                                             8
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 34 of 189



                discounts for trade-ins, received gifts with purchase and/or bought when other
                promotions were being offered.20 Mr. Boedeker gives no indication of how he would
                estimate an implicit “full retail price” for the Pixel device in these multi-faceted
                transactions
                                so that he could multiply that figure by his percentage “price
                premium.”

II.      QUALIFICATIONS

         11.     I am a Managing Director at NERA Economic Consulting (“NERA”) and have
been with the firm since 1991.

         12.     Before joining NERA, I earned a B.A. in Economics from Wellesley College and
an M.A. and Ph.D., also in Economics, from Harvard University. My undergraduate and graduate
education included coursework in microeconomics, statistics and econometrics, including both
classical and Bayesian methods. Prior to attending Harvard, I served as an Assistant Economist at
the Federal Reserve Bank of New York.

         13.     While at Harvard, I taught classes in microeconomics, industrial organization and
statistics to undergraduate and graduate students, and was awarded the Danforth Prize for
Teaching. Microeconomics includes consumer theory, which explains how individuals make
decisions, including which products to buy given the attributes embodied in them and the prices at
which they are offered. Microeconomics also includes producer theory or industrial organization,
which explains how firms make decisions, including what products to sell, with which attributes
and at what prices.

         14.     At NERA, I have been retained as an economic expert on more than 200 class
actions, including consumer class actions, securities class actions and employment class actions.
In the course of these assignments, I am frequently asked to analyze issues related to class
certification and damages, including whether a formulaic method can be used to estimate damages
on a class-wide basis. I regularly work with large datasets involving pricing and sales data. I


20
      See, e.g., GOOG-WEEKS-00038873-00038874, 00039223-00039224, 0039345-00039346.
                                                      9
          Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 35 of 189



routinely use and have provided testimony regarding the application of statistical and econometric
techniques, including conjoint analysis.

           15.        My C.V., including my most recent 4 years of testimony and 10 years of
publications, is included as Exhibit A.

           16.        NERA is being compensated for my services in this matter at my standard rate of
$950 per hour. Other NERA consultants and research staff assisted me in this engagement and
NERA is being compensated for their services at rates ranging from $140 to $680 per hour. No
part of NERA’s compensation depends on the outcome of this litigation.

III.       MATERIALS CONSIDERED

           17.        A complete list of the documents I considered in preparing this report is provided
in Exhibit B.

IV.        SUMMARY OF MR. BOEDEKER’S PROPOSED DAMAGES APPROACH

           18.        Mr. Boedeker opines that class-wide damages can be estimated by multiplying two
factors: (1) his measure of the purported percentage “economic loss per unit” or percentage “price
premium;” and (2) the price and number of challenged Pixel and Pixel XL units sold (i.e., the
dollar sales of the Pixel products).21

           19.        His proposed method of estimating the “price premium” for the challenged products
has five main steps:

               a) He will conduct a choice-based conjoint (“CBC”) survey, in which he offers survey
                      participants a set of product attributes and asks them to select the bundle they prefer,
                      or to choose no bundle.22 The product attributes he proposes to include are: 23

                           i. Battery life, with alternative “talk time” levels of 20 hours, 26 hours or 30
                              hours;


21
       Boedeker Report, ¶¶134-136.
22
       Ibid., ¶110.
23
       Ibid., ¶¶111-117.
                                                             10
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 36 of 189



                       ii. Screen size, with alternatives of 5-inch (130 mm) AMOLED display panel
                           with 1920x1080 resolution or 6-inch (150mm) P-OLED display panel with
                           2880x1440 resolution;
                       iii. Rear camera, with alternatives of 12.2 megapixel capable of recording 4K
                           video at 30 frames per second (FPS) or 18 megapixel capable of recording
                           4K video at 60 FPS;
                       iv. Storage capacity, with alternatives of 64 or 128 gigabytes;
                       v. Price, with alternatives ranging from $550 to $950; and
                       vi. Risk of issues with phone’s audio, defined in the Boedeker Report as: “User
                           cannot make or receive phone calls without headphones, use the speakers, or
                           use the voice-activated assistant feature” 24 and defined in the Android Draft
                           Conjoint Survey as: “The phone suffers from a defect that causes the phone’s
                           microphones and audio to malfunction, preventing the user from reliably
                           making or receiving phone calls, or using the phone’s voice activated digital
                           assistant, without using headphones, a Bluetooth device, or speakerphone.
                           The audio defect can also result in speaker failure.”25           Alternative
                           manifestation rates are defined in the Boedeker Report as “No defect,” “4.4
                           in 100 chance;” “6.8 in 100 chance;” or “9.2 in 100 chance”26 and defined in
                           the Android Conjoint Draft Survey as a likelihood of “No failures,” “1-3%,”
                           “3-6%” or “6-9%.” 27

             b) He will use the results of his conjoint survey to estimate individual part-worths for
                    each respondent for each attribute and each level. 28




24
     Ibid., ¶111.
25
     Android Conjoint Draft Survey, p. 10.
26
     Boedeker Report, ¶112.
27
     Android Conjoint Draft Survey, p. 10.
28
     Boedeker Report, ¶119.


                                                          11
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 37 of 189



             c) He will construct demand curves for an unbranded smartphone in the “actual” and
                 “but-for” world, which differ only in that the risk of manifestation of issues with the
                 phone’s audio are allegedly unknown in the “actual” world and known in the “but-
                 for” world.29

             d) He will compare his estimated demand curves to “[t]est if consumer demand shifts
                 downward when the consumer knows about the Defect at the point of purchase, and
                 quantify the drop, if the tests show a downward shift of the demand curve.”30

             e) He will conduct simulations to assess the “economic loss associated with the drop
                 in demand when the consumers know about the Defect at the point of purchase.”31

         20.      In summarizing the anticipated output of his model, he asserts it will measure “the
difference between the price paid and the price paid if customers had been told at the time and
point of purchase about the Defect. Sometimes this difference is also referred to as a price
premium.”32

         21.      Mr. Boedeker puts forward no description of how he would obtain or estimate the
effective market price of the devices (taking into consideration, e.g., trade-ins, bundling with
service, financing plans and promotions) and therefore sales of the challenged Pixel products, the
second component needed for his proposed damages measure.

V.       ANY MODEL USED TO ESTIMATE A PRICE PREMIUM MUST BE
         SOPHISTICATED ENOUGH TO INCORPORATE THE COMPLEXITIES OF
         THE CELL PHONE MARKET

               A. Background on the Cell Phone Market

         22.      The market for cell phones is complex. The structure of the market is one in which
a few large firms are dominant, with other “fringe” players who account for a relatively small share


29
     Ibid.
30
     Ibid.
31
     Ibid.
32
     Boedeker Report, ¶134.


                                                       12
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 38 of 189



of the market. Apple, Samsung and LG were collectively responsible for about 75% of smartphone
sales in the U.S. in 2017, for example, with all other firms making up the remainder.33 The size of
the cell phone market is significant. In 2017, 174 million units were sold, yielding revenue of $61
billion.34 80% of potential consumers already own cell phones, however, and growth in the
industry has slowed in recent years.35 With the level of market penetration already so high, it is
difficult for firms to increase sales by luring new customers into the market. Instead, any increase
generally requires luring customers away from a competitor. As a result of these factors,
competition in the cell phone market is vigorous.36

          23.        The market is also characterized by a strong differentiation across products. While
sharing some basic functionality, the cell phones offered by competing manufacturers are
differentiated by look, by size/weight and by features offered (including, e.g., operating system,
battery life, image resolution, memory capacity, and cameras). According to economic theory,
consumers choose between competing products with different attributes to maximize their overall
utility or satisfaction, subject to budget constraints.37

          24.        Given the market structure and product differentiation, cell phone producers behave
strategically with respect to pricing and promoting their products, as well as with respect to what
warranties they offer. In the parlance of economic theory, such markets are characterized as
operating under “oligopolistic competition.”38

          25.        Pricing is not as simple as establishing that a 32GB Pixel will be sold for a price of
$649, while a Pixel XL will be sold for $769. Instead, pricing in the cell phone market has several
layers and multiple components. For example, while some consumers buy an unlocked cell phone



33
     “Manufacturers’ market share of smartphone sales in the United States from 2016 to 2017”, Statista,
     https://www.statista.com/statistics/620805/smartphone-sales-market-share-in-the-us-by-vendor/, accessed
     January 11, 2019.
34
     “Mobile Phones in the United States,” Market Line Industry Profile, April 2018, p. 15.
35
     Ibid., p. 8.
36
     Ibid., p. 15.
37
     See, e.g., Mankiw, Gregory, Principles of Microeconomics, 7th Edition, 2014, Chapter 7.
38
     Ibid., Chapter 17.


                                                             13
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 39 of 189



(which can then be linked to any cellular service plan) and pay for the full retail price of the phone
upfront, many consumers purchase their device in conjunction with a particular cellular service
plan and choose to pay for their phone over time with the service.39 In such cases, consumers
effectively purchase a bundle of products and service, which may include the phone, phone
accessories, service contracts that may be individual, for families or for businesses, as well as
options to change the phone or plan in the future.40

         26.      Economic theory and evidence indicate that companies operating in markets
characterized by oligopolistic competition, such as Google, set wholesale and retail prices
considering, e.g., their own costs, strategic plans, and market intelligence about the offerings,
pricing, and promotions of competitors.41




                                                      43
                                                           Except when sold through Google Store or Project
Fi, though, Google did not set the actual retail prices that stores charged to consumers; that decision
was ultimately made by each individual retailer. Of all first generation Pixel phones, 76% were
sold via Verizon and other retailers.44

         27.      The strategies subsequently used by Verizon and other retailers to set retail prices
add another layer of complexity, as evidenced




39
     See, e.g., GOOG-WEEKS-00038851, 00038890, 00039037, 00039117, 00039198, 00039434, 00032460;
     McCloy Dep. at 106:19 – 111:24; Alcaraz Dep. at 73:3 – 74:2.
40
     See, e.g., Cell phone plans, bundles, and deals at Verizon’s website: www.verizonwireless.com, accessed January
     11, 2019.
41
     See, e.g., Mankiw, Gregory, Principles of Microeconomics, 7th Edition, 2014, Chapters 16-17.
42
     Google LLC’s Response to Plaintiffs’ Priority Interrogatories, pp. 4-5.
43
     See, e.g., GOOG-WEEKS-00200111.
44
     Google LLC’s Response to Plaintiffs’ Priority Interrogatories, pp. 4-5.


                                                              14
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 40 of 189




                                                                                     .45


                                                                   6



        28.     These pricing and promotion comparisons reveal strategic interaction amongst
retailers with respect to products of these manufacturers.47 Deals and promotions offered to
consumers across these products included, e.g., variations in:

           a) Phone service plans;

           b) Down payments for the phone;

           c) Monthly/annual payment plans for the phone;

           d) Credit for trade ins;

           e) Gift cards;

           f) Credits awarded for online purchase;

           g) Coupons for percentage or dollar amounts off accessory purchases;

           h) Free gifts with purchase; and



45
     See, e.g., GOOG-WEEKS-00038845-00038848, 00038868-00038871, 00038905-00038908, 00038911-
     00038914, 00039133-00039136, 00039137-00039140, 00039360-00039363, 00039366-00039369, 00039387-
     00039390, 00039409-00039412, 00039413-00039416, 00039530-00039533, 00039552-00039555, 00039614-
     00039617.
46
     See, e.g., GOOG-WEEKS-00039116, 00039392, 00039535, 00039795, 00039810.
47
     See, GOOG-WEEKS-00038872-00038888, 00038889-00038904,      00038915-00038932,   00038970-00039021,
     00039022-00039035, 00039036-00039054, 00039055-00039114,   00039115-00039132,   00039141-00039194,
     00039206-00039221, 00039222-00039327, 00039238-00039292,   00039293-00039343,   00039444-00039359,
     00039370-00039386, 00039391-00039408, 00039417-00039432,   00039433-00039450,   00039451-00039504,
     00039534-00039551, 00039556-00039613, 00039618-00039680,   00039681-00039737,   00039738-00039793,
     00039794-00039808, 00039809-00039824, 00039826-00039889.


                                                     15
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 41 of 189



            i) Waived activation fees.

This evidence indicates that each of these alternative pricing/promotion parameters is used
strategically by retailers to drive sales and, depending on their preferences, would have been
factors considered by consumers when making purchase decisions.

         29.      Warranties can serve as another point of differentiation in a competitive market.
Empirically, cell phones are not 100% defect free, particularly shortly after launch. As a Digital
Trends piece observes:

                  All smartphones, especially newer ones, have their fair share of issues, bugs
                  and glitches, from the unique to the familiar.48
A State of Mobile Device Repair & Security Report, released annually, reports failure rates by
brand and model. Their Q4 2017 report observed that “failure rates (or the number of mobile
phones that showed some sort of diagnostics issue during testing) were similar for Androids and
iPhones” in North America, at 12 percent for iOS and a slightly lower percentage for Android, at
9 percent.49 Another report compared malfunction rates during the first 12 months after purchase,
finding:

                  Apple emerged as the most reliable manufacturer, with Motorola not far
                  behind. We project fewer than 2.5% of iPhone and Motorola owners will
                  report a malfunction in the first 12 months of use, with iPhone 4s leading
                  the pack. HTC came next with a one-year malfunction rate of 3.7%, and
                  BlackBerry's 6.3% was the highest of the four manufacturers examined. All




48
     Jansen, Mark and Steven Winkelman, “The Most Common Google Pixel Problems, and How to Fix Them,”
     Digital Trends, August 14, 2018, www.digitaltrends.com/mobile/google-pixel-problems/, accessed December
     13, 2018. Digital Trends is an online publication that provides reviews, editorials, and news about consumer
     technology products. Updates on issues being reported after launch are commonly made via such on-line
     publications. See, also, e.g., “Samsung Galaxy S7 smartphones are vulnerable to hacking: Researchers,” CNBC
     – Tech, August 8, 2018, https://www.cnbc.com/2018/08/08/samsung-galaxy-s7-smartphones-are-vulnerable-to-
     hacking-researchers.html, accessed January 18, 2019 (indicating microchip security issue with Galaxy S7 being
     reported after launch); and Spence, Ewan, “Apple Faces Massive Problems Over New iPhone Faults,” Forbes,
     June     11,    2018,     https://www forbes.com/sites/ewanspence/2018/06/11/apple-iphone-iphone7-iphone7s-
     loopdisease-fault-broken/#1ad60f48f46a, accessed January 18, 2019 (indicating microphone and boot loop issue
     with iPhone 7 and 7 Plus being reported after launch).
49
     “State of Mobile Device Repair & Security Report, Trend Report: Q4 2017,” Blancco, February 2018, p. 8.


                                                            16
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 42 of 189



                  other smart phones taken together fared the worst, with 6.7% reporting a
                  malfunction.50
         30.      A branch of academic literature is devoted to the subject of new product warranties,
describing how the risk of the manifestation of such issues post-launch are managed via warranty.
This literature explains that warranties operate like insurance. Consumers are risk-averse and
warranties provide assurance of repair, replacement or refund in the event of product failure:

                  In the case of new products, another feature is that each new generation is
                  more complex than the earlier generation it replaces. Often customers are
                  uncertain about new product performance. Here warranties play an
                  important role in providing product assurance to customers and different
                  types of warranties are offered depending on the product and the buyer.51

         31.      In the case of the Pixel, after a 15-day “remorse period” in which a monetary refund
is automatically provided, the warranty offered repair, replacement or refund, at Google’s
discretion, for a period of one year from purchase.52 A comparison of Google’s warranty to that
of Apple and Samsung, two of its primary competitors, shows that these companies offered similar
warranties.53 To the extent potential consumers were concerned about the risk of product defect,
the existence and terms of such warranties is another attribute taken into consideration when
making purchase decisions.

               B. Estimating a But-For Price Requires a General Equilibrium Model that Can
                  Incorporate the Cell Phone Market Complexities

         32.      Mr. Boedeker proposes to estimate the but-for price that the Pixel products would
have commanded had his assumed risk disclosure been made at the point of sale. To properly


50
     “Smart Phone reliability: Apple iPhones with fewest failures, and major Android manufacturers not far behind,”
     https://www.squaretrade.com/cell-phone-comparison-study-nov-10, accessed January 18, 2019.
51
     Murthy, D.N.P., Djamaludin, I., “New Product Warranty: A Literature Review,” International Journal of
     Production Economics, 79 (2002), 231-260, at 231-232.
52
     Google Store Help: Hardware Warranty Center: https://support.google.com/store/troubleshooter/3070579
     #ts=7168940%2C7168941, accessed December 20, 2018.
53
     Apple     One    (1)   Year    Limited    Warranty,     February    3,    2016     –    July  12,     2018,
     https://www.apple.com/legal/warranty/products/ios-warranty-canada-english html, accessed December 27, 2018.
     Samsung Terms & Conditions/Health & Safety Information, https://www.samsung.com/us/Legal/Phone-
     HSGuide/, accessed December 27, 2018.
                                                            17
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 43 of 189



estimate any but-for market price, it is essential to apply a general equilibrium framework that
models how behavior of consumers, cell phone producers and retailers would change in the but-
for world given the proposed additional disclosure. It is important here to observe that such a
disclosure would be unprecedented: to my knowledge, no cell phones are offered with a risk of
defect indicated at the point of sale. Further, while defect risks have manifested for other cell
phone products at various rates following launch, Mr. Boedeker’s proposed model assumes that
only Google and retailers of the Pixel products would be required to make such a disclosure.

         33.      Economic models designed to estimate such “but-for” market prices exist. Such
models are used to analyze the competitive effects of mergers, for example, including whether
pricing of a product would be affected by a merger. One set of tools, called “discrete choice
models,” can allow economists to model how changing one product attribute would affect both the
demand for and supply of that product, generating an estimate of the but-for market
price. Examples of these types of methodologies include the Random Coefficients Logit (“RCL”)
model, which is an empirical tool commonly used to apply the discrete choice modeling framework
to observed market sales data of products.54 A reliable model of this type would begin with a
definition of the relevant market—here, e.g., a determination of whether the market includes all
cell phones, just smart phones, or just high-end smart phones. Empirical analysis is required to
make such a determination. Within a relevant market, the market equilibrium is characterized by
a set of quantities sold of particular products/brands, with a set of attributes, at equilibrium
prices. Rather than considering only how changes to a product attribute might affect consumer
preferences, the goal of such models is to estimate how changes in product attributes affect sales
of the product by taking into account the impact on consumers, as well as producers and
retailers. 55


54
     This approach was popularized by a 1995 article by Berry, Levinsohn and Pakes that applied the technique to the
     market for automobiles in the United States. See, Berry, S., J. Levinsohn, and A. Pakes. 1995. “Automobile
     Prices in Market Equilibrium.” Econometrica 63: 841-890. See, also, e.g., Nevo, A. 2011. “Empirical Models
     of Consumer Behavior.” Annual Review of Economics 3: 51-75.
55
     See, e.g., Nevo, A. “A Practitioner’s Guide to Estimation of Random-Coefficients Logit Models of Demands,”
     Journal of Economics & Management Strategy, Volume 9, Number 4, Winter 2000, 513-548. In addition to sales
     for the product in question, use of such models also requires data and analysis of sales/market shares for other
     products in the market.


                                                             18
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 44 of 189
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 45 of 189



       36.     Another possibility is that all of the warranty and pricing terms may have remained
the same and certain consumers may simply have elected not to buy. That is, if a consumer’s prior
expectation regarding the risk of an issue with the microphone were materially different than the
estimate Google allegedly should have provided at the point of sale and if the consumer was
unwilling to trust that Google’s servicing of the warranty would be satisfactory should an issue
arise, his or her willingness to pay might fall below the effective market price (taking into
consideration, e.g., trade-ins, bundling with service, financing plans and promotions). If so, that
consumer would have elected not to purchase. In the but-for world with the assumed risk
disclosure, then, there may have been a change in quantity, rather than change in price.

       37.     In that situation, those consumers who would not have purchased with the assumed
risk disclosure might be entitled to economic damages that are the difference between the effective
price paid and any value received. The latter value would depend on, e.g., whether the consumer
experienced a defect and, if so, the length of time before such defect occurred. Identifying those
consumers who would not have purchased with the but-for risk disclosure, as well as estimating
any value received, would necessarily require individualized review.

       38.     Importantly, though, in this situation, those consumers who would have continued
to purchase at the same price would have been unharmed. That is, if quantity would have adjusted
rather than price, those consumers whose willingness to pay for the Pixel would have remained
above the market price would have continued to purchase at the same price. As such, no
compensation would be required to return them to the financial situation they would have held
absent the alleged wrongdoing.

       39.     In sum, estimating how the price for the Pixel products would have changed in the
but-for world requires empirical analyses and application of sophisticated economic models in a
general equilibrium framework that takes into account how the behavior of consumers, Google, its
retailers and competitors would have responded. As explained below, Mr. Boedeker fails to
conduct any empirical analysis or modeling of the cell phone market, the drivers of supply and
pricing, or market competition.




                                                    20
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 46 of 189



VI.       MR. BOEDEKER’S USE OF A SIMPLISTIC MODEL CANNOT
          INCORPORATE THE COMPLEXITIES OF PRICING AND PROMOTION IN
          THE CELL PHONE MARKET

                A. Mr. Boedeker’s Proposed Conjoint Analysis Does Not Incorporate Any of
                   the Cell Phone Market Complexities, Instead Looking Only at Consumers’
                   Willingness to Pay

          40.      The model that Mr. Boedeker proposes—conjoint analysis—does not estimate but-
for product attributes, prices, promotions and sales in a general equilibrium framework. Instead,
it is very simplistic, at best estimating how only one set of market participants—consumers—
would have responded in the but-for world in which the assumed risk disclosure was made at the
point of sale. His proposed model would not consider how other market participants, including
Google, its retailers and competitors, would have responded to an unprecedented disclosure of this
type.

          41.      Given its limited focus, conjoint analysis is simply not designed to estimate a but-
for price. It is important to understand that the limitations of Mr. Boedeker’s proposed approach
are not a matter of opinion. Every treatise I have seen on conjoint analysis—including those
referenced by Mr. Boedeker—describes the output as a measure of willingness to pay, expressly
cautioning it cannot be used to estimate market prices.

          42.      Dr. Greg Allenby, an accepted academic authority in conjoint analysis makes this
point clearly, cautioning:

                   [A] conjoint survey, in and of itself is not adequate to form the basis for
                   equilibrium firm profit calculations. Not only must we calibrate demand for
                   products, but we must also compute industry equilibria. This requires
                   measures of costs, a demand system not only for the focal product but also
                   for the major competing products, and an equilibrium concept.58
                   [T]he WTP [(willingness to pay)] … cannot be [a] measure[] of the market
                   value of a product feature…. The WTP… measure[] utilize[s] only


58
      Allenby, Greg, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented Product Features.”
      Journal of Law and Economics, Vol. 57, No. 3, 2014, p. 630.


                                                           21
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 47 of 189



                      demand-side information and [is] independent of costs or the competitive
                      structure of the industry….59
                      WTP… [is] purely demand-based…and [does] not take into account
                      changes in prices and costs as the feature is enhanced and a new industry
                      equilibrium is achieved.60

         43.          Dr. Allenby further explains that conjoint analysis cannot generate a reliable
estimate of a but-for market price premium without analysis of the supply side of the market,
noting, “it is important to remember that consumer valuations of [a] misrepresented feature are not
the same as the market price premium associated with the alleged misrepresentation.” Conjoint
surveys “do not take into account cost and other market forces such as the nature of competition
among suppliers,” and therefore a price premium “cannot be determined by consumers’ valuation
of the accused feature alone.”61

         44.          Treatises used by practitioners of conjoint surveys make this same point, clearly
stating this limitation and cautioning against trying to use the tool to predict market shares and
price sensitivity to particular product attributes:

                      [C]onjoint utilities cannot account for many real world factors that shape
                      market shares, such as length of time on the market, distribution, out-of-
                      stock conditions, advertising, effectiveness of sales force, and awareness.
                      Conjoint analysis predictions also assume that all relevant attributes that
                      influence share have been measured. Therefore, the share of preference
                      predictions usually should not be interpreted as market shares, but as
                      relative indications of preference. Divorcing oneself from the idea that
                      conjoint simulations predict market shares is one of the most important
                      steps to getting value from a conjoint analysis study and the resulting
                      simulator. While external-effect factors can be built into the simulation
                      model to tune conjoint shares of preference to match market shares, we
                      suggest avoiding this temptation if at all possible. No matter how carefully

59
     Ibid., p. 647, p. 649.
60
     Ibid., p. 650.
61
     Allenby, Greg, Peter E. Rossi, Lisa Cameron, and Yikang Li, “Computing Damages in Products Mislabeling
     Cases: Plaintiffs’ Mistaken Approach in Briseno v. ConAgra,” 45, Products Safety & Liability Reporter, 208,
     2017.


                                                           22
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 48 of 189



                  conjoint predictions are calibrated to the market, the researcher may one day
                  be embarrassed by differences that remain.62

         45.      The manual for Sawtooth Software, which Mr. Boedeker testified he would use to
generate his estimates, similarly explains:

                  A market simulator lets you input multiple products and place them in
                  simulated competition one with another…The choice simulator focuses on
                  the demand of the marketing equation.63

         46.      The very limitations expressed in these treatises are evident in Mr. Boedeker’s
conjoint analysis. For example:

            a) His simplistic survey only offers respondents choice sets that include paying in full
                 at the point of sale for a standalone Pixel cell phone, when the market reality is that
                 many do not. Analysis of Mr. Boedeker’s own pre-test data show that 51% of
                 Android consumers did not pay the full retail price in a single payment at the point
                 of sale.64 The


                                         .65 Further, as evidenced in the market intelligence collected
                 by Google, as well as in Mr. Boedeker’s pre-test results, consumers buy cell phones
                 bundled with cell service, pay for the device over time and take advantage of trade-
                 ins, discounts, free gifts and other promotions.66

            b) In spite of the vigorous strategic competition evidenced in the market for cell
                 phones, with, for example, Google actively monitoring the prices, promotions,


62
     Orme, B.K. Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing Research, 3rd
     Edition, Research Publishers LLC, 2014, p. 108.
63
     See,     Sawtooth      Software’s     website      at     https://www.sawtoothsoftware.com/help/lighthouse-
     studio/manual/index html?hid typicalquestions html, accessed December 27, 2018, emphasis added.
64
     Iyengar Report, ¶49.
65
     18141988 CONFIDENTIAL Pixel Sales data.xlsx (produced without Bates numbers by Verizon on July 27,
     2018).
66
     See, e.g., GOOG-WEEKS-00038851, 00038890, 00039037, 00039117, 00039198, 00039434, 00032460.


                                                           23
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 49 of 189



                 product availability and product placement of its phones versus those of its
                 competitors, Mr. Boedeker’s proposed model effectively assumes that Google, its
                 retailers and its competitors would have acted completely passively in the face of an
                 unprecedented change in the marketing of the Pixel products.67                     Rather than
                 acknowledging that the reaction of Google and its retailers to the assumed risk
                 disclosure would have been strategic, he assumes they simply would have lowered
                 price in response to any estimated decrease in consumers’ willingness to pay. In
                 reality, a number of parameters were available and could have been adjusted instead
                 of or in addition to adjusting the price of the Pixel device. For example, Google and
                 its retailers may have elected to adjust the financing terms, trade-in values, free gifts
                 with purchase or other promotions. Alternatively, they may not have responded at
                 all in the pricing space, choosing for strategic reasons
                                              , e.g., and keeping other promotional parameters as they
                 were.68 Instead, they may have elected to lose sales to those consumers for whom
                 the willingness to pay in the but-for world with a risk disclosure would have fallen
                 below the effective market price.

            c) Mr. Boedeker’s simplistic proposed model also ignores the existence of the
                 warranties on the products and the possibility that the terms of the warranty might
                 have adjusted in his but-for world, rather than price. For example, rather than
                 lowering the price of the device, Google may have offered refund, repair or
                 replacement services beyond the one-year period of the Limited Warranty, thereby
                 increasing its own costs of servicing the warranty. Failing to consider the possibility
                 of such a response is a critical flaw. Economic theory indicates warranties are used
                 to reassure consumers who have concerns about precisely the kind of risks Mr.
                 Boedeker assumes should have been disclosed.



67
     See, intelligence reports regularly generated by Google including “Google Pixel Consumer Pricing and Tariffs,”
     “Google Pixel Consumers Offers Online” and “Key Online Highlights,” e.g., GOOG-WEEKS-00038851,
     00038890, 00039037, 00039117, 00039198, 00039434, 00032460.
68
     See, e.g., GOOG-WEEKS-00039392, 00039535, 00039795, 00039810.

                                                            24
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 50 of 189



       47.      Contrary to Mr. Boedeker’s simplistic model and embedded assumptions, the
evidence shows that Google, its retailers and competitors had sophisticated pricing, promotion,
sales and warranty strategies and would have been expected to update these strategies in the face
of any material change in the behavior of consumers. Because Mr. Boedeker’s model fails to
incorporate the change in the behavior of these other market participants, he cannot estimate the
but-for price for the Pixel or Pixel XL.

             B. Mr. Boedeker’s Justification for Failing to Model the Market for Pixel
                Phones is Unfounded

       48.      Mr. Boedeker attempts to justify his limited focus on the change in consumer
behavior by asserting that the supply side of the market would necessarily remain fixed in his but-
for world. That is, he asserts that the but-for “price” should be determined by assuming that the
same quantity of Pixels that was sold in the actual world must also be sold in the but-for world.
For all of the reasons described above, imposing this assumption and thereby ignoring the response
of other market participants to the assumed risk disclosure means Mr. Boedeker’s proposed model
cannot and will not estimate any price premium. Moreover, imposing such an assumption is
unnecessary. In offering his purported justification for assuming static behavior by all market
participants other than consumers, Mr. Boedeker is conflating two issues: which consumers would
be entitled to receive any estimated price premium and how that price premium should be
measured.

       49.      Adhering to the principles of economics, estimating any price premium requires a
model that can incorporate not just how consumers would have responded to the assumed risk
disclosure, as Mr. Boedeker’s proposed model purports to do, but how Google, its retailers and its
competitors would have responded. Doing such estimation properly requires application of a
model that would allow all market parameters, including the terms of the warranty, financing
terms, terms of bundled cell service, trade-in values, promotional considerations such as free gifts
and coupons offered for other accessories, and/or quantity. That is, the estimation of a but-for
equilibrium price and, therefore, any price premium requires that the market for the Pixel cell
phones in the but-for world be modeled. It is only through development of such a rigorous model
that any price premium could be reliably estimated.

                                                    25
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 51 of 189



         50.      By proposing a model that considers only the change in consumer behavior, Mr.
Boedeker effectively pre-supposes his answer.            If his model estimates a reduction in the
willingness to pay, he will necessarily conclude that the but-for price would have been reduced
and all consumers were damaged. Instead, as explained above, the price of the device may not
have changed in the but-for world, making price premium damages an inappropriate remedy from
the perspective of economics. It is only through application of a general equilibrium model that
incorporates the responses of all market participants that it would be possible to evaluate whether
any price premium existed.

               C. The Conjoint Analysis Proposed by Mr. Boedeker Will Not Reliably
                  Estimate Even the Response of Consumers

         51.      As explained more fully in the Iyengar Report, Mr. Boedeker’s proposed conjoint
analysis otherwise suffers from flaws that will render even his estimates of the response of
consumers (i.e., the willingness to pay estimates) unreliable. Critical flaws include, e.g.:

             a) He offers vague descriptions of key terms, including “audio defect,” “propensity to
                 fail,” and “defect rate.” Participants will be left to make individualized assumptions
                 about the specific allegations and there is no reason to expect they will be aligned
                 with Plaintiffs’ claims.69

             b) He provides no evidence that respondents will be able to understand and distinguish
                 between the various “failure rates” he proposes and, instead, they are likely to resort
                 to interpreting his key attribute as “defective” or “not defective.” This interpretation
                 is again not aligned with Plaintiffs’ claims, which instead alleges some risk of
                 defect.70 Moreover, as noted above, empirically, cell phones are not 100% free from
                 risk of defect.

             c) He assumes that all consumers pay full price for their cell phones, failing to account
                 for promotions (including free gifts and coupons for other items), discounting due


69
     Iyengar Report, ¶¶23-34.
70
     Ibid., ¶¶35-42.


                                                        26
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 52 of 189



                   to trading in an older phone and/or payment made in monthly or annual
                   installments.71 As a result, his survey will not realistically simulate their market
                   experience so is unlikely to reliably reflect what their market choices would be.72

         52.       These and other issues with the design and implementation of his proposed survey
will render his estimates of purported willingness to pay additionally unreliable. This unreliability
will flow directly through to his estimate of the associated purported “price premium” damages.

VII.     Even if He Could Generate a Reliable Estimate of Any “Price Premium,” No
         Evidence Exists That Mr. Boedeker’s Model Could Estimate Class-wide Damages

         53.       Even if he could generate a reliable estimate of any “price premium,” Mr. Boedeker
has not explained how he would apply this estimate to sales of first generation Pixel products to
estimate class-wide damages.

         54.       First, he assumes that, at each point during the alleged class period, potential
consumers could have been told that there was, e.g., a 4.2 chance in 100 or 3-6% chance of a defect
risk manifesting. Internal documents provide evidence of an on-going investigation into reported
issues and an evolution of knowledge about these issues.73 If a jury or finder of fact were to
conclude that Google’s knowledge about the issues was evolving over time and that it would not
have been able to make such a precise disclosure and/or that the nature of what it could have


71
     Ibid., ¶¶49-50.
72
     Ibid., ¶49.
73
     GOOG-WEEKS-00000114 00000119, 00000610-00000621, 00000622-00000638, 00000639-00000659,
     00000660-00000686, 00002663-00002671, 00002672-00002681, 00003887-00003893, 00005617-00005630,
     00005683-00005686, 00008953-00008975, 00009625-00009644, 00009807, 00011802-00011812, 00013366-
     00013421, 00021852-00021856, 00021889-00021893, 00022253-00022258, 00012929-00012951, 00019336-
     00019352, 00007497-00007526, 00023022-00023047, 00021566-00021574, 00010557-00010580, 00013217-
     00013233, 00015866-00015881, 00013234-00013255, 00010646-00010668, 00023503-00023536, 00016075-
     00016091, 00023089-00023104, 00018643-00018659, 00018711-00018727, 00014502-00014518, 00015789-
     00015805, 00012331-00012353, 00016093-00016108, 00015383-00015398, 00012046-00012067, 00011758-
     00011784, 00006864-00006887, 00011564-00011586, 00010769-00010780, 00010369-00010391, 00011629-
     00011651, 00010673-00010695, 00011587-00011608, 00007724-00007749, 00010500-00010524, 00010280-
     00010303, 00005787-00005809, 00010669-00010671, 00009625-00009644, 00008748-00008774, 00009498-
     00009524, 00008721-00008747, 00004338-00004360, 00006218-00006237, 00009553-00009576, 00009322-
     00009341, 00006889, 00004902-00004909, 00006890-00006915, 00007468-00007496, 00003577-00003596,
     00000622-00000638, 00003064-00003078, 00007607-00007609, 00002562-00002576, 00003185-00003203,
     00002503-00002516, 00003384-00003400, 00003041-00003063, 00003024-00003040, 00002522-00002535.


                                                         27
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 53 of 189



disclosed would have been changing over time, Mr. Boedeker has put forward no method to
estimate class-wide damages.

         55.     In addition, given the pronounced variability in the effective market prices that
consumers actually pay for the Pixel products, including bundling with service, monthly payment
plans, discounts, rebates, credit for phones traded in, gifts with purchase and coupons for other
products, Mr. Boedeker’s conjoint survey, estimated offering standalone cell phones at full retail
prices that range from $550 to $950, will in no way cover the range of pricing and promotion that
consumers actually experience.


                                74
                                     While Mr. Boedeker indicates he will multiply his percentage
“price premium” by the price of units sold, doing so using the Verizon data would clearly not yield
a reliable estimate of any class-wide damages. Moreover, further analysis of his pre-test survey
data shows, similarly, that over half of respondents who purchased an Android phone did not
purchase it at full retail price in a single payment and, instead, received a discount due to a trade-
in or promotion, and/or financed/leased the device as part of a long term agreement.75 Mr.
Boedeker has put forward no methodology to identify the total value of the bundled
products/services purchased by the consumer, nor to then decompose this value into the amount
associated only with the allegedly defective Pixel product so that his estimated percentage “price
premium” could be applied.

         56.     As an illustration, suppose Consumer A paid $649 in a single payment for a Pixel
phone from Google Store, while Consumer B paid $0 at the point of sale and would pay $25/month
for two years (for a total of $600), received a discounted monthly payment plan for a three-year
cell service plan with a phone upgrade possible after two years, and received a coupon for 30% off
a Virtual Reality headset. Mr. Boedeker’s model only even purports to estimate the change in the
willingness to pay for Consumer A; he is silent about how his proposed model would estimate
damages to Consumer B or any putative class member who bought at terms different than his


74
     18141988 CONFIDENTIAL Pixel Sales data.xlsx (produced without Bates numbers by Verizon on July 27,
     2018).
75
     Iyengar Report, ¶¶49-50.
                                                      28
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 54 of 189



simplistic assumed full retail price. Moreover, for those consumers paying over time, full payment
for the device may not yet have occurred and, if the phone was traded in for a new Pixel, may
never occur. Mr. Boedeker does not indicate how he will address these issues.

VIII. CONCLUSION

       57.     Mr. Boedeker’s proposed conjoint analysis will not generate a reliable estimate of
any individual or class-wide damages in this matter for a number of reasons:

          a) The complexities in the market for cell phones cannot be incorporated into his
              simplistic conjoint framework, which considers only how consumer behavior might
              change in the but-for world with the assumed risk disclosure at the point of sale. It
              does not consider how the behavior of other market participants, including Google,
              its retailers and its competitors would change. Without incorporating the responses
              of these other market participants, his model cannot and will not estimate any price
              premium associated with the alleged non-disclosure of risk. Mr. Boedeker’s
              assertion that the behavior of these other market participants needs to be fixed
              because quantity sold needs to be fixed at historical levels is based on his conflation
              of the issues of who would be entitled to receive any price premium damages and
              how any such price premium should be measured.

          b) The proposed design and implementation of his survey are also badly flawed. For
              example, it is unlikely that respondents will be able to understand and distinguish
              between the various “failure rates” he proposes and, instead, they are likely to resort
              to interpreting his key attribute as “defective” or “not defective.” This interpretation
              is not aligned with Plaintiffs’ claims, which instead alleges some risk of defect.
              Given this and other flaws, even his estimated change in consumers’ willingness to
              pay will be unreliable. These flaws will flow directly through to his estimated “price
              premium” damages, rendering them additionally unreliable.

          c) Given the complexities of strategic pricing and promotion in the market at hand, Mr.
              Boedeker has not articulated how his simplistic purported “price premium”—
              estimated assuming a standalone phone is purchased at full retail value—could be
              applied to sales that include phones bought bundled with discounted cell service, at
                                                    29
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 55 of 189
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 56 of 189

                                                               National Economic Research Associates, Inc.
                                                               1166 Avenue of the Americas
                                                               New York, New York 10036
                                                               +1 212 345 3000 Fax +1 212 345 4650
                                                               Direct dial: +1 212 345 5296
                                                               denise.martin@nera.com
                                                               www.nera.com




                                        Exhibit A

                         DENISE NEUMANN MARTIN
                                   Managing Director

Education
              Harvard University
              Ph.D., Economics, 1991
              M.A., Economics, 1988

              Wellesley College
              B.A., magna cum laude, Economics and French, 1985
              Honors: Phi Beta Kappa

Professional Experience
              NERA Economic Consulting
2001-         Managing Director

1998-2000     Vice President

1994-1997     Senior Consultant

1991-1993     Senior Analyst

              Harvard University
1986-1990     Teaching Fellow, Department of Economics
              Taught courses in Microeconomics and Industrial Organization at the graduate
              and undergraduate levels. Assisted senior honors candidates with theses. Awarded
              Danforth Prize in Teaching.

1986-1990     Research Associate, Department of Economics
              Projects included an investigation of the timing of international horizontal
              mergers, an evaluation of the effect of generic entry into the pharmaceutical
              market, and a comparison of technical efficiency across countries.
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 57 of 189



                 Urban Systems Research and Engineering/Economica, Inc.
1987-1988        Economic Consultant
                 Consulted on all aspects of government agency projects, including proposals and
                 the design of survey instruments. Provided economic forecasts and technical
                 support.

                 Federal Reserve Bank of New York
1985-1986        Assistant Economist, International Financial Markets
                 Analyzed Eurobond markets, interest rate swap markets, and US commercial
                 banks’ balance sheets.


Testimony (4 years)

Reply Declaration, Deposition Testimony and Rebuttal Declaration before the United States
District Court for the Southern District of New York in Suzanna Bowling, et al. v. Johnson &
Johnson and McNeil Nutritionals, LLC, 2018.

Rebuttal and Expert Reports before the United States District Court Central District of
California, Western Division in Oaktree Principal Fund V, LP., et al. v. Warburg Pincus LLC, et
al., 2018.

Deposition Testimony and Expert Report before the United States District Court Northern
District California in Colleen Gallagher et al., v. Bayer AG, Bayer Corporation, and Bayer
Healthcare LLC, 2018.

Deposition Testimony before the Alameda County Superior Court in Stephen M. Snyder, Jack L.
Luikart, and Sandra R. Hernandez, solely in their capacities as trustees of the Western Asbestos
Settlement Trust v. California Insurance Guarantee Association. 2018.

Rebuttal Declaration before the United States District Court for the Northern District of
California in Jackie Fitzhenry-Russell v. The Coca Cola Company; and DOES 1-10, and DOES
1-50, 2018.

Rebuttal Report before the United States District Court Central District of California in David
Spacone v. Elmer’s Products, Inc., a Delaware Corporation; and DOES 1-10, inclusive, 2018.

Deposition, Rebuttal Report and Declaration before the United States District Court Central
District of California, in Stephen Wilson v. Odwalla, Inc., a California Corporation; The Coca
Cola Company, a Delaware Corporation; and DOES 1-10, inclusive, 2018.

Testimony, Deposition and Rebuttal Report before the United States District Court Southern
District of New York, in Effat S. Emamian v. Rockefeller University, 2018.

Deposition, Rebuttal and Supplemental Declarations before the U.S. District Court, Northern
District of California in Preston Jones and Shirin Delalat, et al. v. Nutiva, Inc., 2017/2018.



 NERA Economic Consulting                                                                          2
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 58 of 189



Supplemental and Rebuttal Declarations before the United States District Court Eastern District
of California in Joann Martinelli, et al. v. Johnson & Johnson and McNeil Nutritionals, LLC,
2017/2018.

Rebuttal Declaration before the United States District Court Southern District of New York in
Jaish Markos, et al., v. Russell Brands, LLC, 2018.

Affidavit before the Ontario Superior Court of Justice in Dara Fresco vs. Canadian Imperial
Bank of Commerce, 2017.

Testimony, Deposition and Expert Reports before the Circuit Court of Cook County, Illinois
County Department, Chancery Division in John Crane, Inc. v. Allianz, et al., 2015/2016/2017.

Deposition and Declaration before the United States Court District of South Carolina Greenville
Division in Myriam Fejzulai and Monica Moore, et al. v. Sam’s West, Inc.; Sam’s East Inc.; and
Wal-Mart Stores, Inc., 2017.

Declaration and Deposition before the United States Court Central District of California in
Morgan Chikosi, et al. v. Sam’s West, Inc.; Sam’s East Inc.; and Wal-Mart Stores, Inc., 2017.

Rebuttal Reports before the United States District Court Western District of Missouri, Western
Division in In Re: Simply Orange, Orange Juice Marketing & Sales Practices Litigation, 2016.

Expert Report and Declarations before the United States District Court for the Northern District
of California in Senne, et al. vs. Office of the Commissioner of Baseball, et al., 2016.

Expert Report before the Superior Court of the State of California County of Santa Clara, in In
Re: FireEye, Inc. Securities Litigation, 2016.

Affidavit before the State of Wisconsin Circuit Court Milwaukee County in Harley-Davidson,
Inc., v. Hartford Accident and Indemnity Company, et al., 2016.

Deposition and Rebuttal Report before the United States District Court Northern District of Ohio
Eastern Division in Christopher Meta, et al. v. Target Corporation, et al., 2016.

Deposition, Rebuttal Declaration and Declaration before the United States District Court for the
Central District of California Western Division in In Re NJOY, Inc. Consumer Class Action
Litigation, 2015/2016.

Deposition and Expert Report before the Court of Common Pleas of Lucas County Ohio in
Certain Underwriters at Lloyd’s London, et al. v. Allstate Insurance Co., et al., 2015.

Deposition, Expert, Supplemental, and Rebuttal Reports before the North Carolina Superior
Court for Mecklenburg County in Radiator Specialty Group v. Arrowood Indemnity Company, et
al., 2015.




 NERA Economic Consulting                                                                          3
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 59 of 189



Deposition, Expert, and Rebuttal Reports before the United States District Court Western District
of Pennsylvania in The Goodyear Tire & Rubber Company v. Travelers Casualty and Surety
Company and Travelers Indemnity Company, 2015.

Expert and Rebuttal Reports before the United States District Court Eastern District of New
York in D. Joseph Kurtz, et al. vs. Kimberly-Clark Corporation and Costco Wholesale
Corporation, 2015.

Deposition and Expert Report before the United States District Court Northern District of
California San Francisco Division in Betty Dukes, et al. v. Wal-Mart Stores, Inc., 2015.

Deposition and Expert Report before the United States District Court Southern District of Florida
(Fort Lauderdale Division) in Zenovida Love, et al. v Wal-Mart Stores, Inc., 2015.


Publications and Presentations (10 years)

“Trends in Wage and Hour Settlements: 2013 Update,” (co-author) NERA Monograph,
November 2013.

“Trends in Wage and Hour Settlements: 2012 Update,” (co-author) NERA Monograph, March
2013.

“Trends in Wage and Hour Settlements: 2011 Update,” (co-author) NERA Monograph, March
2012.

“Recent Trends in Wage and Hour Settlements,” (co-author) NERA Monograph, March 2011.

“Data in Wage and Hour Litigation: What to Do When You Have it and What to do When You
Don’t,” (co-author) NERA Monograph, November 2010.

“Get in the Game: The Latest News and Developments in Wage and Hour Litigation,” presented
at the 4th Annual Section of Labor and Employment Law Conference, Chicago, IL, November
2010.

“Why Daubert Makes Sense at Class Certification Under Title VII,” (co-author) published in
Law 360, July 2010.

“The Economic Impact of New MMSEA Regulations,” (co-author) published in Law360, April
2010.

“The Economic Implications of Medicare Section 111 Reporting Requirements” presented at the
Asbestos Litigation Conference, Beverly Hills, CA, February 2010.




 NERA Economic Consulting                                                                           4
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 60 of 189



“Class Certification in Wage and Hour Litigation: What Can We Learn from Statistics?” (co-
author) NERA Monograph, November 2009.

“Wage and Hour: Advanced Topics in Litigation,” presented at Law Seminars International
conference on Litigating Employment Class Actions, April 2009.

“Implications of the Fair Pay Act for Statistical Analysis in Wage Discrimination Suits,” (co-
author) NERA Monograph, March 2009.

                                                                                  January 2019




 NERA Economic Consulting                                                                        5
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 61 of 189




                                      Exhibit B
                             Materials Considered
   Second Amended Complaint, Patricia Weeks, Alicia Helms, Brian McCloy, and Adrian
    Alcaraz, on behalf of themselves and all others similarly situated, Plaintiff, v. Google
    LLC, Defendant, United States District Court Northern District of California, San Jose
    Division, Case No. 5:18-cv-00801-NC, September 24, 2018.

   Plaintiff’s Notice of Motion and Motion for Class Certification and Memorandum of Law
    in Support Thereof, Patricia Weeks, Alicia Helms, Brian McCloy, and Adrian Alcaraz,
    on behalf of themselves and all others similarly situated, Plaintiff, v. Google LLC,
    Defendant, United States District Court Northern District of California, San Jose
    Division, Case No. 5:18-cv-00801-NC, November 5, 2018.

   Google LLC’s Responses to Plaintiffs’ Priority Interrogatories, July 11, 2018.

   Deposition of Alicia Helms, November 20, 2018.

   Deposition of Adrian Alcaraz, December 10, 2018.

   Deposition of Brian McCloy, December 17, 2018.

   Deposition of Steven James and associated exhibits, August 30, 2018.

   Deposition of Stefan Boedeker, December 20, 2018.

   Expert Report of Dr. Samantha Iyengar, January 23, 2019.

   Expert Report of Stefan Boedeker, and associated materials, November 5, 2018.

       o Android Conjoint Draft Survey.docx

       o Android Pre-Survey Data

       o AndroidSurveyData102218.xlsx

       o Android Study.nb

       o BoxWhisker – Importance of Positive Attributes.png

       o Brands Purchased.png

       o Comparing Weighted Positive Attributes – Google - Others.xlsx

       o Financing.png

       o Google Model.png
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 62 of 189



       o Important of Attributes.png

       o Industry.png

       o Key Attributes.png

       o Materials Considered.pdf

       o Model Year.png

       o Purchasing Role.png

       o Respondents by Region.png

       o Smartphone Pre-Survey.docx

       o Survey Demographics.xlsx

       o Usage.png

   18141988 CONFIDENTIAL - Pixel Returns re microphone issues.xlsx, produced without
    Bates numbers by Verizon on July 27, 2018.

   18141988 CONFIDENTIAL Pixel Sales data.xlsx, produced without Bates numbers by
    Verizon on July 27, 2018.

   GOOG-WEEKS-00200111

   GOOG-WEEKS-00000114 - GOOG-WEEKS-00000119

   GOOG-WEEKS-00000609

   GOOG-WEEKS-00000610 - GOOG-WEEKS-00000621

   GOOG-WEEKS-00000622 - GOOG-WEEKS-00000638

   GOOG-WEEKS-00000639 - GOOG-WEEKS-00000659

   GOOG-WEEKS-00000660 - GOOG-WEEKS-00000686

   GOOG-WEEKS-00000687

   GOOG-WEEKS-00002663 - GOOG-WEEKS-00002671

   GOOG-WEEKS-00002672 - GOOG-WEEKS-00002681

   GOOG-WEEKS-00003887 - GOOG-WEEKS-00003893

   GOOG-WEEKS-00005617 - GOOG-WEEKS-00005630
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 63 of 189



   GOOG-WEEKS-00005683 - GOOG-WEEKS-00005686

   GOOG-WEEKS-00008953 - GOOG-WEEKS-00008975

   GOOG-WEEKS-00009625 - GOOG-WEEKS-00009644

   GOOG-WEEKS-00009807

   GOOG-WEEKS-00011802 - GOOG-WEEKS-00011812

   GOOG-WEEKS-00012044

   GOOG-WEEKS-00013366 - GOOG-WEEKS-00013421

   GOOG-WEEKS-00019280

   GOOG-WEEKS-00021852 - GOOG-WEEKS-00021856

   GOOG-WEEKS-00021889 - GOOG-WEEKS-00021893

   GOOG-WEEKS-00022253 - GOOG-WEEKS-00022258

   GOOG-WEEKS-00012929 - GOOG-WEEKS-00012951

   GOOG-WEEKS-00019336 - GOOG-WEEKS-00019352

   GOOG-WEEKS-00007497 - GOOG-WEEKS-00007526

   GOOG-WEEKS-00023022 - GOOG-WEEKS-00023047

   GOOG-WEEKS-00021566 - GOOG-WEEKS-00021574

   GOOG-WEEKS-00010557 - GOOG-WEEKS-00010580

   GOOG-WEEKS-00013217 - GOOG-WEEKS-00013233

   GOOG-WEEKS-00015866 - GOOG-WEEKS-00015881

   GOOG-WEEKS-00013234 - GOOG-WEEKS-00013255

   GOOG-WEEKS-00010646 - GOOG-WEEKS-00010668

   GOOG-WEEKS-00023503 - GOOG-WEEKS-00023536

   GOOG-WEEKS-00016075 - GOOG-WEEKS-00016091

   GOOG-WEEKS-00023089 - GOOG-WEEKS-00023104

   GOOG-WEEKS-00018643 - GOOG-WEEKS-00018659
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 64 of 189



   GOOG-WEEKS-00018711 - GOOG-WEEKS-00018727

   GOOG-WEEKS-00014502 - GOOG-WEEKS-00014518

   GOOG-WEEKS-00015789 - GOOG-WEEKS-00015805

   GOOG-WEEKS-00012331 - GOOG-WEEKS-00012353

   GOOG-WEEKS-00016093 - GOOG-WEEKS-00016108

   GOOG-WEEKS-00015383 - GOOG-WEEKS-00015398

   GOOG-WEEKS-00012046 - GOOG-WEEKS-00012067

   GOOG-WEEKS-00011758 - GOOG-WEEKS-00011784

   GOOG-WEEKS-00006864 - GOOG-WEEKS-00006887

   GOOG-WEEKS-00011564 - GOOG-WEEKS-00011586

   GOOG-WEEKS-00010769 - GOOG-WEEKS-00010780

   GOOG-WEEKS-00010369 - GOOG-WEEKS-00010391

   GOOG-WEEKS-00011629 - GOOG-WEEKS-00011651

   GOOG-WEEKS-00010673 - GOOG-WEEKS-00010695

   GOOG-WEEKS-00011587 - GOOG-WEEKS-00011608

   GOOG-WEEKS-00007724 - GOOG-WEEKS-00007749

   GOOG-WEEKS-00010500 - GOOG-WEEKS-00010524

   GOOG-WEEKS-00010280 - GOOG-WEEKS-00010303

   GOOG-WEEKS-00005787 - GOOG-WEEKS-00005809

   GOOG-WEEKS-00010669 - GOOG-WEEKS-00010671

   GOOG-WEEKS-00009625 - GOOG-WEEKS-00009644

   GOOG-WEEKS-00008748 - GOOG-WEEKS-00008774

   GOOG-WEEKS-00009498 - GOOG-WEEKS-00009524

   GOOG-WEEKS-00008721 - GOOG-WEEKS-00008747

   GOOG-WEEKS-00004338 - GOOG-WEEKS-00004360
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 65 of 189



   GOOG-WEEKS-00006218 - GOOG-WEEKS-00006237

   GOOG-WEEKS-00009553 - GOOG-WEEKS-00009576

   GOOG-WEEKS-00009322 - GOOG-WEEKS-00009341

   GOOG-WEEKS-00006889

   GOOG-WEEKS-00004902 - GOOG-WEEKS-00004909

   GOOG-WEEKS-00006890 - GOOG-WEEKS-00006915

   GOOG-WEEKS-00007468 - GOOG-WEEKS-00007496

   GOOG-WEEKS-00003577 - GOOG-WEEKS-00003596

   GOOG-WEEKS-00000622 - GOOG-WEEKS-00000638

   GOOG-WEEKS-00003064 - GOOG-WEEKS-00003078

   GOOG-WEEKS-00007607 - GOOG-WEEKS-00007609

   GOOG-WEEKS-00002562 - GOOG-WEEKS-00002576

   GOOG-WEEKS-00003185 - GOOG-WEEKS-00003203

   GOOG-WEEKS-00002503 - GOOG-WEEKS-00002516

   GOOG-WEEKS-00003384 - GOOG-WEEKS-00003400

   GOOG-WEEKS-00003041 - GOOG-WEEKS-00003063

   GOOG-WEEKS-00003024 - GOOG-WEEKS-00003040

   GOOG-WEEKS-00002522 - GOOG-WEEKS-00002535

   GOOG-WEEKS-00039794 - GOOG-WEEKS-00039808

   GOOG-WEEKS-00039534 - GOOG-WEEKS-00039551

   GOOG-WEEKS-00039738 - GOOG-WEEKS-00039793

   GOOG-WEEKS-00039826 - GOOG-WEEKS-00039889

   GOOG-WEEKS-00039809 - GOOG-WEEKS-00039824

   GOOG-WEEKS-00039556 - GOOG-WEEKS-00039613

   GOOG-WEEKS-00039618 - GOOG-WEEKS-00039680
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 66 of 189



   GOOG-WEEKS-00039417 - GOOG-WEEKS-00039432

   GOOG-WEEKS-00039433 - GOOG-WEEKS-00039450

   GOOG-WEEKS-00039451 - GOOG-WEEKS-00039504

   GOOG-WEEKS-00039681 - GOOG-WEEKS-00039737

   GOOG-WEEKS-00039391 - GOOG-WEEKS-00039408

   GOOG-WEEKS-00039508 - GOOG-WEEKS-00039528

   GOOG-WEEKS-00039293 - GOOG-WEEKS-00039343

   GOOG-WEEKS-00039370 - GOOG-WEEKS-00039386

   GOOG-WEEKS-00039206 - GOOG-WEEKS-00039221

   GOOG-WEEKS-00039344 - GOOG-WEEKS-00039359

   GOOG-WEEKS-00039222 - GOOG-WEEKS-00039237

   GOOG-WEEKS-00039055 - GOOG-WEEKS-00039114

   GOOG-WEEKS-00039238 - GOOG-WEEKS-00039292

   GOOG-WEEKS-00039115 - GOOG-WEEKS-00039132

   GOOG-WEEKS-00039036 - GOOG-WEEKS-00039054

   GOOG-WEEKS-00039195 - GOOG-WEEKS-00039205

   GOOG-WEEKS-00039141 - GOOG-WEEKS-00039194

   GOOG-WEEKS-00039022 - GOOG-WEEKS-00039035

   GOOG-WEEKS-00038915 - GOOG-WEEKS-00038969

   GOOG-WEEKS-00038849 - GOOG-WEEKS-00038867

   GOOG-WEEKS-00038970 - GOOG-WEEKS-00039021

   GOOG-WEEKS-00038889 - GOOG-WEEKS-00038904

   GOOG-WEEKS-00039825

   GOOG-WEEKS-00039614 - GOOG-WEEKS-00039617

   GOOG-WEEKS-00038872 - GOOG-WEEKS-00038888
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 67 of 189



   GOOG-WEEKS-00039552 - GOOG-WEEKS-00039555

   GOOG-WEEKS-00039530 - GOOG-WEEKS-00039533

   GOOG-WEEKS-00039413 - GOOG-WEEKS-00039416

   GOOG-WEEKS-00039409 - GOOG-WEEKS-00039412

   GOOG-WEEKS-00039387 - GOOG-WEEKS-00039390

   GOOG-WEEKS-00039505 - GOOG-WEEKS-00039507

   GOOG-WEEKS-00039360 - GOOG-WEEKS-00039363

   GOOG-WEEKS-00039529

   GOOG-WEEKS-00039366 - GOOG-WEEKS-00039369

   GOOG-WEEKS-00039365

   GOOG-WEEKS-00039364

   GOOG-WEEKS-00039137 - GOOG-WEEKS-00039140

   GOOG-WEEKS-00039133 - GOOG-WEEKS-00039136

   GOOG-WEEKS-00038845 - GOOG-WEEKS-00038848

   GOOG-WEEKS-00038911 - GOOG-WEEKS-00038914

   GOOG-WEEKS-00032460

   GOOG-WEEKS-00038868 - GOOG-WEEKS-00038871

   GOOG-WEEKS-00038909

   GOOG-WEEKS-00038905 - GOOG-WEEKS-00038908

   GOOG-WEEKS-00038910

   Allenby, Greg, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented
    Product Features.” Journal of Law and Economics, Vol. 57, No. 3, 2014

   Allenby, Greg, Peter E. Rossi, Lisa Cameron, and Yikang Li, “Computing Damages in
    Products Mislabeling Cases: Plaintiffs’ Mistaken Approach in Briseno v. ConAgra,” 45
    Products Safety & Liability Reporter 208, 2017.

   Berry, Steven, James A. Levinsohn, and Ariel Pakes, “Automobile Prices in Market
    Equilibrium,” Econometrica 63: 841-890, 1995.
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 68 of 189



   Federal Judicial Center and National Research Council. Reference Manual on Scientific
    Evidence. 3rd ed. Washington DC: National Academies Press, 2011.

   Jansen, Mark and Steven Winkelman, “The Most Common Google Pixel Problems, and
    How to Fix Them,” Digital Trends, August 14, 2018,
    www.digitaltrends.com/mobile/google-pixel-problems/, accessed December 13, 2018.

   Mankiw, Gregory, Principles of Microeconomics, 7th Edition, 2014.

   “Manufacturers’ market share of smartphone sales in the United States from 2016 to
    2017”, Statista, https://www.statista.com/statistics/620805/smartphone-sales-market-
    share-in-the-us-by-vendor/, accessed January 11, 2019.

   “Mobile Phones in the United States,” Market Line Industry Profile, April 2018.

   Murthy, D.N.P., Djamaludin, I., “New Product Warranty: A Literature Review,”
    International Journal of Production Economics, 79 (2002), 231-260.

   Nevo, Aviv. 2011. “Empirical Models of Consumer Behavior.” Annual Review of
    Economics 3: 51-75.
   Nevo, Aviv. “A Practitioner’s Guide to Estimation of Random-Coefficients Logit Models
    of Demands,” Journal of Economics & Management Strategy, Volume 9, Number 4,
    Winter 2000, 513-548.

   Orme, B.K. Getting Started with Conjoint Analysis: Strategies for Product Design and
    Pricing Research, 3rd Edition, Research Publishers LLC, 2014.

   “State of Mobile Device Repair & Security Report, Trend Report: Q4 2017,” Blancco,
    February 2018.

   Apple One (1) Year Limited Warranty, February 3, 2016 – July 12, 2018,
    https://www.apple.com/legal/warranty/products/ios-warranty-canada-english.html,
    accessed December 27, 2018.

   Google Store Help: Hardware Warranty Center:
    https://support.google.com/store/troubleshooter/3070579 #ts=7168940%2C7168941,
    accessed December 20, 2018.

   Samsung Terms & Conditions/Health & Safety Information,
    https://www.samsung.com/us/Legal/Phone-HSGuide/, accessed December 27, 2018.

   “Samsung Galaxy S7 smartphones are vulnerable to hacking: Researchers,” CNBC – Tech,
    August 8, 2018, https://www.cnbc.com/2018/08/08/samsung-galaxy-s7-smartphones-are-
    vulnerable-to-hacking-researchers.html, accessed January 18, 2019.
   Sawtooth Software’s website at https://www.sawtoothsoftware.com/help/lighthouse-
    studio/manual/index.html?hid_typicalquestions.html, accessed December 27, 2018.
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 69 of 189



   “Smart Phone reliability: Apple iPhones with fewest failures, and major Android
    manufacturers not far behind,” https://www.squaretrade.com/cell-phone-comparison-
    study-nov-10, accessed January 18, 2019.

   Spence, Ewan, “Apple Faces Massive Problems Over New iPhone Faults,” Forbes, June
    11, 2018, https://www.forbes.com/sites/ewanspence/2018/06/11/apple-iphone-iphone7-
    iphone7s-loopdisease-fault-broken/#1ad60f48f46a, accessed January 18, 2019.
   Verizon’s website: www.verizonwireless.com, accessed January 11, 2019.
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 70 of 189
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 71 of 189




                    EXHIBIT 25
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 72 of 189




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                             SAN JOSE DIVISION



 PATRICIA WEEKS, ALICIA HELMS,                      Case No. 5:18-cv-00801-NC
 BRIAN MCCLOY, and ADRIAN ALCARAZ,
 on behalf of themselves and all others similarly
 situated,                                          EXPERT REPORT OF DR.
                                                    SAMANTHA IYENGAR
                                  Plaintiffs,

 v.

 GOOGLE LLC,

                                 Defendant.
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 73 of 189



                                             Table of Contents



I.     Introduction ........................................................................................................................ 1
II.    Qualifications ..................................................................................................................... 1
III.   Documents Relied Upon .................................................................................................... 2
IV.    Assignment and Summary of Findings .............................................................................. 3
V.     Background ........................................................................................................................ 4
A.     An Overview of Mr. Boedeker’s Proposed Conjoint Survey Methodology ...................... 7
VI.    Key Points in Response to Mr. Boedeker’s Proposed Survey Methodology ................... 14
A.     Mr. Boedeker’s Proposed Description of the “Defect” is Vague, Poorly
       Defined and Unlikely to be Understood in a Manner Consistent with
       Plaintiffs’ Claims ............................................................................................................. 14
B.     It Is Likely that Respondents Will Interpret Mr. Boedeker’s Proposed
       “Audio Defect” Attribute As “Defective” or “Not Defective” ........................................ 20
C.     Mr. Boedeker’s Proposed Conjoint Survey Methodology Fails to Replicate
       Marketplace Conditions ................................................................................................... 23
D.     The Boedeker Report Fails to Provide Critical Details for Assessing
       Surveys Used for Litigation ............................................................................................. 34
VII.   Conclusions ...................................................................................................................... 38




                                                                                                                                                 ii
             Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 74 of 189




I.    INTRODUCTION


             1.         In connection with the above-captioned matter, I was asked by counsel for Google LLC

      (“Google”) to review and evaluate the Expert Report of Stefan Boedeker, dated November 5, 2018

      (“Boedeker Report”). In particular, I was asked to review and evaluate Mr. Boedeker’s proposed

      design and use of a conjoint survey to “assess consumers’ changes in choices and preferences if they

      were given the information at the point of purchase that the Pixel they are about to purchase has a

      manufacturing imperfection that could manifest after normal use of the smartphone” 1 and to opine on

      whether Mr. Boedeker’s proposed conjoint survey would yield reliable results for the purpose of

      estimating the impact (if any) of the alleged defect on consumers’ willingness to pay (or their

      subjective preferences) for the accused Pixel devices. The remainder of this report summarizes my

      analysis and opinions.

II.   QUALIFICATIONS

             2.         I am a Senior Consultant at NERA Economic Consulting (“NERA”), specializing in

      survey research, design, and analysis. I have over 10 years of experience in the field of survey design

      and application, sample design and estimation, data management and statistical analysis in academic

      and litigation contexts. I have worked on a variety of survey and sampling projects for litigation and

      arbitration, including product liability, false advertising, consumers’ willingness-to-pay, purchase and

      use behaviors, likelihood of confusion, and other issues involving consumer perceptions and behavior.

      I have submitted written reports relied upon in mediation and litigation matters and offered testimony

      at deposition.




             1
                 Boedeker Report, ¶10.

                                                                                                                 1
              Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 75 of 189




              3.      Prior to joining NERA, I was an academic in the fields of sociology and criminology.

       I was an Assistant Professor of Criminal Justice at the University of Michigan-Flint and Assistant

       Professor of Sociology at the University of Idaho, teaching courses including Methods of Social

       Research. In the academic context, I applied my survey research expertise on a number of projects,

       including institutional quality assessments and statistical analyses of large sample government survey

       data. I was awarded a Doctoral Dissertation Research Improvement Award from the National Science

       Foundation and was a fellow of the Bureau of Justice Statistics summer program on Quantitative

       Analysis of Crime and Criminal Justice Data. I hold B.A. and M.A. degrees in Sociology from the

       University of Montana and M.A. and Ph.D. degrees in Sociology from the University of Iowa.

              4.      In particular, I have experience in designing, conducting and evaluating conjoint

       surveys used in commercial market research as well as in litigation, including product liability, false

       advertising, and patent matters. As part of my Ph.D., I completed graduate-level training in statistical

       techniques that are commonly used to analyze conjoint survey data. I have attended continuing

       education in advanced conjoint design and analysis developed and taught by leading researchers in the

       field of conjoint analysis from Sawtooth Software, as well as Bayesian statistical modeling offered by

       the American Association of Public Opinion Research (AAPOR). Exhibit A contains a current copy

       of my curriculum vitae.

              5.      NERA is being compensated for my services in this matter at my standard rate of $445

       per hour. Other NERA consultants assisted me in this engagement and are being compensated at rates

       less than $445 per hour. No part of NERA’s compensation depends on the outcome of this litigation.

III.   DOCUMENTS RELIED UPON

              6.      As part of my work, I reviewed the Second Amended Class Action Complaint (“Second

       Amended Complaint”), Plaintiffs’ Notice of Motion and Motion for Class Certification, and



                                                                                                                  2
             Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 76 of 189




      Memorandum of Law in Support Thereof (“Motion for Class Certification”) and the Boedeker Report.

      The list of the specific materials I relied upon in preparing this report is provided in Exhibit B.

IV.   ASSIGNMENT AND SUMMARY OF FINDINGS

             7.       As noted above, I was asked to review Mr. Boedeker’s proposed survey methodology

      and opine on the completeness and reliability of his proposed conjoint survey approach. In particular,

      I was asked to evaluate Mr. Boedeker’s proposed conjoint survey methodology with regard to whether

      it would reliably measure the impact(s) of the alleged defect on consumers’ subjective preferences or

      their willingness to pay for the Pixel devices at issue. My overall conclusion is that given the facts of

      the case, Mr. Boedeker’s proposed conjoint survey methodology will not produce reliable results for

      use in estimating consumers’ willingness to pay for the Pixel devices at issue with and without the

      “audio defect” as alleged by Plaintiffs. My opinions are discussed in more detail in this report, but

      my key conclusions can be summarized as follows:

             •    Mr. Boedeker fails to provide clear, unambiguous descriptions of key issues in this case,
                  including the nature of the “audio defect,” “propensity to fail” or “defect rate”. Without
                  clear instructions, respondents to Mr. Boedeker’s proposed survey will likely make their
                  own assumptions about any unspecified elements, and there is no guarantee that these
                  assumptions would be in line with Plaintiffs’ claims.
             •    The Boedeker Report provides no evidence that respondents will understand and be able
                  to meaningfully distinguish between the various “failure rates” he proposes. Rather,
                  literature suggests that it is likely that respondents will resort to simplification strategies –
                  effectively interpreting his key attribute as “defective” or “not defective”.
             •    Notably, Mr. Boedeker conducted a pre-test but failed to include a choice exercise or ask
                  any question about how respondents would interpret his key attribute. Mr. Boedeker has
                  not demonstrated that respondents to his proposed survey will understand and meaningfully
                  interpret the key concepts as intended (i.e., in a way that is consistent with the harm alleged
                  by Plaintiffs).
             •    It is likely that respondents to Mr. Boedeker’s proposed conjoint survey will fail to
                  understand key concepts in a manner that is consistent with Plaintiffs’ case theory. As
                  such, any dollar value estimated based on data from Mr. Boedeker’s proposed survey will
                  be meaningless for his intended purpose, as it will not accurately reflect consumers’
                  willingness to pay for the Pixel devices at issue with and without the audio defect as alleged
                  by Plaintiffs.


                                                                                                                      3
            Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 77 of 189




            •      Mr. Boedeker’s proposed survey methodology assumes that defects impacting the
                   microphone (i.e., making/receiving calls), voice-activated assistant and speaker features
                   are equally valued by consumers. To the extent that these things are not equally valued by
                   consumers, Mr. Boedeker’s proposed methodology has no way to separate them out.
            •      Adding to the difficulty of this exercise, the concept of an “audio defect” that occurs with
                   a given “failure rate” is not part of the marketing materials for smartphones, nor would it
                   necessarily be a feature that consumers would consider when purchasing a new device.
                   Yet, Mr. Boedeker’s proposed choice exercise presents these concepts in vague, poorly
                   defined terms and then asks respondents to distinguish among highly technical and
                   expensive items in an environment that fails to replicate the marketplace conditions for the
                   Pixel devices at issue in real-life purchasing situations.
            •      Importantly, Mr. Boedeker’s own analysis indicates that approximately 45 percent of
                   respondents to his pre-test did not pay full price for their most recently purchased
                   smartphone. Further analysis of Mr. Boedeker’s pre-test data reveals that the majority of
                   Android purchasers received a discount and/or financed/leased their device through a long-
                   term commitment. Despite this, Mr. Boedeker’s proposed survey design asks respondents
                   to assume that they would pay full price in a single payment and fails to include options
                   that would realistically replicate the marketplace experience of these consumers.
            •      To the extent that the alternatives in Mr. Boedeker’s proposed study do not approximate
                   the actual prices paid by consumers and/or other key elements of real-life purchasing
                   situations for the devices at issue, it is unlikely that his proposed survey methodology will
                   reflect the choices that consumers in the relevant population would make in the
                   marketplace.
            •      Finally, despite a lengthy discussion of general issues relating to conjoint studies and online
                   survey methodology, Mr. Boedeker’s proposal is vague and does not contain sufficient
                   information to demonstrate that his proposed conjoint survey methodology would be
                   reliable for his stated purpose.


V.   BACKGROUND

            8.         I understand that Plaintiffs claim that Google’s Pixel and Pixel XL phones are

     defective, such that the microphones on these devices are prone to failure. 2 Specifically, Plaintiffs

     note that “people who experienced the defect could not be heard when talking on the phone and lost

     the ability to use the voice-assistant feature that Google marketed.” 3 Moreover, I understand that




            2
                Second Amended Complaint, ¶1.
            3
                Motion for Class Certification, 1: 27 – 2: 1.


                                                                                                                     4
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 78 of 189




Plaintiffs allege that Google “deliberately concealed that the Pixel was failure-prone,” 4 knowingly

sold Pixel devices without disclosing the alleged defect, 5 and failed to provide refunds or non-

defective replacements. 6           Plaintiffs further claim, “[i]f Google had notified Plaintiffs of the

microphone problems, they would not have purchased a Class Phone or would have returned it during

the two-week buyer’s remorse period, or at the very least they would not have paid what they did for

the faulty device.” 7

        9.         I understand that Plaintiffs seek to represent a class defined as,

        All individuals in the United States who purchased, from Google or an authorized retailer, other than
        for resale, a Google Pixel or Pixel XL smartphone that was manufactured before January 5, 2017
        (“Class Phones”). Excluded from the class are Google, its officers, directors, employees, subsidiaries,
        and affiliates; all judges assigned to this case and any members of their immediate families; the parties’
        counsel in this litigation; and any individuals who received a full cash refund or a non-Class Phone as
        a replacement for the purchased Class Phone. 8
        Plaintiffs alternatively request certification of a class limited to all individuals in the United States who
        purchased a Class Phone, other than for resale, directly from Google anywhere in the United States or
        an authorized retailer in California. 9

        10.        I understand Plaintiffs retained Mr. Boedeker as a damages expert. 10 Plaintiffs indicate

that Mr. Boedeker intends to conduct a conjoint survey for the purpose of “test[ing] the impact of the

defect on consumer demand for the Pixel.” 11 Plaintiffs further note that Mr. Boedeker intends to

“quantify the amount or percentage by which each class member overpaid as a result of purchasing a




        4
            Motion for Class Certification, 1: 24-26.
        5
            Motion for Class Certification, 2: 21-23.
        6
            Motion for Class Certification, 11: 8-10.
        7
            Internal citations omitted. Motion for Class Certification, 11: 17-20.
        8
            Motion for Class Certification, 12:4-9.
        9
            Motion for Class Certification, footnote 8.
        10
             Motion for Class Certification, 23: 22-26.
        11
             Motion for Class Certification, 23: 22-26.


                                                                                                                        5
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 79 of 189




Pixel with a concealed defect” 12 as well as “measure the degree to which consumers would pay less

for a smartphone if the manufacturer were to disclose at the time of sale that the audio features have a

propensity to fail.” 13


         11.       I understand that Mr. Boedeker submitted an expert report on November 5, 2018. I

 further understand that Mr. Boedeker produced additional materials on December 19, 2018, including

 a draft questionnaire for his proposed conjoint study (Android Conjoint Draft Survey). I have been

 asked as a survey expert to review Mr. Boedeker’s proposed survey methodology and opine on its
 completeness and reliability. In particular, I was asked to review and evaluate Mr. Boedeker’s

 proposed design and use of a conjoint survey to “assess consumers’ changes in choices and

 preferences if they were given the information at the point of purchase that the Pixel they are about

 to purchase has a manufacturing imperfection that could manifest after normal use of the

 smartphone” 14 and to opine on whether the proposed survey methodology will yield reliable results

 for the purpose of estimating the impact (if any) of the alleged defect on consumers’ willingness to

 pay (or their subjective preferences) for the accused Pixel devices. 15



        12
             Motion for Class Certification, 24: 16-18.
        13
             Motion for Class Certification, 24: 20-22.
        14
             Boedeker Report, ¶10.
        15
             Based on the literature on conjoint analysis, it is my understanding that Mr. Boedeker’s proposed conjoint study
             cannot be used in isolation to estimate the “price premium” (if any) that consumers paid for the Pixel devices due to
             the alleged undisclosed “audio defect”. While conjoint analysis can be used to estimate consumers’ subjective
             preferences (or willingness to pay) for particular product features, this is not the same as what a firm could charge
             for a product with and without the feature in a functioning market. This is because prices of products in the real
             world are not determined solely by consumers’ preferences but are also influenced by other factors. As leading
             researchers in the field of conjoint analysis explain, “[w]hile conjoint estimates enable the damages expert to forecast
             demand for a non-misrepresented version of the accused product, additional analysis is required to determine Pnew,
             the market price for this version of the accused product. In particular, the conjoint-based demand forecast must
             be incorporated into an economic analysis that also takes into account factors such as costs and competition
             among suppliers. In such an analysis, the accused seller will typically drop the price of the non-misrepresented
             version of its product in order to compete more successfully with rival firms. However, the amount of this
             price drop generally cannot be determined by consumers’ valuation of the accused feature alone (i.e., an
             amount represented by the vertical distance between A and C in Figure 1). If the analysis employed does not also
             account for costs and other market forces such as competition among suppliers, the resulting damages estimates may
             be significantly overstated.” Emphasis added. Allenby, G., Rossi, P., Cameron, L., and Li, Y. 2017. “Computing


                                                                                                                                   6
          Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 80 of 189




A. AN OVERVIEW OF MR. BOEDEKER’S PROPOSED CONJOINT SURVEY
   METHODOLOGY
          12.        Mr. Boedeker proposes to conduct a choice based conjoint (CBC) survey to “quantify

  the value that consumers assign to attributes of smartphones, including a properly functioning

  microphone.” 16 Mr. Boedeker conducted a pre-test study “to gain an understanding of how certain

  attributes impact preferences and choice behaviors of consumers and how consumers rank the

  importance of such attributes” 17 Mr. Boedeker defined the relevant population for his pre-test study

  as US adults 18 years or older who are “recent purchasers of Android smartphones, including Google

  phones.” 18 Selected findings from this pre-test study are presented in the Boedeker Report. 19 Mr.

  Boedeker concludes, “[b]ased on the results of the Pre-Test Survey, I selected the following attributes

  for the Conjoint Survey in addition to Price and the description of the defect: a. Battery life, ranked

  second; b. Screen size, ranked sixth; c. Camera resolution, ranked seventh; d. Memory capacity ranked

  eighth.” 20

          13.        The description of the proposed CBC design presented in the Boedeker Report instructs

  respondents to assume the following scenario:

                    Next, we will ask you a series of questions about your preferences for smartphones. For this
                    exercise, please assume that you are planning to buy a smartphone. You have already settled



               Damages in Product Liability Mislabeling Cases: Plaintiffs’ Mistaken Approach in Briseno v. Conagra.” Product
               Safety & Liability Reporter, 45 PSLR 208.
          16
               Boedeker Report, ¶88.
          17
               Boedeker Report, ¶95.
          18
               Boedeker Report, ¶¶96, 97.
          19
               Boedeker Report, ¶¶99-109. Table 2 of the Boedeker Report presents the results of statistical tests for differences
               between Pixel purchasers and all others in Mr. Boedeker’s pre-test. Based on these results, he concludes that there
               are no significant differences regarding the importance of various attributes (with the exception of price). The test
               results presented for “[o]wners of Google phones” appear to be based on a sub-sample of 29 respondents to Mr.
               Boedeker’s pre-test who indicated that they had purchased any Pixel phone (i.e., including Pixel 2 and Pixel 2 XL).
               However, it is worth noting that only 9 respondents in Mr. Boedeker’s pre-test indicated that they had purchased one
               of the devices at issue (i.e., Pixel or Pixel XL). See Boedeker Report, Figure 10.
          20
               Boedeker Report, ¶109.


                                                                                                                                  7
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 81 of 189




          on the design and brand and have chosen a model for $700. You intend to buy this phone at the
          retail price. The model for $700 has the following features:
               a. Battery life measured in talk time of 26h,
               b. A screen size of 5.66 X 2.74 inches,
               c. A back camera resolution of 12.3 megapixels with built in gyroscope for image
               stabilization, and
               d. A storage capacity of 64 GB. 21

          On the following screens you are offered an incremental package at an incremental price.
          The incremental options you can choose from are as follows:
               a. Talk time of 20h, 26h, 30h;
               b. Screen size of 5-inch (130 mm) AMOLED display panel with 1920×1080 resolution/6-
               inch (150 mm) P-OLED display panel with 2880×1440 resolution;
               c. 12.2 megapixel rear camera capable of recording 4K video at 30 FPS/18 megapixel rear
               camera capable of recording 4K video at 60 FPS
               d. Storage options of 64/128 GB. 22

14.        Regarding the alleged defect, the Boedeker Report proposes to instruct respondents:

          In addition to these additional option packages, the sales person also discloses to you that there
          are inherent problems with the phone’s audio that can occur during regular use of the
          smartphone: Accordingly, when the audio defect manifests with a certain probability, the user
          cannot make or receive phone calls without headphones, use the speakers, or use the voice-
          activated assistant feature. 23

15.        In addition, Mr. Boedeker proposes to instruct respondents,

          You will be presented with 12 choice menus that contain information about the incremental
          attributes of the smartphone and a dollar amount that represents that represents [sic] the price
          you are willing to pay for the smartphone described in that option depending on how you value
          the additional choices for each attribute. Please select the combination of attributes and price
          that is most attractive to you. Once you select your most attractive option, you will be asked to
          confirm that you would purchase [that] option. If none of the presented options appears
          attractive to you, you can select “None – I would not buy any of these.”
          There are no correct or incorrect answers in this exercise. We are just interested in your
          opinion. 24




21
     Italics in original. Boedeker Report, ¶111.
22
     Italics in original. Boedeker Report, ¶111.
23
     Italics in original, bold emphasis added. Boedeker Report, ¶111.
24
     Italics in original. Boedeker Report, ¶111.


                                                                                                               8
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 82 of 189




       16.        The Boedeker Report provides an “illustrative example of a conjoint choice menu” 25

or CBC choice set, shown below. Mr. Boedeker notes, “[e]ach participant will go through several

such screens. Each screen shows randomly selected levels for each attribute. Therefore, Figure 16 does

not necessarily show all levels for each attribute.” 26




       25
            Boedeker Report, Figure 16.
       26
            Boedeker Report, ¶112.

                                                                                                         9
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 83 of 189




                                                                     10
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 84 of 189




        17.        As shown in the left most column of the example above, the survey methodology

proposed in the Boedeker Report would include six attributes in the conjoint study, including talk

time, screen, size, camera, memory capacity and price. To represent the alleged defect, the Boedeker

Report includes an attribute titled “[u]ser cannot make or receive phone calls without headphones,

use the speakers, or use the voice-activated assistance feature” 27 (“defect attribute”). Mr. Boedeker

apparently intends to offer at least four levels or options for this attribute (i.e., “no defect”, “4.4 in 100

chance of at least one of these defects”, “6.8 in 100 chance of at least one of these defects” or “9.2 in

100 chance of at least one of these defects”).

        18.        As noted above, I understand that following the submission of his report, Mr. Boedeker

produced a draft questionnaire for his proposed conjoint study (Android Conjoint Draft Survey). The

screening questions provided in the Android Conjoint Draft Survey suggest that the population for Mr.

Boedeker’s proposed CBC study would be defined as US adults 18 years and older who purchased

(and were involved in the decision to purchase) an Apple, Google, Samsung, HTC, Huawei or LG

smartphone between the years of 2015-2018 for personal use. 28

        19.        The CBC design proposed in the Android Conjoint Draft Survey instructs respondents

to assume the following scenario:

        Next, we will ask you a series of questions about your preferences for smartphones. For this exercise,
        please assume that you are planning to buy an Android smartphone. You have already settled on the
        design and brand and you have chosen a model priced at $700. You intend to buy this phone at the full
        retail price. The model for $700 has the following features:
             a) Android operating system
             b) Battery life measured in talk time of 26 hours
             c) A screen size of 5.66 x 2.74 inches
             d) A camera resolution of 12.3 megapixels with built in gyroscope for image stabilization,
             e) A storage capacity of 64 GB,
             f) A digital assistant, and
             g) Unlimited cloud storage for photos and videos



        27
             Italics in original. Boedeker Report, Figure 16.
        28
             Android Conjoint Draft Survey, pp. 1-6.

                                                                                                                 11
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 85 of 189




       On the following screens you are offered different option packages at different prices.
       The options you can choose from are as follows:
           a) Talk time of 20h, 26h, 30h;
           b) Screen size of 5-inch (130 mm) AMOLED display panel with 1920×1080 resolution/6-inch
               (150 mm) P-OLED display panel with 2880×1440 resolution;
           c) 12.2-megapixel rear camera capable of recording 4K video at 30 FPS/18 megapixel rear camera
               capable of recording 4K video at 60 FPS;
           d) Storage options of 64/128 GB. 29

       20.         Regarding the alleged defect, the Android Conjoint Draft Survey includes the following

instructions to respondents:

       In addition to these additional option packages, the salesperson also discloses to you that—for some of
       the phones—there are inherent problems with the phone’s audio that can occur during regular use of
       the phone. For purposes of this survey, the audio problems are called the “audio defect”. When the
       audio defect occurs, the phone’s microphones and audio malfunction, and the user cannot reliably make
       or receive phone calls without using headphones, a Bluetooth device, or speakerphone. The audio
       defect also prevents the user from using voice commands to activate the phone’s digital assistant
       without headphones or a Bluetooth device. Sometimes users also experience speaker failure. The audio
       defect does not occur in all phones, but does manifest in a portion of the phones. 30
       21.         Later in the Android Conjoint Draft Survey, Mr. Boedeker provides another proposed

description of the “audio defect” with a corresponding set of levels described as a “Failure Rate”. 31

                                                     The Audio Defect. The phone suffers from a defect that
         Audio Defect                                causes the phone’s microphones and audio to
                                                     malfunction, preventing the user from reliably making or
                                                     receiving phone calls, or using the phone’s voice activated
                                                     digital assistant, without using headphones, a Bluetooth
                                                     device, or speakerphone. The audio defect also can also
                                                     result in speaker failure.

                                                     Failure Rate. The audio defect defined above will
                                                     occur with the following likelihood:

                                                     (1) No failures;

                                                     (2) 1--3%;

                                                     (3) 3--6%; or

                                                     (4) 6--9%.



        29
             Android Conjoint Draft Survey, p. 7.
       30
             Emphasis added. Android Conjoint Draft Survey, p. 7.
       31
             Android Conjoint Draft Survey, p. 10.

                                                                                                                   12
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 86 of 189




       22.       The Android Conjoint Draft Survey also includes an example choice exercise, as

shown below. 32




      32
           Android Conjoint Draft Survey, p. 12.

                                                                                                  13
               Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 87 of 189




VI.     KEY POINTS IN RESPONSE TO MR. BOEDEKER’S PROPOSED SURVEY
        METHODOLOGY

      A. MR. BOEDEKER’S PROPOSED DESCRIPTION OF THE “DEFECT” IS VAGUE,
         POORLY DEFINED AND UNLIKELY TO BE UNDERSTOOD IN A MANNER
         CONSISTENT WITH PLAINTIFFS’ CLAIMS

               23.        Choice-based conjoint (CBC) studies of the type proposed by Mr. Boedeker generally

        refer to a methodology in which respondents are asked to choose among hypothetical product

        configurations. Product configurations are defined in terms of attributes or features. Attributes are

        product characteristics (such as brand and price), which are defined in terms of various levels of

        specificity (e.g., levels of a brand attribute in a conjoint survey on smartphones might include Apple,

        Google, LG and Samsung).

               24.        Properly defining attributes and specific levels with particularity is crucial for the

        reliability of any CBC study. As Bryan Orme (whose work is cited in the Boedeker Report 33) notes,

              Defining proper attributes and levels is arguably the most fundamental and critical aspect of designing a good
              conjoint study. It is also often the most time-consuming step in executing a conjoint analysis project. An
              attribute (sometimes called a factor) is a characteristic of a product (e.g., color), made up of various levels
              (there must be at least two for each attribute) or degrees of that characteristic (e.g., red, yellow, blue). The
              underlying theory of conjoint analysis holds that buyers view products as composed of various attributes and
              levels. Buyers place a certain part-worth utility on each of those characteristics, and we can determine the
              overall utility of any product by summing the value of its parts or levels. 34
               25.        Given Plaintiffs’ claims, it is of utmost importance to clearly define both the nature of

        the alleged “audio defect” as well as the “propensity to fail” or “failure rate” in a way that respondents

        will understand and is consistent with Plaintiffs’ theory of the case. As the Reference Guide on Survey

        Research explains,

               Although it seems obvious that questions on a survey should be clear and precise, phrasing questions
               to reach that goal is often difficult. Even questions that appear clear can convey unexpected meanings
               and ambiguities to potential respondents. For example, the question “What is the average number of
               days each week you have butter?” appears to be straightforward. Yet some respondents wondered

               33
                    Boedeker Report, ¶47.
               34
                    See p. 53 in Orme, B. 2014. Getting Started with Conjoint Analysis, 3rd Edition. Manhattan Beach, CA: Research
                    Publishers LLC (“Orme 2014”).

                                                                                                                               14
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 88 of 189




        whether margarine counted as butter, and when the question was revised to include the introductory
        phrase “not including margarine,” the reported frequency of butter use dropped dramatically.
        When unclear questions are included in a survey, they may threaten the validity of the survey by
        systematically distorting responses if respondents are misled in a particular direction, or by inflating
        random error if respondents guess because they do not understand the question. If the crucial question
        is sufficiently ambiguous or unclear, it may be the basis for rejecting the survey. 35
        26.        Likewise, Orme notes,

        Attribute descriptions should be concise statements with concrete meaning. Avoid using ranges to
        describe a single level of an attribute, such as “weighs 3 to 5 kilos.” Rather than leaving the
        interpretation to the respondent, it would be better to specify “weighs 4 kilos.” Levels such as “superior
        performance” also leave too much in question. What does “superior performance” mean? Try to use
        specific language to quantify (if possible) the exact meaning of the level. 36
This is of particular importance here, as Mr. Boedeker intends to use the results of his proposed conjoint

survey for the purpose of “measure[ing] the degree to which consumers would pay less for a

smartphone if the manufacturer were to disclose at the time of sale that the audio features have a

propensity to fail.” 37 Without defining these key concepts, there is no guarantee that respondents would

understand the attributes in Mr. Boedeker’s proposed CBC study in a way that is consistent with

Plaintiffs’ claims, and thus, no reason to believe that the results of the study (e.g., the subjective value

respondents assign to a product with versus without the “audio defect” attribute) would necessarily be

tied to Plaintiffs’ theory of liability. Put differently, if respondents fail to understand key concepts in

a manner that is consistent with Plaintiffs’ case theory, any estimate of consumers’ subjective valuation

(e.g., quantified as a dollar value, as a willingness to pay) that is generated from Mr. Boedeker’s

conjoint survey results will be meaningless for its intended purpose, as it will not accurately reflect

consumers’ subjective preferences for the Pixel devices at issue with and without the audio defect as

alleged by Plaintiffs.




        35
             Internal citations omitted, and emphasis added. Diamond, Shari S. 2011. “Reference Guide on Survey Research,” in
             Reference Manual on Scientific Evidence, Third Edition, Federal Judicial Center (“Diamond 2011”), pp. 387–388.
        36
             Orme 2014, p. 54.
        37
             Motion for Class Certification, 24: 20-22.

                                                                                                                          15
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 89 of 189




       27.        This is of particular concern here, as Plaintiffs’ claims involve complex concepts that

are potentially difficult for respondents to understand, including the alleged “audio defect” as well as

the “propensity to fail” or “failure rate.” Yet, as described in the Boedeker Report and the Android

Conjoint Draft Survey, these concepts are vague and poorly defined. As noted earlier, Mr. Boedeker

proposes to include the phrase “inherent problems with the phone’s audio” 38 in his descriptions of the

alleged defect. It is likely that at least some respondents would interpret this statement as indicating

that the alleged defect is certain to occur. Moreover, the context in which the statement appears may

also lead to confusion, as Mr. Boedeker’s proposed descriptions include statements such as “the audio

defect manifests with a certain probability” 39 or note that the audio defect “does not occur in all

phones, but does manifest in a portion of the phones.” It is unclear how respondents would reconcile

potentially conflicting statements.

       28.        The Boedeker Report does not provide a complete list of the levels that would define

his “defect” attribute, as noted earlier, but apparently would include least four, specifically: (1) “no

defect”; (2) “4.4 in 100 chance of at least one of these defects”; (3) “6.8 in 100 chance of at least one

of these defects”; and (4) “9.2 in 100 chance of at least one of these defects”. 40                   Here again, the

Boedeker Report provides very little instruction to respondents about how they should interpret the

various options presented and it is unclear what assumptions they would make. For example, would

respondents interpret Mr. Boedeker’s proposed options as indicating that the defect is certain to occur

in X phones out of 100? Or that X times out of 100 times using the phone it fails to perform one or

more of the listed audio functions? Likewise, it is unclear how respondents would interpret what “[X]




       38
            Italics in original. Bold emphasis added. Boedeker Report, ¶111; see also Android Conjoint Draft Survey, p. 7.
       39
            Italics in original. Bold emphasis added. Boedeker Report, ¶111.
       40
            Android Conjoint Draft Survey, p. 12.


                                                                                                                             16
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 90 of 189




in 100” would mean for them on a practical level. For example, it is unclear how respondents would

interpret “4.4 in 100” 41 in terms of devices. What would it mean in concrete terms for respondents

that approximately four and a half phones in 100 could be defective, and would they understand that

to be meaningfully different from six and eight tenths phones in 100?

       29.        The wording proposed for the “Audio Defect” as described in the Android Conjoint

Draft Survey is similarly vague, poorly defined and would likely be subject to the same problems with

regard to respondents’ interpretations. 42 Moreover, the levels proposed for this “Audio Defect”

attribute present additional problems, as they are not mutually exclusive. Specifically, the “Audio

Defect” (as described in the Android Conjoint Draft Survey) is said to occur with a “likelihood” of

either (1) “No failures”; (2) 1-3 percent or 1 to 3 in 100 chance of having audio defect; (3) 3-6 percent

or 3 to 6 in 100 chance of having audio defect; or (4) 6-9 percent or 6 to 9 in 100 chance of having

audio defect. 43 It is unclear how respondents would interpret these options. For example, how would

a respondent be able to meaningfully distinguish between “3 to 6 in 100” versus “6 to 9 in 100”? As

it is written, “6 in 100” could occur in either case. This goes against guidance from Orme, who notes,




       41
            Boedeker Report, Fig. 16.
       42
            Although the Android Conjoint Draft Survey (p. 14) includes two questions that are apparently intended to gauge
            respondents’ understanding of the proposed survey questions, this is not sufficient for the purposes of demonstrating
            that respondents understood the choice exercise and key concepts as intended. For example, Mr. Boedeker proposes
            to ask respondents, “[d]id you have a clear understanding of the questions in this survey?” Respondents who answer
            in the affirmative would be given the opportunity to input a response to the next question, “[w]hich part did you not
            clearly understand?” (Android Conjoint Draft Survey, p. 14.) This procedure is unlikely to produce meaningful
            results with regard to whether respondents understood the key attributes in the choice exercise in a manner that is
            consistent with Plaintiffs’ claims versus alternative interpretations. Survey literature has long held that respondents
            seek to be viewed favorably (Weisberg, H. 2005. The Total Survey Error Approach: A Guide to the New Science of
            Survey Research. Chicago: University of Chicago Press, p. 85). In this context, respondents often hesitate to admit
            when they have failed to understand something. Moreover, respondents who made assumptions that are inconsistent
            with Plaintiffs’ claims (and thus failed to understand the concepts of “audio defect” and “failure rate” in the specific
            way that Mr. Boedeker intended) would not necessarily be aware of this.
       43
            Android Conjoint Draft Survey, pp. 10 and 12.


                                                                                                                                17
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 91 of 189




“[l]evels within each attribute should be mutually exclusive.” 44 Despite this guidance, the attribute

levels proposed in the Android Conjoint Draft Survey contain overlapping information.

       30.        Moreover, it is unclear whether the levels of the “Audio Defect” attribute (as proposed

in the Android Conjoint Draft Survey) tie to Plaintiffs’ claimed “failure rate” of 6.8 percent. Likewise,

it is unclear how the resulting data on consumers’ subjective preferences for “no defect” or “1 to 3 in

100 chance of having audio defect” or “3 to 6 in 100 chance of having audio defect” or “6 to 9 in 100

chance of having audio defect” would be used (as Mr. Boedeker suggests) to calculate the subjective

value consumers assign to a product with a particular manifestation rate of the alleged defect. 45

       31.        Regarding the nature of the alleged defect, the Boedeker Report states, “the user

cannot make or receive phone calls without headphones, use the speakers, or use the voice-activated

assistant feature.” 46 Here again, it is unclear whether respondents’ interpretation(s) would be

consistent with Plaintiffs’ claims. For example, some respondents may assume the statement implies

that when the audio defect manifests, it leads to complete inoperability with regard to the three features

listed in Mr. Boedeker’s description. Other respondents may assume that the device would become

inoperable with regard only one feature, or for two out of three of the listed features.

       32.        Similarly, the proposed levels of the defect attribute (as described in the Boedeker

Report) encompass multiple possibilities regarding the specific ways that the phone could become

inoperable due to the manifestation of an audio defect. For example, “[X] in 100 chance of at least

one of these defects” encompasses scenarios in which one, two or all three of the specific features

listed could be impacted. Likewise, the description proposed for the “Audio Defect” attribute




       44
            Orme 2014, p. 55.
       45
            Boedeker Report, ¶133.
       46
            Italics in original. Bold emphasis added. Boedeker Report, ¶111.


                                                                                                             18
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 92 of 189




presented in the Android Conjoint Draft Survey combines a number of features that could potentially

become inoperable if the “audio defect” should manifest. 47 Here again, Mr. Boedeker provides very

little instruction to respondents regarding how they should interpret the various options presented and

we do not know what assumptions they would make. Some respondents may assume that all identified

features would become inoperable, while others may assume that some, but not all, of the listed

features would be impacted.

       33.        The net effect is that both of Mr. Boedeker’s proposed survey designs effectively

assume that respondents would assign equivalent value to each potentially impacted feature. Put

differently, Mr. Boedeker’s proposed survey methodology assumes that functionalities relating to the

microphone (i.e., making/receiving calls), voice-activated assistant and speaker features are equally

valued by consumers. To the extent that respondents make different assumptions about the specific

feature(s) that would become fully or partially inoperable and/or assign different value to the complete

or partial loss of one type of functionality versus the other(s), Mr. Boedeker’s proposed methodology

has no way to separate them out.

       34.        In sum, Mr. Boedeker fails to present Plaintiffs’ claims regarding the “audio defect”

“propensity for failure” or “defect rate” in a way that would be clearly and unambiguously interpreted

by respondents. As written, it is unclear what interpretations each respondent would make about the

“audio defect” attribute and its implications for the products in the choice sets, including what is meant

by the “failure rate” that could occur with any given “likelihood” or the specific ways in which the

functionality of a device could be impaired. As such, Mr. Boedeker’s proposed survey methodology

will not reliably measure the subjective value consumers assign (e.g., their willingness to pay) (if any)

that is tied to Plaintiffs’ theory of liability, as we do not know what assumption(s) respondents would



       47
            Android Conjoint Draft Survey, p. 7.

                                                                                                             19
            Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 93 of 189




  make about the “audio defect” or the corresponding “failure rates” associated with the products they

  would be asked to choose among, or whether those assumptions are at all consistent with Plaintiffs’

  claims.

B. IT IS LIKELY THAT RESPONDENTS WILL INTERPRET MR. BOEDEKER’S
   PROPOSED “AUDIO DEFECT” ATTRIBUTE AS “DEFECTIVE” OR “NOT DEFECTIVE”

            35.      Adding to the complexity of Mr. Boedeker’s proposed study, the concept of an “audio

  defect” that occurs with a given likelihood or “failure rate” is not a feature that is generally described

  to consumers as part of the marketing materials for smartphones, and thus would not necessarily be

  among the attributes consumers would generally consider when assessing their options for a new

  smartphone. As such, it should not be assumed that consumers would necessarily understand the

  concepts of the “audio defect” or “failure rate” in the way that Mr. Boedeker intends, nor should it be

  assumed that consumers would necessarily have an understanding of how much a smartphone with a

  given likelihood of manifesting an “audio defect” should cost.

            36.      When consumers lack certainty when evaluating a given product or feature, conjoint or

  other forms of hypothetical choice studies can generate flawed results, with values that are potentially

  skewed very high or low. 48 In these situations, survey respondents may rely heavily on the wording

  of the questions for cues about how to interpret the attribute and what it should be worth. 49 Here, Mr.

  Boedeker proposes a scenario in which respondents are asked to evaluate products based on a feature



       48
            As Ready and colleagues explain, “[i]n a choice experiment study, willingness to pay for a public [i.e., nonmarket]
            good estimated from hypothetical choices was three times as large as willingness to pay estimated from choices
            requiring actual payment. This hypothetical bias was related to the stated level of certainty of respondents.” See p. 363
            in Ready, R., Champ, P., and Lawton, J. 2010. “Using Respondent Uncertainty to Mitigate Hypothetical Bias in a Stated
            Choice Experiment” Land Economics, 86(2):363-381.
       49
            As Loomis explains, “… respondents gain utility from giving answers that are consistent with social norms rather than
            their own personal values. Specifically, the respondent gains utility from pleasing the interviewer or maintaining a
            positive self-image. However, when they are faced with an actual cash situation, respondents behave more selfishly.”
            See p. 38 in Loomis, J. 2014. “2013 WAEA Keynote Address: Strategies for Overcoming Hypothetical Bias in Stated
            Preference Surveys” Journal of Agricultural and Resource Economics, 39(1):34–46.


                                                                                                                                 20
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 94 of 189




that is described in vague and ambiguous terms, is highly technical and complex, and within a set of

options in which one is clearly preferable compared to all others (i.e., “no defect” or “no failures”).

       37.        Furthermore, experts in the field of conjoint analysis have long recognized the potential

for respondents to engage in simplification strategies when faced with complex decisions, especially

in situations where they are being asked to evaluate four or more product offerings for complex,

expensive and/or infrequently purchased (i.e., “high-involvement” 50) items.                       To elaborate, the

literature on conjoint analysis suggests that, in such a scenario, respondents will frequently resort to

applying “must-have” or “must-avoid” rules. For example, in this case, that could mean employing

cognitive shortcuts to simplify Mr. Boedeker’s proposed “audio defect” and “failure rate” options to

“defective” or “not defective”.

       38.        As Orme explains, conjoint studies assume a theory of additivity, whereby respondents

use an additive compensatory rule when making product selections. Following this theoretical

framework, less desirable features are assumed to be overcome by the presence of more desirable

features (in other words, desirable characteristics can make up for undesirable characteristics). 51

       39.        However, researchers have identified situations in which respondents may not behave

in a manner that is consistent with the theory of additivity, and instead resort to cognitive shortcuts to

simplify the exercise. For example, Orme and Chrzan note,

       Respondents often don’t use the additive compensatory rule when answering CBC [choice based
       conjoint] tasks regarding high involvement categories– especially when they involve four or more
       concepts. You frequently can observe respondents applying must-have or must-avoid rules on attribute
       levels to screen the concepts to the very few concepts (often two) within the task that they trade off
       more carefully prior to making their final choice. 52


       50
            Kolter, R. and Armstrong, G. 2012. Principles of Marketing, 14th Edition. Upper Saddle River, NJ: Prentice Hall, p.
            150.
       51
            Orme 2014, pp. 160-161.
       52
            Internal citations omitted. Orme, B. and Chrzan, K. 2017. Becoming an Expert in Conjoint Analysis: Choice
            Modeling for Pros. Orem, UT: Sawtooth Software (“Orme and Chrzan 2017”), p. 53.


                                                                                                                            21
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 95 of 189




        40.        Here, Mr. Boedeker proposes to present respondents with choice menus including “five

choices with various combinations of product attributes and prices” 53 of smartphone packages, which

would likely fall into the “high-involvement” category for many respondents. Thus, despite Mr.

Boedeker’s claim that his proposed survey methodology “contains an attribute manifesting the

likelihood of manifestation which allows for the quantification of economic losses as a function of the

manifestation rate”, 54 it is likely that many respondents may be unwilling or unable to make

meaningful selections among the various failure rates he proposes, and may instead resort to cognitive

shortcuts in which they define must-have (i.e., “no defect” or “no failures”) and must-avoid

characteristics (i.e., any option other than “no defect” or “no failures”). Put differently, it is likely that

respondents to Mr. Boedeker’s proposed study will, in practice, resort to cognitive shortcuts whereby

they effectively interpret his key attribute as indicating that the product is either “defective” or “not

defective” and thus avoid the cognitive difficulty of making meaningful selections among complex

products shown to have failure rates other than “no defect” or “no failures.”

        41.        When designing conjoint surveys for litigation, especially those involving complex

and/or technical concepts, it is not uncommon to pretest the survey instrument to gain insight into how

respondents interpret or understand the attributes and other information presented. 55 Significantly,

Mr. Boedeker intends to use the results of his conjoint survey to “measure the degree to which

consumers would pay less for a smartphone if the manufacturer were to disclose at the time of sale

that the audio features have a propensity to fail,” 56 yet it appears he has not completed much of the




        53
             Boedeker Report, ¶112.
        54
             Boedeker Report, ¶133.
        55
             Allenby, G., Brazell, J., Howell, J., and Rossi, P. 2014. “Valuation of Patented Product Features.” Journal of Law
             and Economics, 57(3): p. 643.
        56
             Motion for Class Certification, 24: 20-22.

                                                                                                                            22
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 96 of 189




  work that is necessary to ensure that the results of his CBC study could be reliably used for this

  purpose, including pre-testing the survey instrument to ensure that the product offerings presented in

  the proposed choice exercise are being understood and interpreted by respondents in the manner

  consistent with Plaintiffs’ case theory.

         42.        Critically, Mr. Boedeker failed to ask any question in his pre-test regarding how

  respondents would understand his “audio defect” attribute or how they would interpret his proposed

  language describing the likelihood of manifesting the alleged defect (e.g., “failure rate”). While Mr.

  Boedeker claims that the purpose of his pre-test was to identify attributes of importance to aid in the

  design of his proposed CBC study, 57 any such study used in this matter would necessarily include

  some representation of the nature of the claimed defect and its frequency of occurrence. The failure

  to investigate respondents’ understanding(s) of the concepts of the alleged “audio defect,” “propensity

  for failure” or “failure rate” underscores the lack of evidence regarding the reliability of Mr.

  Boedeker’s proposed survey methodology.

C. MR. BOEDEKER’S PROPOSED CONJOINT SURVEY METHODOLOGY FAILS TO
   REPLICATE MARKETPLACE CONDITIONS

         43.        A key consideration when designing a conjoint study is whether the study offers a

  realistic approximation of the marketplace context in purchasing decisions are made for the product(s)

  at issue.     Failing to replicate marketplace conditions can lead to hypothetical bias, such that

  respondents’ selections in a hypothetical choice scenario (e.g., a CBC choice exercise) differ from

  what they would do in a real-life purchasing situation. 58 This type of bias is more likely to occur in




         57
              Boedeker Report, ¶62.
         58
              Orme and Chrzan 2017, p. 11.


                                                                                                            23
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 97 of 189




studies where a primary objective is to determine respondents’ willingness to pay for product features

or options. 59 As Orme and Chrzan note,

         [T]he survey research environment can differ from the environment in which market choices occur.
         The change in context to the survey environment can change both the complexity of the decision
         process and the consequentiality of the decision, leading survey respondents to adopt different decision
         rules in surveys than they do when making corresponding real-world decisions. 60
         In general, anything we can do to make our research design resemble the real world will prepare
         respondents to provide realistic answers- at a minimum making our questionnaire stimuli realistic so
         that we don't actively remind respondents that they're "just" taking a survey. 61

         44.        Putting aside the fact that Mr. Boedeker has not provided any evidence that respondents

to his proposed study would interpret his key attribute in a way that is consistent with Plaintiffs’ case

theory, Mr. Boedeker’s failure to reasonably replicate how consumers would encounter the accused

devices in the marketplace means that the values calculated from his proposed conjoint study would

not necessarily reflect the values consumers would assign to the accused Pixel devices if presented as

they would appear in real life.

         45.        Of particular concern here is with regard to how attributes and attribute levels would

be presented to respondents in Mr. Boedeker’s proposed CBC study, and the potential for focalism

bias. Literature on consumer decision making describes focalism as a type of bias that occurs when

respondents pay more attention to a product attribute in a survey setting (e.g., a CBC choice exercise)

than they ordinarily would in an actual purchasing situation. This can lead to inflated values from the

conjoint study, as it tends to increase the relative subjective value respondents assign to the attribute

at issue. 62


         59
              Orme and Chrzan 2017, p. 13.
         60
              Orme and Chrzan 2017, p. 9.
         61
              Orme and Chrzan 2017, p. 13.
         62
              As Professor Häubl and colleagues note, “Focalism. Research in psychology has shown that people tend to
              overweight whatever information is most salient or most accessible at a particular moment and neglect other relevant
              considerations.” [Emphasis in original. Internal citations omitted.] In addition, the results of two experiments


                                                                                                                              24
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 98 of 189




       46.         It is likely that the results of a CBC study conducted using Mr. Boedeker’s proposed

survey methodology would be plagued by focalism bias. This is because respondents would be

essentially forced to consider attributes relating to the “audio defect” in isolation from key contextual

information that is readily available in the actual marketplace. Literature on consumer decision

making suggests that, when attributes are displayed in a way that draws undue attention or omits that

which would have been potentially salient in the marketplace, the results from a conjoint analysis are

more likely to be inflated or unrealistic. 63 There are several key areas of concern in this matter.

       47.         Failure to include realistic pricing options. Mr. Boedeker notes, “in order to estimate

a demand curve for the Pixel Phones for which the Defect would be disclosed at the point of purchase,

both prices below and above the price points common in the market have to be included.” 64 Yet, it is

unclear whether Mr. Boedeker’s proposed price attribute would include the full range of prices

consumers actually paid for the devices at issue at the time of purchase.

       48.         First, it appears that Mr. Boedeker based the levels (or options) of his proposed price

attribute on a review of retail prices for Google’s smartphones, 65 which apparently did not include the




            conducted by the research team suggest that, “in making product comparison decisions during sequential search,
            consumers are unduly influenced by the attractiveness of the currently inspected product, at the expense of all others
            (focalism effect).” See p. 441 and 439 (respectively) in Häubl, G., Dellaert, B. G., and Donkers, B. (2010). “Tunnel
            Vision: Local Behavioral Influences on Consumer Decisions in Product Search.” Marketing Science, 29(3):438-455.
       63
            Professor Posavac and colleagues explain, “[t]he literature suggests the importance of providing clear, complete
            descriptions of the entity being valued prior to respondents indicating their valuations. The target entity’s attributes
            are often presented in isolation or in greater detail compared with other entities.” The research team designed two
            experiments to determine whether selective exposure can lead to overestimated values for features being tested. The
            results suggest that “(a) when an [] entity is the focus of assessment in a survey, positively biased evaluations often
            result; (b) positivity bias in evaluation translates to real monetary allocation decisions; and (c) selective information
            processing contributes to these effects.” See p. 43 in Posavac, S.S.; Brakus, J.J.; Jain, S.P.; Cronley, M.L. (2006).
            “Selective Assessment and Positivity Bias in Environmental Valuation.” Journal of Experimental Psychology:
            Applied, Vol 12(1):43-49.
       64
            Boedeker Report, ¶114.
       65
            Boedeker Report, ¶115.


                                                                                                                                 25
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 99 of 189




actual prices for the Pixel and Pixel XL devices at issue. 66 Moreover, I understand that the amount a

consumer would have paid at the time of purchase for a Pixel or Pixel XL varied depending on whether

the device was purchased at the suggested retail price, as part of an individual or family plan, and/or

during a sale or promotion, which could include, for example, varying amounts of credit for trading in

an older phone, reduced monthly payments and gifts with purchase. 67

       49.        Second, Mr. Boedeker proposes to ask respondents to assume they would pay full price

for a smartphone in a single payment, but evidence from his own pre-test survey suggests that this is

outside of the marketplace experience for most consumers. Notably, although Mr. Boedeker claims

that “[t]he majority (55%)” 68 purchased a smartphone at full price, his own analysis indicates that

approximately 45 percent of respondents to his pre-test did not pay full price. 69 Moreover, additional

analysis of Mr. Boedeker’s pre-test data reveals that less than half of Android purchasers’ responses

indicate that they paid the full retail cost of the device in a single payment (approximately 49

percent). 70 In fact, responses to Mr. Boedeker’s pre-test survey indicate that the majority of Android

purchasers (approximately 51 percent) received a discount and/or financed/leased their most recently

purchased device through a long-term commitment. 71



       66
            Boedeker Report, ¶115; see also footnote 61 and Figure 17.
       67
             GOOG-WEEKS-0038851, GOOG-WEEKS-0038863, GOOG-WEEKS-00038873, GOOG-WEEKS-00039037,
            GOOG-WEEKS-00039371, GOOG-WEEKS-00039116, GOOG-WEEKS-00039535, GOOG-WEEKS-00039223,
            GOOG-WEEKS-00039345, GOOG-WEEKS-00039392, GOOG-WEEKS-00039418, GOOG-WEEKS-00039434,
            GOOG-WEEKS-00039795, GOOG-WEEKS-00039810.
       68
            Boedeker Report, ¶105 and Figure 13.
       69
            Boedeker Report, ¶105 and Figure 13.
       70
            Specifically, these respondents were Android purchasers who met Mr. Boedeker’s qualifying criteria (Boedeker
            Report, ¶97 and Smartphone Pre-Survey.docx) and who indicated that they purchased at full price and did not indicate
            that they received a discount (e.g., due to trade in or promotion) or that they purchased, rented to own, leased or
            financed the phone as part of a long-term commitment, contract or monthly service plan.                         See
            AndroidSurveyData102218.xlsx, q18.
       71
            Specifically, these respondents were Android purchasers who met Mr. Boedeker’s qualifying criteria (Boedeker
            Report, ¶97 and Smartphone Pre-Survey.docx) and who indicated that they received a discount (e.g., due to trade in


                                                                                                                            26
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 100 of 189




       50.        These findings mirror the situations of some named Plaintiffs. For example, Plaintiff

McCloy testified that he received a discount as an upgrade or in exchange for a trade-in 72 and has

never paid cash upfront for the full purchase price of any phone. 73 Similarly, Plaintiff Alcaraz testified

that he received a $15 per month discount after signing a two-year contract with Verizon. 74

       51.        Moreover, while Mr. Boedeker did not ask any question about the amount(s)

respondents paid for their phones, some respondents to his pre-test survey indicated in an open-ended

response field that they acquired their most recent phones for free or received a 50 percent discount.

For example, 5 respondents to Mr. Boedeker’s pre-test indicated that their phone was “free” or that

they received the device at “no charge.” 75 Likewise, 5 respondents indicated that they “paid half price”

and/or got their phones for 50 percent off or as part of “buy one get one” promotion. 76

        52.       The manner in which price is presented to respondents likely has implications for the

product selections they would make in the choice sets. To the extent that there is a subset of

consumers who would only purchase smartphones after receiving a significant discount and/or if

given the option to make payments within a certain range (e.g., rather than pay all at once for the full

retail cost of the phone), Mr. Boedeker’s proposed survey methodology (i.e., providing options that

assume all respondents would pay full retail value in a lump sum) will be unreliable as an indicator

of the selections this group of consumers would make in the actual marketplace.                          For example,



            or promotion) and/or that they purchased, rented to own, leased or financed the phone as part of a long-term
            commitment, contract or monthly service plan. See AndroidSurveyData102218.xlsx, q18.
       72
             Videotaped Deposition of Brian McCloy, San Francisco, California, Monday, December 17, 2018, Volume I
            (“McCloy Deposition”), 50: 17 – 51: 15.
       73
            McCloy Deposition, 78: 10-14.
       74
            Transcript of the Testimony of Adrian Alcaraz, Weeks v. Google LLC, December 10, 2018, Volume I (“Alcaraz
            Deposition”), 60:21 – 61: 20.
       75
            AndroidSurveyData102218.xlsx, Respondent IDs: 10, 115, 158, 230, 354.
       76
            AndroidSurveyData102218.xlsx, Respondent IDs: 24, 35, 103, 423, 456.


                                                                                                                           27
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 101 of 189




 Plaintiff Alcaraz testified that his purchase decision was influenced by monthly payment offerings

 available from Verizon:

        At the time [the Pixel was under consideration] my recollection is that there were three phones that
        Verizon was offering for the monthly payment to be $20 a month for the life of the phone. Among
        those phones was the Google Pixel and the iPhone that – which was its competition at the time. 77
 Thus, without including realistic pricing options, it is unlikely that Mr. Boedeker’s proposed study

 would reliably replicate the decisions these consumers would make in a real purchasing situation. As

 such, there is no guarantee that the results based on data from Mr. Boedeker’s proposed study would

 reasonably reflect the marketplace conditions consumers encountered when purchasing smartphones

 such as the Pixel devices or reliably measure the subjective value consumers assign to (e.g., their

 willingness to pay for) the devices at issue as they relate to Plaintiffs’ claims.

        53.        Further adding to his unrealistic approach to pricing, Mr. Boedeker’s proposed survey

methodology sets up a scenario in which respondents are instructed: “You have already settled on the

design and brand and have chosen a model for $700. You intend to buy this phone at the retail price.

The model for $700 has the following features[]”. 78 Mr. Boedeker’s proposed phrasing here is

problematic, as it would likely suggest to respondents that the desired response is to indicate that they

would purchase a $700 device at its full retail price, even if this is not in line with their preferences or

something they would ever consider in a real-life purchasing situation.

        54.        Moreover, it is unclear whether instructing respondents to assume that they have

“already settled on” 79 a smartphone priced at $700 and “intend to buy this phone at the retail price” 80

would be appropriate for the relevant population as Mr. Boedeker has defined it. First, data from Mr.


        77
             Alcaraz, Deposition, 50: 8 – 51: 5.
        78
             Italics in original. Boedeker Report, ¶111. See also Android Conjoint Draft Survey, p. 7.
        79
             Italics in original. Boedeker Report, ¶111. See also Android Conjoint Draft Survey, p. 7.
        80
             Italics in original. Boedeker Report, ¶111. See also Android Conjoint Draft Survey, p. 7.


                                                                                                               28
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 102 of 189




Boedeker’s own pre-test show that the majority of Android purchasers received a discount or

financed/leased their devices via long-term contracts. 81 Second, Mr. Boedeker has indicated that the

population for his proposed study would not be limited to Pixel purchasers. 82 Yet, there is no

indication that Mr. Boedeker reviewed prices for any smartphones other than Pixel 2 and 3 devices. 83

In addition, Mr. Boedeker did not ask any question in his pre-test to determine the prices respondents

actually paid for smartphones.

        55.        Mr. Boedeker’s instruction that respondents should assume that they have “already

settled on” a specific product configuration and price point 84 is also problematic because it is likely to

produce biased results due to anchoring. As Dillman and colleagues explain, anchoring occurs when

“early [information] set[s] a standard to which later questions are compared”. 85 For example, in this

instance, Mr. Boedeker’s proposed instructions would likely create a situation in which respondents

use $700 as the standard to which they evaluate all of the other prices they are shown in the choice

sets, regardless of whether they would ever actually consider purchasing a $700 smartphone in real

life. Here again, there is no guarantee that any estimates of consumers’ subjective valuations (e.g.,

willingness to pay) that are based on data from Mr. Boedeker’s proposed study would reflect

consumers’ true preferences or likely purchasing behavior for the devices at issue as they relate to

Plaintiffs’ claims.



        81
             Specifically, 51 percent of Android purchasers who met Mr. Boedeker’s qualifying criteria (Boedeker Report, ¶97
             and Smartphone Pre-Survey.docx) indicated that they received a discount (e.g., due to trade in or promotion) and/or
             that they purchased, rented to own, leased or financed the phone as part of a long-term commitment, contract or
             monthly service plan. See AndroidSurveyData102218.xlsx, q18.
        82
             Boedeker Report, ¶109.
        83
             Boedeker Report, ¶115 and Figure 17.
        84
             Italics in original. Boedeker Report, ¶111. See also Android Conjoint Draft Survey, p. 7.
        85
             Dillman, D., Smyth J., and Christian, L. 2014. Internet, Phone, Mail and Mixed-Mode Surveys: The Tailored
             Design Method, 4th Ed. Hoboken, New Jersey: John Wiley & Sons, Inc. Kindle Edition, p. 234.


                                                                                                                             29
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 103 of 189




       56.        Failure to consider the potential influence of Google’s brand. Despite evidence from

his pre-test showing brand as the third most important feature for Android smartphone purchasers, Mr.

Boedeker does not intend to include brand as an attribute in his proposed CBC study. 86 In this case,

brand is arguably an important part of replicating the marketplace conditions in which consumers

decided whether or not to purchase the Pixel devices at issue.

       57.        Plaintiffs note that the Pixel phones at issue were marketed as “premium” devices

intended to compete with the iPhone. 87 Likewise, Google’s brand is mentioned in the marketing

materials for the Pixel devices at issue. For example, Plaintiffs note, “[b]efore purchasing their Pixels,

all Plaintiffs visited Google’s dedicated Pixel web page”. 88 On this page, the Pixel device is referred

to as a “[p]hone by Google.” 89 Similarly, Plaintiffs note that, “[p]rior to using their Pixels, Plaintiffs

encountered Google’s external packaging of the Pixel”. 90 Google’s brand logo and the phrase

“[p]hone by Google” appear on the front of the external packaging for the Pixel, as shown in the image

below. 91




       86
            Boedeker Report, ¶109.
       87
            Second Amended Complaint, ¶59.
       88
            https://web.archive.org/web/20161005090908/https:/store.google.com/product/pixel_phone, Second Amended
            Complaint, ¶66 and footnote 21.
       89
            https://web.archive.org/web/20161005090908/https:/store.google.com/product/pixel_phone, last visited January 7,
            2019.
       90
            Second Amended Complaint, ¶68.
       91
             https://www.ebay.com/itm/Original-Empty-Retail-Packaging-Box-w-Tray-for-Google-Pixel-XL-5-5-Silver-32GB-
            /142536021370, last visited January 23, 2019.

                                                                                                                         30
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 104 of 189




       58.     The potential salience of brand is also evident in deposition testimony of named

plaintiffs, two of whom suggest that their purchase decisions were influenced by perceptions of Google

as an entrant into the smartphone market and the fact that Pixel devices were offered with certain

Google-exclusive features. For example, Plaintiff McCloy testified “it was the [Google] brand that




                                                                                                         31
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 105 of 189




really did it for me.” 92 Plaintiff McCloy testified that he was excited that Google was “disrupting the

market in relation to the iPhone” 93 and he wanted to be “an early adopter” 94 of a new and innovative

device. 95 Similarly, Plaintiff Alcaraz testified that Google-specific features factored into his decision

to purchase a Pixel XL, including Google account integration, unlimited full resolution photo storage 96

and unlimited access to the Google Cloud. 97 Plaintiff Alcaraz further testified that he believed the

Pixel XL was superior to the iPhone because “it was an Android Google phone.” 98

       59.        By failing to include brand, it is unlikely that the results of Mr. Boedeker’s proposed

study would reasonably approximate the marketplace context in which consumers purchased the Pixel

devices at issue. Mr. Boedeker has indicated that the relevant population for his proposed study would

not be limited to Pixel purchasers, 99 and there is no indication that respondents would be told that they

are choosing among Pixel devices. As proposed, Mr. Boedeker’s study may capture the delta between

two generic smartphones with and without an “audio defect” but would be unable to account for the

effects of Google’s brand on respondents’ selections (if any). Moreover, setting aside the issue of




       92
            McCloy Deposition, 69: 13-18.
       93
            McCloy Deposition, 69: 19 – 70: 15.
       94
            McCloy Deposition, 70: 7-19.
       95
            McCloy Deposition, 70: 7-19
       96
            Alcaraz Deposition, 50: 8-16. See also 54: 21 – 55:8.
       97
            Alcaraz Deposition, 58: 14 – 59:8. See also 55: 9-20.
       98
            Alcaraz Deposition, 50: 8-16.
       99
            The Boedeker Report states that the population would not be limited to those who purchased Pixel devices, due to
            concerns of insufficient sample size. While Mr. Boedeker acknowledges that brand could potentially be an important
            variable, he claims he does not want to include brand for fear of tipping off respondents about the purpose of the
            study (Boedeker Report, ¶109). The rationale for this is unclear because, as noted earlier, “audio defects” (or lack
            thereof) are generally not part of the marketing to consumers when evaluating smartphones. Thus, the mere presence
            of the proposed “audio defect” attribute would likely be enough to cause at least some respondents to guess that the
            study was being conducted about a smartphone with a potential audio defect. Thus, despite Mr. Boedeker’s claim
            that his study would be conducted “double blind” there is reason to believe that at least some consumers would guess
            the purpose of the study and that this could potentially influence their responses. When respondents know the purpose
            of a study, they may wittingly or unwittingly alter their behavior (Diamond 2011, pp. 410-411).

                                                                                                                             32
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 106 of 189




whether respondents would be able to understand and meaningfully differentiate between the various

levels of the proposed “audio defect” attribute, any willingness to pay value that is calculated using

data from Mr. Boedeker’s proposed survey methodology (e.g., for a device with “no defect” versus

some other level of the proposed “defect” attribute) would not be tied to an accused Pixel device.

Rather, because respondents would not be instructed to assume that they would be choosing among

Pixel devices, the resulting value would be an average across all smartphone brands or all Android

brands (as assumed by respondents) and would not specifically represent the difference in value (if

any) for the Pixel phones at issue with versus without the alleged audio defect.

        60.        Failure to depict the devices as they appear in the marketplace. In both of the study

designs Mr. Boedeker has put forward, he proposes to present respondents with text-based descriptions

of hypothetical smartphone configurations. Respondents to Mr. Boedeker’s proposed study would

never have the opportunity to view images of the devices. This does not replicate the way consumers

would have actually encountered the Pixel devices at issue in the marketplace for smartphones.

        61.        For example, images of Pixel phones appear in marketing materials viewed by

Plaintiffs, including Google’s Pixel web page and external packaging. 100 The potential salience of

images of the devices in the marketing for the Pixel is also evident in the deposition testimony of

Plaintiff Helms, who testified that she viewed a Facebook advertisement for the Pixel, which contained

only a picture of the phone and a price. 101 She further testified that the look and feel of a smartphone

is important to her. 102




        100
              https://web.archive.org/web/20161005090908/https:/store.google.com/product/pixel_phone, Second Amended
              Complaint, ¶66 and footnote 21.
        101
              Videotaped Deposition of Alicia Helms, San Francisco, California, Tuesday, November 20, 2018, Volume I (“Helms
              Deposition”), 77: 14 – 78: 17.
        102
              Helms Deposition, 93: 15-16.

                                                                                                                         33
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 107 of 189




         62.        Failure to provide any information regarding brand, operating system or carrier.

  Setting aside the issue of whether or not brand is included as an attribute, Mr. Boedeker fails to provide

  any instruction to respondents regarding what (if anything) they should assume about the brand,

  operating system or wireless provider of the devices that would be offered in his choice sets. This

  information would be readily available in the marketplace, and absent any instruction, respondents

  will likely make their own assumptions about these features. For example, some may assume that

  they are evaluating devices made by the same manufacturer and/or through the same carrier. Others

  may assume they are evaluating Android phones from different manufactures and/or offered through

  different carriers. Here again, without knowing what assumptions respondents are making, there is

  no guarantee that any resulting willingness to pay value would be tied to the devices at issue.

D. THE BOEDEKER REPORT FAILS TO PROVIDE CRITICAL DETAILS FOR ASSESSING
   SURVEYS USED FOR LITIGATION
         63.        The Reference Guide notes that the following issues are important considerations for

  any survey designed for use in litigation:

                       •    The definition of the relevant population;
                       •    The procedures for sampling from the relevant population;
                       •    The survey questions used and interviewing procedures;
                       •    The nature of the specific test and control stimuli shown to sampled consumers and;
                       •    The protocol for calculating the results from the survey. 103
         64.        The Boedeker Report is incomplete with regard to specifically what he is proposing,

  and he ignores many critical issues which his proposed procedures would need to address before any

  reasonable conclusion about the ultimate reliability of such a process could be rendered. Despite his



         103
               Diamond 2011. The Manual for Complex Litigation, Fourth Edition phrases these key areas as such:
                 • The population was properly chosen and defined;
                 • The sample chosen was representative of that population;
                 • The data gathered were accurately reported; and
                 • The data were analyzed in accordance with accepted statistical principles.
           See p. 103 in Manual for Complex Ligation, Fourth Edition. 2004. Federal Judicial Center.

                                                                                                                  34
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 108 of 189




lengthy yet very general discussion of the process by which CBC questionnaires are designed,

administered and analyzed, the Boedeker Report provides very little in the way of specific details of

the actual survey methodology he would use in this case.

       65.        Population. Mr. Boedeker defined the relevant population for his pre-test as Android

purchasers. 104 The Boedeker Report suggests that the population for his proposed CBC study would

also be Android purchasers (i.e., not limited to Pixel purchasers due to sample size issues) but does

not say conclusively that this would be the case. 105 However, the screening questions provided in the

Android Conjoint Draft Survey that was produced after the Boedeker Report indicate that the

population would not be limited to Android users. 106 If Mr. Boedeker intends to expand the relevant

population for his proposed CBC study beyond Android purchasers, it is unclear whether he intends

to calculate willingness to pay results on the entire population of smartphone purchasers (e.g., as

identified in the Android Conjoint Draft Survey 107) or whether he would limit the results to the subset

of respondents who are Android purchasers, or some other group. Moreover, the effect of instructing

respondents that they would be choosing among “Android” phones (as proposed in the Android

Conjoint Draft Survey 108) may differ depending on whether or not the survey population would be

limited to Android purchasers.

       66.        Sampling. As the Reference Guide explains, “[i]dentification of a survey population

must be followed by selection of a sample that accurately represents that population.” 109 Here again,

despite a lengthy yet very general discussion about surveys conducted using internet panels and his


       104
             Boedeker Report, ¶¶96-97.
       105
             Boedeker Report, ¶109.
       106
             Android Conjoint Draft Survey, pp. 4-5.
       107
             Android Conjoint Draft Survey, pp. 4-5.
       108
             Android Conjoint Draft Survey, p. 7.
       109
             Diamond 2011, p. 380.

                                                                                                           35
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 109 of 189




preferred online panel provider, Mr. Boedeker provides very little specific information regarding how

he would ensure his sample would be representative of the relevant population in this matter. For

example, it is unclear whether Mr. Boedeker intends to use the same sampling process used when

conducting his pre-test, and if so, how he would determine whether this sample would reasonably

represent the views of consumers who purchased the Pixel devices at issue. I understand there are two

devices at issue: Pixel and Pixel XL. 110 It is unclear whether Mr. Boedeker has done any research to

determine whether there are differences between Pixel versus Pixel XL purchasers. Even so, Mr.

Boedeker provides no discussion of whether or how he would obtain a representative sample of each

group.

         67.         Moreover, I understand that Pixel and Pixel XL devices were available for purchase

through Google’s Play Store (online) as well as through Verizon Wireless (online and store

locations). 111 However, Mr. Boedeker did not include a question in his pre-test regarding the sales

channels through which respondents purchased their smartphones, and it appears that he has not

attempted to determine whether there are differences among groups of consumers based on the sales

channel and/or carrier through which they purchased their Android phones. For example, he testified

that he has not looked into the different sales channels for the Pixel because he believes this is not

relevant for his damages analysis, as he intends to “model[] the demand curves across the entire price

range that is defined by the price points” in his proposed conjoint study. 112 Setting aside the issues

noted above about Mr. Boedeker’s failure to replicate marketplace conditions relating to pricing, this

raises concerns regarding whether or not the pool of respondents to Mr. Boedeker’s proposed CBC



         110
               Motion for Class Certification, 1:5-6.
         111
               See, for example, Second Amended Complaint, ¶16, ¶24, ¶33, and ¶44.
         112
               Video-Recorded Deposition of Expert Stefan Boedeker, Los Angeles, California, Thursday December 20, 2018,
               100: 1-17.

                                                                                                                     36
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 110 of 189




study would be representative of the relevant population, as Mr. Boedeker fails to provide any

assurance that his sample would include a representative mix of consumers who purchased their

devices through various sales channels.

       68.        Survey Questions and Attributes. The Boedeker Report fails to include the actual

survey questionnaire that will be used. The closest it comes is the illustrative example presented in

Figure 16, which Mr. Boedeker acknowledges is incomplete with respect to the specific levels that

would define the attributes included in his proposed study. 113           As noted above, I understand that,

following the Boedeker Report, Mr. Boedeker produced a draft questionnaire for his proposed conjoint

study (Android Conjoint Draft Survey).                  However, there are differences between the survey

methodology outlined in the Android Conjoint Draft Survey as compared to the Boedeker Report, and

it is unclear whether the Android Conjoint Draft Survey is intended to supersede the survey

methodology proposed in the Boedeker Report, or if it was offered as an alternative. Likewise, it is

unclear whether the attribute descriptions presented in the Android Conjoint Draft Survey 114 are a

complete list of the options that would be presented to respondents, an illustrative example and/or an

alternative to the survey methodology that is presented in the Boedeker Report.

       69.        Moreover, Mr. Boedeker is silent on whether or how he intends to account for

differences between Pixel and Pixel XL in his proposed study. For example, it is unclear whether or

how Mr. Boedeker intends to estimate results separately for product configurations approximating

Pixel versus Pixel XL devices, as neither of his proposed CBC studies appear to include attribute levels

that correspond to Pixel XL. Specifically, I understand that the Pixel XL was shown on Google’s




       113
             Regarding Figure 16, Mr. Boedeker notes, “[e]ach screen shows randomly selected levels for each attribute.
             Therefore, Figure 16 does not necessarily show all levels for each attribute.” Boedeker Report, ¶112.
       114
             Android Conjoint Draft Survey, pp. 9-12.


                                                                                                                    37
              Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 111 of 189




       Pixel web page as having an “[i]mmersive 5.5” AMOLED QHD (2560 x 1440) 534ppi display”. 115

       Yet, neither the Boedeker Report nor the Android Conjoint Draft Survey include a screen size option

       that is comparable to the specifications of the Pixel XL. 116


VII.   CONCLUSIONS

              70.        I was asked as a survey expert with expertise in the design and analysis of conjoint

       surveys to evaluate Mr. Boedeker’s proposed design and use of a conjoint survey in this matter. Based

       on my review of the details that were provided in the Boedeker Report and associated production, it

       is my opinion that, given the facts of the case, Mr. Boedeker’s proposed conjoint survey methodology

       will not produce reliable results for use in estimating consumers’ subjective preferences or their

       willingness to pay for the Pixel devices at issue with and without the “audio defect” as alleged by

       Plaintiffs. Moreover, Mr. Boedeker provides no more than a very superficial overview of his proposed

       approach and fails to provide many important details that would need to be considered before one

       could determine that his survey methodology was likely to yield reliable results.

              71.        My opinions and conclusions as expressed in this report are to a reasonable degree of

       professional certainty. My work is ongoing and my opinions will continue to be informed by any

       additional material that becomes available to me.


       Executed this 23 day of January, 2019, in Fishkill, NY.


                                                                                                          Samantha Iyengar



              115
                    Emphasis in original. https://web.archive.org/web/20161005090908/https:/store.google.com/product/pixel_phone,
                    last visited January 7, 2019.
              116
                    Specifically, the Boedeker Report and the Android Conjoint Draft Survey include the following screen size options:
                    (1) 5-inch (130 mm) AMOLED display panel with 1920×1080 resolution; or (2) 6-inch (150 mm) P-OLED display
                    panel with 2880×1440 resolution (Boedeker Report, p. 41 and Figure 16; Android Conjoint Draft Survey, pp. 7, 9,
                    12 and 13).

                                                                                                                                   38
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 112 of 189




                  Exhibit A
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 113 of 189

                                                                   National Economic Research Associates, Inc.
                                                                   1166 Avenue of the Americas
                                                                   New York, NY 10036
                                                                   Direct + 1 212 345 3788
                                                                   Samantha.Iyengar@NERA.com
                                                                   www.nera.com




                         SAMANTHA IYENGAR, Ph.D.
                                 SENIOR CONSULTANT

Dr. Iyengar is a Senior Consultant based in NERA’s New York City office. She specializes in
survey research, sampling, and statistical analysis, and has applied her expertise to matters
involving class action, intellectual property and other litigation, as well as market research and
criminal justice issues. Dr. Iyengar’s work has involved survey design and application, sample
design and estimation, and data management and analysis.

Dr. Iyengar has worked on a variety of survey and sampling litigation projects, including false
advertising, purchase and use behaviors, likelihood of confusion, patent issues, wage and hour,
and other issues involving consumer perceptions and behavior. She has submitted expert reports
relied upon in mediation and litigation matters and offered testimony at deposition. She also has
experience using discrete choice methodology, such as conjoint and MaxDiff surveys, to
quantify consumer demand for particular characteristics and features that make up individual
products or services.

Dr. Iyengar previously applied her survey research expertise on a number of projects, including
an institutional quality assessment and statistical analyses of labor market indicators, and violent
crime and imprisonment rates using data from the Bureau of Justice Statistics (including the
National Crime Victimization Survey), US Census, and other government surveys.

Dr. Iyengar previously served as an Assistant Professor of Criminal Justice at the University of
Michigan-Flint and Assistant Professor of Sociology at the University of Idaho. She taught
courses including Methods of Social Research, Introduction to Criminal Justice, Corrections,
Juvenile Delinquency, and Criminological Theory.

Education
               University of Iowa
               Ph.D., Sociology, (2012)
               M.A., Sociology, (2008)

               University of Montana
               M.A., Sociology, (2007)
               B.A., Sociology and Anthropology, (2005)
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 114 of 189
                                                                                    Samantha Iyengar




Professional Experience
                           NERA Economic Consulting
2018-Present               Senior Consultant
2014-2018                  Consultant

                           University of Michigan–Flint
2013-2014                  Assistant Professor, Department of Sociology, Anthropology & Criminal
                           Justice

                           University of Idaho
2012-2013                  Assistant Professor, Department of Sociology & Anthropology

                           University of Iowa
2011-2012                  Ballard and Seashore Dissertation Fellow
2007-2011                  Research and Teaching Assistant, Department of Sociology

                           University of Montana
2006-2007                  Research Assistant, Department of Academic Affairs
2005-2006                  Research and Teaching Assistant, Department of Sociology


Testimony
(Retaining party underlined)

Republic Technologies (NA), LLC and Republic Tobacco, L.P. v. BBK Tobacco & Foods, LLP
d/b/a HBI International, United States District Court, Northern District of Illinois— Expert
report on a survey regarding consumer perceptions of statements on tobacco accessories in a
misleading advertising dispute (Report: April 2018; Deposition: May 2018).


Representative Project Experience
Assisted in critiquing a proposed conjoint study regarding smartphones [product liability].

Retained as a consulting expert to conduct a conjoint study regarding consumer preferences for
tablet devices [product liability].

Retained as a consulting expert to perform statistical analysis in response to proposed regulation
[product liability].

Retained as a consulting expert to perform statistical analyses of data from a large sample
government survey [product liability].

Assisted in conducting a conjoint study regarding appliances [product liability].



NERA Economic Consulting                                                                             2
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 115 of 189
                                                                                  Samantha Iyengar



Assisted in conducting a hypothetical choice study regarding an automotive recall [product
liability].

Assisted in conducting a MaxDiff survey regarding snack foods [product liability].

Assisted in critiquing a proposed conjoint study regarding health insurance products [product
liability].

Assisted in analyzing data from a conjoint study regarding sports vehicles [product liability].

Assisted in critiquing a contingent valuation study regarding a personal care product [product
liability].

Retained as a consulting expert to conduct a MaxDiff study related to consumer preferences for
paint products [commercial market research].

Retained as a consulting expert to conduct surveys relating to consumer preferences for
household linen products and submitted an affirmation that was relied upon in mediation [false
advertising].

Assisted in conducting a conjoint survey regarding computer networking equipment [patent].

Assisted in critiquing a conjoint study regarding a buttery spread product [false advertising].

Assisted in conducting a likelihood of confusion survey regarding vision care products
[competition].

Assisted in conducting a survey regarding healthcare benefit manager decision making
[competition].

Assisted in conducting a likelihood of confusion survey regarding online searches for charities
[trademark].

Assisted in conducting a false advertising survey regarding ingredients in baked goods products
[false advertising].

Assisted in critiquing a survey regarding medical prescriber decision making [patent].

Assisted in conducting a conjoint study concerning a proposed brand acquisition [commercial
market research].

Assisted in critiquing a likelihood of confusion survey regarding action cameras [design patent].

Retained as a consulting expert to conduct a survey regarding consumers expectations for a
rewards program [false advertising].

Assisted in conducting a likelihood of confusion survey regarding medical implants [trade dress].


NERA Economic Consulting                                                                            3
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 116 of 189
                                                                                   Samantha Iyengar



Assisted in critiquing a contingent valuation study regarding food service ingredients [false
advertising].

Assisted in critiquing a conjoint study regarding fruit juice beverages [false advertising].

Assisted in critiquing a conjoint study regarding beverage products [false advertising].

Assisted in critiquing a conjoint study regarding energy drinks [false advertising].

Assisted in critiquing a proposed conjoint study regarding e-cigarettes [false advertising].

Assisted in conducting a likelihood of confusion study regarding dairy products [trade dress].

Assisted in critiquing a conjoint study regarding a cooking oil product [false advertising].

Assisted in conducting a consumer perception survey, as well as critiquing an opposing survey
regarding substitutability in beverage product options [false advertising].

Assisted in conducting a consumer perception survey regarding non-functional slack-fill and
ingredients of prepared food products [false advertising].

Assisted in conducting a likelihood of confusion study regarding a confectionery product [trade
dress].

Assisted in analyzing data from a conjoint study regarding a cable television feature [patent].

Assisted in critiquing a discrete choice survey regarding auto repair options [false advertising].

Assisted in critiquing a conjoint survey regarding carbonated beverages [false advertising].

Assisted in analyzing data from a MaxDiff survey regarding footwear [patent].

Assisted in critiquing a focus group study regarding a beverage product [false advertising].

Assisted in critiquing a proposed conjoint study regarding baked goods [false advertising].

Assisted in the design and selection of a sample of household products [false advertising].


Presentations and Publications (10 years)
“Class Certification and Damages in Consumer Class Actions: Conjoint Survey and Hedonic
Regression” (co-presenter) CLE at NERA New York, April 20, 2016.

“The Use of Surveys and Sampling in Intellectual Property and Class Action Litigation” CLE at
Blakes, Toronto, ON. October 29, 2015.



NERA Economic Consulting                                                                             4
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 117 of 189
                                                                              Samantha Iyengar




“Crime and Gender.” 2015. (co-author) International Encyclopedia of Social and Behavioral
Sciences, 2nd edition. Oxford, UK: Elsevier.

“Book Review: Breaking Women: Gender, Race, and the New Politics of Imprisonment. By Jill
A. McCorkel.” 2014. Gender & Society, 28: 789-791.

“Patterns of Educational Disadvantage and Imprisonment by Race: A Macro-Level Analysis” at
the 2014 Annual Meeting of the American Society of Criminology.

“Gender and Theories of Delinquency.” 2013. (co-author) Oxford University Handbook of
Criminological Theory. Edited by Pamela Wilcox and Francis Cullen. Oxford, UK: Oxford
University Press.

“The Effects of Labor Market Opportunities, Minority Group Presence and Political Ideology on
Imprisonment Rates” at the 2012 Annual Meeting of the Academy of Criminal Justice Sciences.

“Economic Disadvantage, Welfare Spending, and Gendered Arrests for Violence: An Analysis
of Cities, 1970-2000” (co-presenter) at the 2010 Annual Meeting of the American Society of
Criminology



Grants and Fellowships
Dissertation Improvement Grant, National Science Foundation (2011 – 2012)

Ballard Seashore Dissertation Fellowship, University of Iowa (2011 – 2012)

Quantitative Data Analysis Fellowship, Bureau of Justice Statistics (Summer 2011)


Professional Affiliations
Member, American Association for Public Opinion Research (AAPOR), American Statistical
Association (ASA)

January 2019




NERA Economic Consulting                                                                     5
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 118 of 189




                  Exhibit B
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 119 of 189



Documents from Counsel

        Expert Report of Stefan Boedeker

        Second Amended Class Action Complaint

        Plaintiffs’ Notice of Motion and Motion for Class Certification, and Memorandum of
         Law in Support Thereof

        Android Conjoint Draft Survey

        GOOG-WEEKS-0038851, GOOG-WEEKS-0038863, GOOG-WEEKS-00038873,
         GOOG-WEEKS-00039037, GOOG-WEEKS-00039371, GOOG-WEEKS-00039116,
         GOOG-WEEKS-00039535, GOOG-WEEKS-00039223, GOOG-WEEKS-00039345,
         GOOG-WEEKS-00039392, GOOG-WEEKS-00039418, GOOG-WEEKS-00039434,
         GOOG-WEEKS-00039795, GOOG-WEEKS-00039810

        AndroidSurveyData102218.xlsx

        Smartphone Pre-Survey.docx

        Videotaped Deposition of Brian McCloy, San Francisco, California, Monday, December
         17, 2018, Volume I

        Transcript of the Testimony of Adrian Alcaraz, Weeks v. Google LLC, December 10,
         2018, Volume I

        Videotaped Deposition of Alicia Helms, San Francisco, California, Tuesday, November
         20, 2018, Volume I

        Video-Recorded Deposition of Expert Stefan Boedeker, Los Angeles, California,
         Thursday December 20, 2018


Others

        Allenby, G., Rossi, P., Cameron, L., and Li, Y. 2017. “Computing Damages in Product
         Liability Mislabeling Cases: Plaintiffs’ Mistaken Approach in Briseno v. Conagra.”
         Product Safety & Liability Reporter, 45 PSLR 208.

        Orme, B. 2014. Getting Started with Conjoint Analysis, 3rd Edition. Manhattan Beach,
         CA: Research Publishers LLC.

        Diamond, Shari S. 2011. “Reference Guide on Survey Research,” in Reference Manual
         on Scientific Evidence, Third Edition, Federal Judicial Center.

        Weisberg, H. 2005. The Total Survey Error Approach: A Guide to the New Science of
         Survey Research. Chicago: University of Chicago Press.


                                                                                                1
    Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 120 of 189



    Ready, R., Champ, P., and Lawton, J. 2010. “Using Respondent Uncertainty to Mitigate
     Hypothetical Bias in a Stated Choice Experiment” Land Economics, 86(2):363-381.

    Loomis, J. 2014. “2013 WAEA Keynote Address: Strategies for Overcoming
     Hypothetical Bias in Stated Preference Surveys” Journal of Agricultural and Resource
     Economics, 39(1):34–46.

    Kolter, R. and Armstrong, G. 2012. Principles of Marketing, 14th Edition. Upper Saddle
     River, NJ: Prentice Hall.

    Orme, B. and Chrzan, K. 2017. Becoming an Expert in Conjoint Analysis: Choice
     Modeling for Pros. Orem, UT: Sawtooth Software.

    Allenby, G., Brazell, J., Howell, J., and Rossi, P. 2014. “Valuation of Patented Product
     Features.” Journal of Law and Economics, 57(3): 629-663.

    Häubl, G., Dellaert, B. G., and Donkers, B. (2010). “Tunnel Vision: Local Behavioral
     Influences on Consumer Decisions in Product Search.” Marketing Science, 29(3):438-
     455.

    Posavac, S.S.; Brakus, J.J.; Jain, S.P.; Cronley, M.L. (2006). “Selective Assessment and
     Positivity Bias in Environmental Valuation.” Journal of Experimental Psychology:
     Applied, Vol 12(1):43-49.

    Dillman, D., Smyth J., and Christian, L. 2014. Internet, Phone, Mail and Mixed-Mode
     Surveys: The Tailored Design Method, 4th Ed. Hoboken, New Jersey: John Wiley &
     Sons, Inc. Kindle Edition, p. 234.
    https://web.archive.org/web/20161005090908/https:/store.google.com/product/pixel_pho
     ne, last visited January 7, 2019.
    https://www.ebay.com/itm/Original-Empty-Retail-Packaging-Box-w-Tray-for-Google-
     Pixel-XL-5-5-Silver-32GB-/142536021370, last visited January 23, 2019.

    Manual for Complex Ligation, Fourth Edition. 2004. Federal Judicial Center.




                                                                                                2
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 121 of 189




DECLARATION OF BOBBIE J. WILSON
                      EXHIBIT 26
(Redacted Version - Sought to be Sealed)
   Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 122 of 189
                   Highly Confidential - Attorneys’ Eyes Only


                    UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA
                          SAN JOSE DIVISION



PATRICIA WEEKS, ALICIA HELMS, BRIAN
MCCLOY, and ADRIAN ALCARAZ, on behalf of
themselves and all others similarly situated,
                                                     Case No. 5:18-cv-00801-NC
                 Plaintiffs,
     v.

GOOGLE LLC,

                 Defendant.




           DRAFT REBUTTAL REPORT OF DR. VIJAY MADISETTI
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 123 of 189


                                            TABLE OF CONTENTS

                                                                                                                         Page


A.    QUALIFICATIONS .......................................................................................................... 1
B.    SCOPE OF MY REBUTTAL REPORT ......................................................................... 10
C.    SUMMARY OF MY OPINIONS .................................................................................... 11
D.    THE DESIGN OF THE PIXELS WAS IN ACCORDANCE WITH INDUSTRY
      STANDARDS & PRACTICES ....................................................................................... 12
E.    PIXEL AND PIXEL XL PRODUCTS USED HIGH QUALITY CODEC THAT
      COMPLIED WITH SOLDER BALL SHEAR TEST STANDARDS ............................ 17
F.    FAILURE RATES OF PIXEL ARE COMPARABLE TO OTHER PHONES .............. 23
G.    DR. NAZARIAN HAS FAILED TO OFFER ANY EVIDENCE THAT SHOWS
      NOT                  IS EVIDENCE OF A DESIGN DEFECT OR THAT
                                                 IS A BEST
      PRACTICE FOR USE IN MANUFACTURING ELECTRONICS PRODUCTS” ........ 26
H.    DR. NAZARIAN DID NOT CONDUCT ANY INDEPENDENT TESTING TO
      SUPPORT HIS CONCLUSIONS.................................................................................... 30
I.    THERE IS NO STANDARDIZED OR UNIFORM RECOMMENDATION NOR
      IS THERE A “[B]EST [P]RACTICE” ON USAGE OF UNDERFILL WITHIN
      INDUSTRY AND PROFESSIONAL ORGANIZATIONS ............................................ 32




                                                             -i-
     Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 124 of 189




A.    Qualifications

1.    I received my Bachelor of Technology (Honors) in Electronics and Electrical

      Communication Engineering at the Indian Institute of Technology (IIT) in Kharagpur,

      India, in 1984. I obtained my Ph.D. in Electrical Engineering and Computer Science at

      the University of California, Berkeley, in 1989. I received the Demetri Angelakos

      Outstanding Graduate Student Award from the University of California, Berkeley, and

      the IEEE/ACM Ira M. Kay Memorial Paper Prize in 1989.

2.    I am a tenured Professor in Electrical and Computer Engineering at Georgia Tech and

      currently serve as its representative to European Telecommunications Standards Institute

      (ETSI), the premier standards setting organization that creates standards for 3G/4G and

      5G mobile phones. I am knowledgeable and well-versed in the areas of wireless

      communications, microprocessor architecture, hardware, RF, cellular networks, ASIC

      design, computer engineering, electronic packaging, embedded systems, digital signal

      processing, ETSI protocols and procedures, and associated software and firmware design

      for wireless and telecommunications terminals and base stations in general and

      ETSI/3GPP/3GPP2 standards based cellular architecture and infrastructure in particular.

3.    I have created and taught undergraduate and graduate courses in hardware and software

      design for signal processing and wireless communication circuits at Georgia Tech for the

      past twenty years. I also have supervised the Ph.D. dissertations of over twenty engineers

      in the areas of computer engineering, signal processing, communications, rapid

      prototyping, and system‐level design methodology, of which five have resulted in thesis

      prizes or paper awards. I have also graduated more than 20 Ph.D. students that now work

      as professors or in technical positions around the world.

4.    Additionally, I have been active in the areas of wireless communications, digital signal

      processing, electronic packaging, integrated circuit design (analog and digital), software

      engineering, system‐level design methodologies and tools, and software systems.




                                                                                                   1
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 125 of 189




5.     I have been the principal investigator (“PI”) or co‐PI in several active research programs

       in these areas, including DARPA’s Rapid Prototyping of Application Specific Signal

       Processors, the State of Georgia’s Yamacraw Initiative, the United States Army’s

       Federated Sensors Laboratory Program, and the United States Air Force Electronics Parts

       Obsolescence Initiative. I have received an IBM Faculty Award and NSF’s Research

       Initiation Award.

6.     I have designed several specialized computer and communication systems over the past

       two decades at Georgia Tech for tasks such as wireless audio and video processing and

       protocol processing for portable platforms, such as cell phones and PDAs. I have worked

       on designing systems that are efficient from performance, size, weight, area, and thermal

       considerations.

7.     I have developed courses and classes for the industry on these topics, and many of my

       lectures in advanced computer system design - developed under the sponsorship of the

       United States Department of Defense in the late 1990s - are available for educational use

       and have been used by several U.S. and international universities as part of their course

       work.

8.     I have been working in the area of wireless communications and signal processing since

       the early 1980s. Some of my recent publications in the area of design of wireless

       communications systems and associated protocols are listed in Appendix A.

9.     In the 1980s, I designed and prototyped a very low RF frequency (VLF) receiver for

       submarine communications utilizing MSK (Minimum Shift Key)

       modulation/demodulation techniques in hardware.

10.    In the early 2000‐2001 timeframe, I designed three GSM multiband mobile phones for a

       leading telecom equipment manufacturer in Asia.

11.    In the 2002-2007 timeframe, I developed wireless baseband and protocol stack software

       and assembly code for a leading telecommunications smartphone/handset vendor that

       focused on efficient realization of speech codecs and echo‐cancellation and for another in


                                                                                                    2
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 126 of 189




       the optimization of their 3G software stack. My work in this regard included creation of

       software code, and analysis and revision of existing software code.

12.    I have been extensively involved in the field of electronics systems packaging since the

       late 1990s, and have been instrumental in proposing the new (then) area of System-on-

       Package (SOP), and published a key paper in 1999, “System on Chip or System on

       Package?” in IEEE Design & Test of Computers, and investigated the role of underfill in

       electronics packaging along with several other activities in the area of system-on-package

       (SOP). Further, in 2006, I investigated the design tradeoffs in using a System-on-Chip

       (SoC) approach versus a System-on-Package approach as outlined in the peer-reviewed

       paper “Electronic System, Platform, and Package Codesign”, IEEE Design & Test of

       Computers, 2006 where I evaluated various options for design and manufacturing of

       electronics packages for electronics products including smartphones. See Figures 6 & 8

       reproduced below.




                                                                                                  3
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 127 of 189




13.    I have also extensively studied the area of robust design and manufacturing optimization

       through failure and sensitivity analysis, using techniques such as Taguchi design

       methodologies that provide support to root cause analysis since the early 1990s. I have

       applied these techniques to various multimedia systems, such as video codecs, including

       H.263, which has resulted in peer-reviewed publications.

14.    I have been an active consultant to industry and various research laboratories (including

       Massachusetts Institute of Technology Lincoln Labs and Johns Hopkins University

       Applied Physics Laboratory). My consulting work for MIT Lincoln Labs involved high

       resolution imaging for defense applications, where I worked in the area of prototyping

       complex and specialized computing systems. My consulting work for the Johns Hopkins

       Applied Physics Lab (“APL”) mainly involved localization of objects in image fields,

       where I worked on identifying targets in video and other sensor fields and identifying

       computer architectures and circuits for power and space‐efficient designs.

15.    I have founded three companies in the areas of embedded software, military chipsets

       involving imaging technology, and wireless communications. The first of the companies

       I founded, VP Technologies, offers products in the area of semiconductor integrated

       circuits, including building computing systems for imaging systems for avionics


                                                                                                   4
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 128 of 189




       electronics for the United States Air Force and the United States Navy, since 1995. I

       remain a director of VP Technologies. The second of these companies, Soft Networks,

       LLC, offers software for multimedia and wireless computing platforms, including the

       development of a set‐top box for Intel that decodes MPEG‐2 video streams, wireless

       protocol stacks, and imaging codecs for multimedia phones. The technology involved

       with the design, development, and implementation of the set‐top box included parsing the

       bit streams, decoding communications protocols, extracting image and video data, and

       then processing for subsequent display or storage. The third of these companies, Elastic

       Video, uses region of interest-based video encoding or decoding for capturing high

       quality video at very low bit rates, with primary application for wireless video systems. I

       have also been involved in the design of several smartphones in Asia in the early 2000-

       2006 timeframe.

16.    I have authored more than sixty refereed journal publications and around forty peer

       reviewed conference publications. I have been active in research in the area of wireless

       and mobile communications and some of my recent peer‐reviewed publications in this

       area include: (i) Mustafa Turkboylari & Vijay K. Madisetti, Effect of Handoff Delay on

       the System Performance of TDMA Cellular Systems, Proceedings of the Fourth IEEE

       Conference on Mobile and Wireless Communications Network 411‐15 (Sept. 9‐11,

       2002); (ii) Loran A. Jatunov & Vijay K. Madisetti, Computationally‐Efficient SNR

       Estimation for Bandlimited Wideband CDMA Systems, 5 IEEE Transactions on Wireless

       Communications, no. 12 (2006) at 3480‐91; and (iii) Nimish Radio, Ying Zhang, Mallik

       Tatipamula & Vijay K. Madisetti, Next Generation Applications on Cellular Networks:

       Trends, Challenges, and Solutions, 100 Proceedings of the IEEE, no. 4 (April 2012) at

       841‐54.

17.    I have extensive experience analyzing, designing, and testing systems based on 3GPP

       Technical Specifications, including specifications describing WCDMA and HSDPA

       technologies. I have been active in the area of location‐based services and wireless


                                                                                                  5
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 129 of 189




       localization techniques since the mid‐1990s and have authored several papers on

       location‐based services, including, Vijay K. Madisetti et al., Mobile Fleet Application

       Using SOAP and System on Devices (SyD) Middleware Technologies, Communications,

       Internet, and Information Technology (2002) at 426‐31. I have served as associate editor

       or on the editorial board for technical journals, including IEEE Transactions on Circuits

       & Systems II, International Journal in Computer Simulation, and International Journal in

       VLSI Signal Processing.

18.    I have authored or co‐authored several books, including VLSI Digital Signal Processors

       (IEEE Press 1995) and the Digital Signal Processing Handbook (CRC Press, 1998, 2010).

       I co‐authored Quick‐Turnaround ASIC Design in VHDL (Kluwer Academic Press 1996)

       and Platform‐Centric Approach to System‐on‐Chip (SoC) Design (Springer 2004). I am

       also the editor of several books, including the three‐volume DSP Handbook set: Volume

       1: Digital Signal Processing Fundamentals, Volume 2: Video, Speech, and Audio Signal

       Processing and Associated Standards, and Volume 3: Wireless, Networking, Radar,

       Sensory Array Processing, and Nonlinear Signal Processing, published in 2010 by CRC

       Press, Boca Raton, Florida. More recently I have authored Cloud Computing (2014,

       CreateSpace Press), and Internet of Things (2014, CreateSpace), and the book, Cloud

       Computing, was nominated as a Notable Book of 2014 by the Association of Computing

       Machinery (ACM) in July 2015.

19.    I have been elected a Fellow of the IEEE, for contributions to embedded computing

       systems. The Fellow is the highest grade of membership of the IEEE, a world

       professional body consisting of over 300,000 electrical and electronics engineers, with

       only one‐tenth of one percent (0.1%) of the IEEE membership being elected to the

       Fellow grade each year. Election to Fellow is based upon votes cast by existing Fellows

       in IEEE. I have also been awarded the 2006 Frederick Emmons Terman Medal by the

       American Society of Engineering Education for contributions to Electrical Engineering,

       including authoring a widely used textbook in the design of VLSI digital signal


                                                                                                   6
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 130 of 189




       processors. I was awarded VHDL International Best Ph.D. Dissertation Advisor Award

       in 1997 and the NSF RI Award in 1990. I was Technical Program Chair for both the

       IEEE MASCOTS in 1994 and the IEEE Workshop on Parallel and Distributed

       Simulation in 1990. In 1989 I was recognized with the Ira Kay IEEE/ACM Best Paper

       Award for Best Paper presented at the IEEE Annual Simulation Symposium.

20.    I have submitted approximately thirty invention disclosures and provisional patents over

       the past ten years. I am listed as the inventor on eight issued or allowed U.S. Patents.

21.    I have followed, tested compliance requirements for, participated in, and contributed to

       activities of Standards Setting Organizations (“SSOs”) such as the IEEE, IETF, ETSI,

       TIA, and others, as part of my work as a teacher and researcher in advanced telecom,

       wireless and computer technologies since the 1990s.




22.    I have been extensively involved in the activities of one of the premier SSOs in the

       world, the IEEE, since the 1980s, and I have participated in the development of standards

       for hardware design and description languages, such as VHDL, used in design of

       computer chips – IEEE 1076.6. This standard is now used worldwide in design of

       advanced computer chips and associated design automation tools for VLSI. I have also


                                                                                                  7
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 131 of 189




        taught courses and authored papers and books on how to comply with these standards in

        terms of writing code for design of chipsets.

23.     The Internet Engineering Task Force (IETF) is the premier SSO in the area of computer

        networks and associated technologies and creates a number of working groups (WG) that

        focus on specific deliverables (guidelines, standards specifications, etc.) and focus on

        creating and improving existing network protocols. I have contributed draft proposals for

        such improvement to standardized protocols over the past several years that include

        contributed to mobile wireless, stream-controlled transport protocols, networking,

        encryption and voice/video transmission. These proposals include:

        •        IETF Internet Draft (Nov 2002): Enhancements to ECRTP with Applications to

                 Robust Header Compression for Wireless. 1
        •        IETF Internet Draft (May 2002): Voice & Video over Mobile IP Networks. 2

        •        IETF Internet Draft (July 2002): A Transport Layer Technology for Improving

                 QoS of Networked Multimedia Applications. 3

24.     I have developed speech and video codecs that comply with 3GPP and ETSI smartphone

        standards, such as a Wideband AMR and the AMR. These tasks involved developing

        software to implement the associated 3GPP standards and also tests to verify compliance

        to these standards. The families of these 3GPP standards include TS 26.071 – TS 26.204,

        covering over a hundred standard specification documents. The software that I

        developed that complies with these standards is now available commercial on millions of

        3G and 4G handsets worldwide. My codecs were tested on live 3G and 4G networks in

        Europe and USA since the early 2004 – 2006 timeframe.



1
   IETF Internet Draft (Nov 2002): Enhancements to ECRTP with Applications to Robust Header Compression for
Wireless, URL https://tools.ietf.org/html/draft-madisetti-rao-suresh-rohc-00 (Last Visited on Jan 15, 2019).
2
   IETF Internet Draft (May 2002): Voice & Video over Mobile IP Networks, URL https://tools.ietf.org/html/draft-
madisetti-argyriou-voice-video-mip-00 (Last Visited on Jan 15, 2019).
3
  IETF Internet Draft (July 2002): A Transport Layer Technology for Improving QoS of Networked Multimedia
Applications, URL https://tools.ietf.org/html/draft-madisetti-argyriou-voice-video-mip-00 (Last Visited on Jan 15,
2019).


                                                                                                                     8
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 132 of 189




25.     I have also developed several speech and VOIP codecs that conform with the ITU

        (International Telecommunications Union) standards G.723.1, G.729 and Echo

        Cancellers conforming with the ITU G.168 standards. 4

26.     The software and code I have developed and tested based on technologies essential to the

        ITU standards are now used by one of the leading suppliers of VOIP/Internet telephones

        in the world. This software is also part of commercially released soft switches for

        internet telephony used extensively in Asia. 5

27.     As part of earlier litigation-related consulting work, I tested compliance of several

        smartphones (3G and 4G) in their use of standards-essential patents (SEP) related to

        3GPP and 3GPP2 standards, primarily in the area HARQ and encryption. This work

        involved use of commercial 3GPP test equipment that included base stations and UEs to

        evaluate compliance to the standard and further opine on the issue of alternatives.

28.     Further, as stated above, I serve as the official representative of Georgia Tech to ETSI. In

        that role, I manage Georgia Tech’s relationship with ETSI and am responsible for

        representing Georgia Tech’s interests as they relate to ETSI, which includes choosing

        technical areas to which Georgia Tech may contribute, to determine which meetings to

        attend, and participating in technical work related to various technologies, including

        those in the area of 5G, 4G, and IoT. Prior to assuming this role, and over the past twenty

        years, I have been retained to test various commercial mobile and wireless products to

        determine if they comply with various ETSI, 3GPP, and TIA (including 3GPP2)

        standards.




4
  See Extensions of Recommendation G.721 adaptive differential pulse code modulation to 24 and 40 kbit/s for
digital circuit multiplication equipment application, URL https://www.itu.int/rec/T-REC-G.723/en (Last visited on
Jan 15, 2019).
5
  See VoIP: BPL Telecom develops integrated platform, URL
https://www.thehindubusinessline.com/bline/2002/04/09/stories/2002040900660700.htm (Last visited on Jan 15,
2019).


                                                                                                                    9
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 133 of 189




29.    I am familiar with issues involving standards and electronic design and manufacturing

       technologies and with determining the meaning of technical terms from the perspective of

       a “person of ordinary skill in the art” (“POSITA”).

30.    I have completed reports, depositions, and provided testimony regarding communications

       systems in more than 20 proceedings over the past six years. About half of the

       proceedings in which I have testified were in the area of 2G/3G/4G smartphone design.



B.     Scope of My Rebuttal Report


31.    I am a technical expert and will provide a technical analysis based on my experience in

       the field of electronics systems design and manufacturing. I am not offering any legal

       opinions. My compensation is not dependent on the outcome of this matter and I am

       being paid for my time at my usual hourly rate of $550/hour.

32.    I have been asked to review documents produced in this legal matter, all of which are

       listed in Appendix B to my report.

33.    I have been asked to opine whether Google’s first-generation Pixel and Pixel XL

       (hereinafter “Pixel”) complied with industry standard processes and procedures during

       design and manufacture.

34.    I have also been asked to opine whether not                                          was a

       design or manufacturing defect as per industry standards and technical guidelines.

35.    Finally, I have been asked to review the “Expert Report of S. Nazarian” (Dkt. 94-8) and

       provide a technical rebuttal to the opinions offered in his report.

36.    The opinions offered in this report are based on my experience as detailed above and in

       Appendix A to my report and the materials considered and relied upon, which are listed

       in Appendix B to my report.




                                                                                                 10
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 134 of 189




C.         Summary of My Opinions



37.        Based on the evidence on record, the manufacturing practices used and testing procedures

           that were followed for the Pixels were acceptable under and compliant with industry

           standards.

38.        The Pixels complied with all regulatory, quality and reliability tests required by the

           telecom carriers and complied with the reliability standards set by industry bodies, such

           as JEDEC.

39.        The alleged Pixel failures during and outside the class period were consistently below

           failure rates observed for competing smartphones, such as the Apple iPhone.

40.        Dr. Nazarian incorrectly suggests that Google has admitted that

                   contributed to the alleged failure of a small percentage of Pixels. 6 There is no
           evidence in the record linking                                               nor has Google

           admitted such a link.

41.        There is also no evidence on record that                                    was a design or

           manufacturing defect or that                   is “best practice” within the electronics

           design and manufacturing communities.

42.        There is no industry standard recommendation or practice requiring               in

           smartphones. Reliable and leading smartphone industry sources show that                    may

           or may not improve reliability. Indeed, many competitors do not use or have not used

                      in their smartphones.

43.        Dr. Nazarian has not published any peer-reviewed articles or publications in the area of

           electronics packaging, either with or without focus on reliability

44.        Dr. Nazarian has done very little work beyond examining Google’s documents to provide

           cursory opinions on them without providing sufficient technical bases for them.


6
    See Nazarian Report at ¶¶ 39-40, 55, and 57.


                                                                                                        11
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 135 of 189




45.     Dr. Nazarian also has not performed any independent testing to support his conclusions.

        Dr. Nazarian’s work was limited to a visual inspection of just four Pixels to check for the




D.      The Design of the Pixels was in Accordance with Industry Standards & Practices



46.     Mobile phones sold by carriers within the United States must satisfy a number of

        requirements and tests before they are marketed to consumers. These involve tests for

        functionality, conformance to regulations, carrier requirements, etc. I understand the

        Pixels were primarily sold through Verizon Wireless (“Verizon”) 7, which would require
        several certifications processes and steps to be completed prior to it being offered to their

        customers. These certifications ensure that products such as the Pixels are designed and

        manufactured to the quality requirements of networks, carriers, operators and customers.

47.     The different types of tests include:

        a.       Government Agencies: The Federal Communications Commission (FCC) requires

                 a series of tests that must be passed to satisfy regulatory conditions for emissions

                 and other features.

        b.       Industry Regulations: The PCS Type Certification Review Board (PTCRB)

                 oversees device certification for member carrier networks.

        c.       Carriers’ Testing: The carriers carry out their own testing of the devices.

        d.       Device Manufacturers: The device manufacturers carry out their own series of

                 tests.

        e.       Standards Organizations: The standards organizations (LTE, WiFi, and other

                 related organization) specify compliance tests that must be passed by the devices

                 for compliance.

7
 Google’s Responses to Plaintiffs’ Priority Interrogatories, Nos. 7-8 (Approximately 1,006,151 of the 1,450,864
Pixels sold between October 4, 2016 to July 11, 2018 were sold through Verizon).


                                                                                                                  12
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 136 of 189




48.     The PTCRB is the central North American certification organization created and used by

        leading 3G and 4G carriers operators (including Verizon) to define and mandate test

        specifications to ensure device interoperability on global wireless networks. 8




49.     Verizon has its own standards and certification requirements. 9 Verizon’s Open Device
        Certification Process defines the device conformance and testing requirements that have

        to be met prior to use on the Verizon Wireless Network. 10 The testing process includes

        requirements for certification and approval by the Federal Communications Commission

        (FCC) and also by the Department of Commerce’s Bureau of Industry and Security (BIS)

        in addition to OD Conformance Testing. 11 Verizon provides a custom Test Campaign for

        each device that must be executed and satisfied by each vendor for full compliance with

        its standards. 12

50.     Verizon also tests devices for ruggedness. The following article written in Forbes 13
        confirms that phones sold by Verizon are subjected to thermal and ruggedness testing,


8
   See PCS Type Certification Review Board: PTCRB, URL https://www.ptcrb.com/about/ (Last visited on Jan 15,
2019).
9
  See Open Development Device Certification Process, Verizon Wireless, 2017, URL
https://opendevelopment.verizonwireless.com/content/dam/opendevelopment/pdf/OpenAccessReq/ODDeviceCertifi
cationProcess.pdf (Last visited on Jan 15, 2019).
10
    Id.
11
    Id.
12
    Id.
13
    See Forbes: Verizon Little House of Horrors, March 10, 2008, URL https://www.forbes.com/2008/03/10/testing-
mobile-phones-tech-wireless-cx_ew_0310verizon.html#ce8a6a13ccda (Last visited on Jan 15, 2019).


                                                                                                            13
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 137 of 189




        including audio tests over a period of weeks. This is additional confirmation that phones,

        including Pixels, that are sold through Verizon are subject to rigorous quality and

        reliability testing for functional and manufacturing flaws, and are sold only after these

        requirements are satisfied.




51.     Verizon also requires vendors and suppliers to stringently test their products before

        delivering them to Verizon. 14
52.     The Verizon supplier requirements, for products such as the Pixels, require the supplier to

        implement a Quality System as per application of industry standard quality standards as

        noted below for a Quality System:




14
  See Document: Quality Standards, Procedures, and Complaints, Verizon, URL
https://www.verizon.com/suppliers/jsp/VerizonQualityStandardsProceduresAndComplaints.pdf (Last visited on Jan
15, 2019).


                                                                                                           14
           Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 138 of 189




53.         Verizon also requires suppliers of products, such as the Pixels, to provide details of the

            delivered product for quality testing as noted below 15:




54.         Further, Verizon requires suppliers of products, including the Pixels, to provide results of

            testing to demonstrate functionality, quality, and reliability as noted below 16:




15
     Id.
16
     Id.


                                                                                                         15
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 139 of 189




55.      Verizon also requires suppliers, such as those providing the Pixel, to adhere to the

         following standards 17:




56.      I understand that Google satisfied each of Verizon’s requirements for suppliers as they

         relate to the Pixels. I have reviewed the fully executed “Purchase and Sale Agreement”

         No. 820-155886-2016 dated October 2, 2016, between Google and Verizon. 18 As part of

         this agreement,



17
     Id.
18
     GOOG-WEEKS-00215087 - GOOG-WEEKS-00215166.


                                                                                                   16
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 140 of 189




                                                                                         19


57.       In summary, the Pixels were subjected to rigorous quality processes that included

          detailed functional and field trial tests as part of Verizon’s supplier processes and

          agreements prior to being sold to consumers. Only phones that were designed and

          manufactured using the best practices available would, in my opinion, be sold by

          Verizon.


E.        Pixel and Pixel XL Products Used High Quality CODEC that Complied with Solder

          Ball Shear Test Standards.



58.       In GOOG-WEEKS-00000117 an image of the

                                                  is apparently described. The CODEC



59.       As per the data sheet specification for the

          supports high-resolution standards that studios use to master tracks, creating a pure

          audiophile listening experience and provides the “most authentic sound reproduction

          possible.” The                 is thus an excellent design choice for supporting audio

          functionality on the Pixels.




19
      GOOG-WEEKS-00215087 - GOOG-WEEKS-00215166.
20
     See Qualcomm Technologies, Inc.             Device Specification, LM80-P2751-29 Rev A.,
                                                       Last visited on Jan 15, 2019).


                                                                                                   17
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 141 of 189




60.       The             uses a wafer-level package with fan-out technology (FOWLP) and allows

          Qualcomm to offer a very small die footprint, and this        is also used in smartphones

          offered by Samsung (Galaxy S7). 21
61.       The block diagram of                                                           is shown

          below. 22




21
     See Qualcomm          Technology and Cost Comparison,
                                                                                                      Last
visited on Jan 15, 2019).
22
   See Qualcomm Technologies, Inc,                     , Device Specification, LM80-P2751-29 Rev A,
                                                             (Last visited on Jan 15, 2019).


                                                                                                       18
        Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 142 of 189




62.       The




63.       The



                                                  as described in the JEDEC Standard
                                        24
          ESD22-B117A for




23
     See GOOG-WEEKS-00000124.
24
     See JEDEC Standard ESD22-B117A,         JESD22-B117A, October 2006,
                                             (Last visited on Jan 15, 2019).


                                                                                       19
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 143 of 189




64.        The reliability specifications for               are described in Section 7 of the

                 Specification Data Sheet, 25 and Table 7-2 confirms that
                  as used in the Pixels passed the tests specified in JEDEC JESD22-B117 for

                        Therefore, the high-quality        in the Pixels passed all manufacturing

           requirements of JEDEC                       standards as shown below.

65.        Dr. Nazarian does not appear to contest (and cannot contest) that                           in

           the Pixels passed all requirements of industry standard tests for                    prior to

           the October 2016 Pixel launch.




25
     See Qualcomm Technologies, Inc,                   , Device Specification, LM80-P2751-29 Rev A.,
                                                              (Last visited on Jan 15, 2019).




                                                                                                       20
           Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 144 of 189




66.         In summary,                            used in the Pixels satisfied all standardized tests for

            reliability and suitability for use in electronics products, such as smartphones. This

                 has also been used in smartphones using similar electronics packages by competitors

            such as Samsung. 26


                        27
                             .

67.         In addition, I have examined the results of extensive pre-release testing of the Pixel

            phones by HTC as described in HTC QBR (Aug 2016) 28. Critical reliability tests were

            completed successfully without critical failures, as shown in the figure below.




26
     See                         Technology and Cost Comparison,
                                                                                                                 Last
visited on Jan 15, 2019).
27
   Declaration of Steven James filed in support of Google’s Opposition to Plaintiffs’ Motion for Class Certification
at ¶ 18.
28
   Google PowerPoint, HTC QBR, Aug. 2016 (I understand that the Bates numbers for this document will be
provided in Google’s forthcoming production).


                                                                                                                  21
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 145 of 189




68.    Further, the comprehensive reliability testing included

                                                  that were also completed with acceptable

       results and passed approvals (as shown in the figure below). These test results also

       confirm that the Pixels passed extensive reliability testing prior to release without any

       evidence of failures.




                                                                                                   22
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 146 of 189




F.      Failure Rates of Pixel are Comparable to Other Phones



69.     SquareTrade publishes several reports on failure rates and reliabilities of smartphones. It

        published its first report in 2008, and then followed up with another report in 2010.

        These reports represent the state of failures for smartphones (representative of practically

        extinct Blackberry and Motorola 3G and early 4G phones) from a period that is nearly ten

        years earlier from today. Today’s smartphones have become more powerful, more

        complex, and pack more functionality in a smaller form factor (size, weight, area and

        power). Therefore, it is expected that with more components, more functionality, more

        complex designs and packaging that the failure rates reported by SquareTrade 2010

        report will be smaller than failure rates expected from smartphones today. In other words,

        the failure rates of smartphones during the time that the Pixels were sold are expected to

        be greater than those reported by SquareTrade’s 2010 report.

70.     SquareTrade 29 published 12-month failure rates for several manufacturers of

        smartphones, including HTC, the manufacturer of the Pixel. These results are

        summarized as follows 30:

29
    See Smart Phone Reliability: Apple iPhones with Fewest Failures, and major Android manufacturers not far
behind, URL https://www.squaretrade.com/cell-phone-comparison-study-nov-10 (Last visited on Jan 15, 2019).
30
   See Study: iPhone 4 is the most reliable smartphone, but don’t drop it, URL
https://www.digitaltrends.com/android/study-iphone-4-is-the-most-reliable-smartphone-but-dont-drop-it/ (Last
visited on Jan 15, 2019).


                                                                                                               23
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 147 of 189




71.     The malfunction rates of smartphones are comparable to other portable electronic

        products as also noted by the SquareTrade report, and it is interesting to note that despite

        their complexity smartphones have a smaller failure rate than basic feature phones:




72.     A more recent report on failures of smartphones by Blancco: “State of Mobile Device

        Repair & Security”, Q4 2017, February 2018 31, reported the following failure rates for

        iOS devices (iPhones): 12% in North America, 36% in Europe, and 26% in Asia.


31
  See Trend Report: Q4 2017 – State of Mobile Device Repair & Security, Blancco, URL
https://download.blancco.com/download/en-rs-q4-2017-state-of-mobile-device-repair-and-security.pdf (Last visited
on Jan 15, 2019).


                                                                                                              24
       Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 148 of 189




73.      In short, the number of alleged audio failures observed in the Pixels is consistent with

         failure rates of other smartphones of similar vintage, features, and functionality.



                                                                               . 32
                                                                                      33


                                                                                                       which is

         well-below the 12% overall failure rate for iPhones in North America in 2017 as reported

         by Blancco. See, supra at ¶ 70. Furthermore,



                                                                                                             (see

         GOOG-WEEKS-00011805),

                                                                                                 all of these

         numbers being far below the 12% overall failure rate for iPhones in North America in

         2017 as reported by Blancco. See id.

74.      Therefore, Dr. Nazarian’s unsupported opinion that the failures rates for the Pixels

         “exceed[] the failure rate that would be tolerable to a reasonable manufacturer of

         smartphone or similar electronic products” is incorrect. 34



G.       Dr. Nazarian Has Failed to Offer Any Evidence that Shows                                               is

         Evidence of a Design Defect or that                                                                    a

         Best Practice for Use in Manufacturing Electronics Products” 35




32
   Declaration of Steven James filed in support of Google’s Opposition to Plaintiffs’ Motion for Class Certification
at ¶¶ 16, 17; see also Google’s Responses to Plaintiffs’ Priority Interrogatories, No. 3.
33
   Id.
34
   Nazarian Report at ¶ 29.
35
   Nazarian Report at ¶ 25.


                                                                                                                     25
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 149 of 189




75.     In conducting its analysis to determine the root cause of the

                           in the Pixels, Google found that the


                                                        6
                                                            Google did not directly attribute any audio

        failures to                   but instead identified a

                        audio failures of package-on-package electronic products, such as mobile

        phones. 37

76.     In my opinion, it is both inappropriate and incorrect for Dr. Nazarian to attribute any

        Pixel audio failures to                     in isolation. 38 Indeed, Dr. Nazarian testified that he
        did not perform any tests on the Pixels he examined, nor did he test for any of the other

        potential                                             identified by Google in its root cause

        analysis. 39 Dr. Nazarian also failed to cite to any industry standards that prescribe

                      for electronics products, nor could he provide information as to whether

        Apple or Samsung utilized underfill in their smartphones. 40

77.     The Pixels used             that complied with industry regulations for reliability to

        demonstrate the
                                                                                                                  41




36
   GOOG-WEEKS-00000114-119 (Google’s “DTAG Audio Failure Analysis and Corrective Action Report” from
May 22, 2017) at GOOG-WEEKS-00000115.
37
   GOOG-WEEKS-000000122 (Ex 3 to James Deposition).
38
    Nazarian Deposition at 58:1-7.
39
    Nazarian Deposition at 74:1-20; GOOG-WEEKS-00000115.
40
   Nazarian Deposition at 80:4-81:4 (admitting he does not know whether Apple or any smartphone devices
manufactured between 2015 and the present                                      ); see also id. at 69:20-70:3
(admitting he does not know if Apple or Samsung met the JEDEC standards for                    for devices sold
between 2015 and 2018).
41
   See, supra at ¶¶ 58-64 (           Audio Codec discussion).


                                                                                                              26
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 150 of 189




78.     Google describes its

                                                               . 42
79.     Dr. Nazarian has not provided any analysis of the

                                                                                    . 43 Dr. Nazarian’s

        unsupported opinion that the                                        is problematic because, as will

        be explained in more detail below, certain                               may reduce reliability of the

        package-on-package electronic product it is applied to, and there is no consistent industry

        standard as to whether or not                                     . 44

80.     Google’s root cause analysis identifies possible causes of


                                                                                 . 45




42
   GOOG-WEEKS-00000116; GOOG-WEEKS-00000122.
43
   See Nazarian Deposition at 51:1-12.
44
   See K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in Current Mobile Ecosystem”,
2018 IEEE 68th Electronic Components and Technology Conference (“Qualcomm 2018 Paper”).
45
   GOOG-WEEKS-00000116; GOOG-WEEKS-00000122.


                                                                                                                  27
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 151 of 189




81.     There is no evidence in the record that

                                                                                                 nor has

        Google confirmed this link. 46

82.     As discussed, Dr. Nazarian has not performed an independent analysis to determine the

        root cause of




83.     Dr. Nazarian admits that the relevant components for the first-generation Pixels and Pixel

        XLs are substantially similar, but he is unable to explain why



                                                        . 47 Dr. Nazarian also admits that heat, force and
        intense vibration can                                   . 48

84.     Because there is no evidence that a firm

                                        any options for “fixing” the alleged problems were done, in

        my opinion, from an abundance of caution and not because there was a mistake detected

        in the way the Pixels were designed or manufactured. To the contrary, the Pixels were

        manufactured using processes consistently used by other smartphone manufacturers,

        utilizing industry standards (including standards for failure and reliability in presence of

        thermal and mechanical shock), and in full compliance with telecom carriers’

        conformance and testing requirements. 49




46
    See James Deposition at 142, 145, 164, 165; Declaration of Steven James filed in support of Google’s Opposition
to Plaintiffs’ Motion for Class Certification at ¶¶ 11, 12.
47
    See Nazarian Deposition at 106:12-23, 107:15-21.
48
    Nazarian Deposition at 110:13-22; see also GOOG-WEEKS-00000122.
49
   See Verizon: Quality Standards, Procedures, and Complaints, Verizon, URL
https://www.verizon.com/suppliers/jsp/VerizonQualityStandardsProceduresAndComplaints.pdf (Last visited on Jan
15, 2019).


                                                                                                                28
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 152 of 189




85.        The                              has been used in several smartphones from competitors,

           including Samsung, and has passed through the JEDEC                                        standard

           tests. 50

86.        Further, there is a lack of industry standard practice as to whether                      may or may

           not improve reliability. 51 This, in my opinion, further undermines Dr. Nazarian’s

           unsupported thesis that the

                                                                            . 52

87.        The only work performed by Dr. Nazarian that he relies on to support his conclusions

           about the                                        in the Pixels is limited to a visual inspection of
                                                                                                53
           four Pixels to determine whether                                                          This work is

           of no value, given the clear disclosure from Google that


                                                                      54


88.        Dr. Nazarian also confirmed in his deposition that the use of package-on-package

           electronic assembly techniques used for smartphones is consistent with industry

           practice. 55 Notably, the literature that he himself cites to support this indicates that the




50
     See Qualcomm Technologies, Inc,                           , Device Specification, LM80-P2751-29 Rev A.,
                                                                        Last visited on Jan 15, 2019).
51
   See, e.g., S. Y. Jang, et al, “Wafer Level Package Solder Joint Reliability Study for Portable Electronic Devices”,
Proceedings of Electronics Components & Technology Conference, July 2005 (“Samsung Paper”); P. T. Vianco, et
al, “Predicting the Reliability of Package-on-Package Interconnections Using Computational Modeling”, SMTA
Journal, Volume 27, Issue 1, 2014 (“Sandia National Labs Paper”); and Qualcomm’s own reliability tests with and
without underfill (UF) in package-on-package products in K. Dhandapani, et al, “Improving Solder Joint Reliability
for PoP Packages in Current Mobile Ecosystem”, 2018 IEEE 68th Electronic Components and Technology
Conference (“Qualcomm 2018 Paper”).
52
   Nazarian Deposition at 50:1-12; K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in
Current Mobile Ecosystem”, 2018 IEEE 68th Electronic Components and Technology Conference (“Qualcomm
2018 Paper”); S. Y. Jang, et al, “Wafer Level Package Solder Joint Reliability Study for Portable Electronic
Devices”, Proceedings of Electronics Components & Technology Conference, July 2005 (“Samsung Paper”); P. T.
Vianco, et al, “Predicting the Reliability of Package-on-Package Interconnections Using Computational Modeling”,
SMTA Journal, Volume 27, Issue 1, 2014 (“Sandia National Labs Paper”).
53
   See Nazarian Report at ¶¶ 41-57.
54
   See GOOG-WEEKS-00000121.
55
   See Nazarian Deposition at 61:1-20.


                                                                                                                    29
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 153 of 189




        use of certain types of              may adversely affect reliability. 56 I am of the same

        opinion based on my experience in this area and also based on studies in the peer-

        reviewed articles that I cite, including the Qualcomm 2018 Paper, Sandia National Labs

        Paper and the Samsung Paper. 57



H.      Dr. Nazarian Did Not Conduct Any Independent Testing to Support His

        Conclusions



89.     The JEDEC standard JESD22-B111 58, Board Level Drop Test Method of Components
        for Handheld Electronic Products, has been developed and widely used for board-level

        drop testing of handheld electronics products, including smartphones. 59

90.     For testing shear bearing capacity of solder ball joints, the industry has developed and

        widely used the JEDEC standard JESD22-B117A, Solder Ball Shear, to guide its

        characterization of electronics products reliability in context of solder ball to pad joint

        failures. 60

91.     For thermal cycle testing, the JEDEC JESD22-A106B 61 thermal shock standard is also

        used. These tests cover all area arrays and perimeter-leaded surface-mounted devices


56
   See Nazarian Deposition at 62:15-25, 63:1-21; see also Exhibit 55 to Nazarian Deposition (Craig Hillman &
Randy Kong, Quality and Reliability Challenges for Package-on-Package, DfR Solutions,
http://www.dfrsolutions.com/hubfs/DfR_Solutions_Website/Resources-Archived/White-Papers/Reliability/Quality-
and-Reliability-Challenges-for-Package-on-Package.pdf).
57
    See K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in Current Mobile Ecosystem”,
2018 IEEE 68th Electronic Components and Technology Conference (“Qualcomm 2018 Paper”); S. Y. Jang, et al,
“Wafer Level Package Solder Joint Reliability Study for Portable Electronic Devices”, Proceedings of Electronics
Components & Technology Conference, July 2005 (“Samsung Paper”); P. T. Vianco, et al, “Predicting the
Reliability of Package-on-Package Interconnections Using Computational Modeling”, SMTA Journal, Volume 27,
Issue 1, 2014 (“Sandia National Labs Paper”).
58
    See JEDEC: Board Level Drop Test Method of Components for Handheld Electronic Products, URL
https://www.jedec.org/standards-documents/docs/jesd-22-b111 (Last visited on Jan 15, 2019).
59
   See K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in Current Mobile Ecosystem”,
2018 IEEE 68th Electronic Components and Technology Conference (“Qualcomm 2018 Paper”).
60
   See JEDEC Standard ESD22-B117A, Solder Ball Shear, JESD22-B117A, October 2006, URL
https://www.jedec.org/sites/default/files/docs/22b117A.pdf (Last visited on Jan 15, 2019).
61
    See JEDEC: Thermal Shock, URL https://www.jedec.org/standards-documents/docs/jesd-22-a106b (Last visited
on Jan 15, 2019).


                                                                                                              30
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 154 of 189




        such as BGAs, LGAs, CSPs, TSOPs, and QFN’s typically used in hand-held electronics

        products. 62

92.     Dr. Nazarian has not performed any tests nor has he performed any independent analyses

        of the results of any tests performed on the accused Pixel phones for thermal and/or drop

        conditions as specified in JEDEC industry standards. 63

93.     Typical tests, when performed to industry level standards, would require advanced SEM

        electron microscopy instrumentation and many months (if not years) of time to complete,

        and has been undertaken only by very large industry entities or organizations, and any

        isolated visual inspection-based tests that Dr. Nazarian may perform to indicate the

                                              would not be consistent with industry practice. 64 While
        some of the references cited in Exhibit B to Dr. Nazarian’s Report (Dkt. 94-8) may refer

        to these tests, Dr. Nazarian has not been able to cite to these to support his opinions or

        conclusions because he did not perform any of them. Furthermore, with a design cycle

        time of less than 2 years per smartphone model, no manufacturer would be able to

        complete detailed testing in a manner that would eliminate all failures within a

        smartphone.

94.     In summary, Dr. Nazarian has not independently conducted any tests to reliably show or

        support his alleged conclusion that

        nor is there any such                                                            is a “best practice”

        approach to smartphone manufacturing. 65



I.      There is No Standardized or Uniform Recommendation Nor is there a “[B]est

        [P]ractice” on                            Within Industry and Professional Organizations



62
   Id.
63
   See Nazarian Deposition at 65:11-25, 74:5-11.
64
   K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in Current Mobile Ecosystem”, 2018
IEEE 68th Electronic Components and Technology Conference (“Qualcomm 2018 Paper”).
65
   See Nazarian Report at ¶25.


                                                                                                              31
      Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 155 of 189




95.     While              may improve reliability under certain conditions, it may also decrease

        reliability under other conditions. 66 In the area of mobile products, that include the Pixel,

        there is no prescribed recommendation or standardized approach to                              in

        products. 67               may or may not improve reliability, and several factors including

        but not



                       must also be considered 68. The following studies provide additional support

        for these opinions:

        a.        P. T. Vianco, et al, “Predicting the Reliability of Package-on-Package

                  Interconnections Using Computational Modeling”, SMTA Journal, Volume 27,

                  Issue 1, 2014 (“Sandia National Labs Paper”);

        b.        K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in

                  Current Mobile Ecosystem”, 2018 IEEE 68th Electronic Components and

                  Technology Conference. (“Qualcomm 2018 Paper”);

        c.        S. Y. Jang, et al, “Wafer Level Package Solder Joint Reliability Study for Portable

                  Electronic Devices”, Proceedings of Electronics Components & Technology

                  Conference, July 2005. (“Samsung Paper”); and

        d.        Nvidia Article on failures due to use of underfill: “Why Nvidia’s Chips are

                  Defective.” 69

96.     Even Dr. Nazarian admits that “improper selection and                             may greatly

        reduce reliability under temperature cycling.” 70



66
   See K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in Current Mobile Ecosystem”,
2018 IEEE 68th Electronic Components and Technology Conference (“Qualcomm 2018 Paper”); P. T. Vianco, et al,
“Predicting the Reliability of Package-on-Package Interconnections Using Computational Modeling”, SMTA
Journal, Volume 27, Issue 1, 2014 (“Sandia National Labs Paper”).
67
   See id.
68
   See id.
69
    Report: Why Nvidia’s Chips are Defective, 2010, URL https://www.semiaccurate.com/2010/07/11/why-nvidias-
chips-are-defective/ (Last visited on Jan 15, 2019).
70
   See Nazarian Deposition at 68:12-20.


                                                                                                            32
         Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 156 of 189




97.        There appears to be an implicit circumstantial assumption made by Dr. Nazarian that

           because there seem to be


                                                           71
                                                                This is incorrect. If a child goes to

           school and catches a cold for some reason, and the child is asked to wear a spacesuit the

           next time she goes to school and, therefore, does not catch a cold, it is unreasonable to

           conclude that every child should have worn a space suit in the first place.

98.        Therefore, in my opinion, Dr. Nazarian’s conclusion that
                                                                                            72
                                                                                                 is

           incorrect, because there is no clear consensus as to its benefits or disadvantages, nor is

           there is standard requiring                 in electronics products, such as smartphones,

           provided by the industry and research communities.


99.        My work in this matter is ongoing and my opinions will continue to be informed by any

           additional material that becomes available to me. I reserve the right to update or modify

           the opinions expressed above if additional information becomes available to me.


           I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge. Signed on this 23rd day of January, 2019 in Atlanta, Georgia.



                    _______________________________
                     Vijay K. Madisetti, Phd. 1/23/2019




71
     See Nazarian Report at ¶¶ 29 and 57.
72
     Nazarian Report at ¶ 25.


                                                                                                        33
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 157 of 189
                                                          Professor Vijay K. Madisetti, ECE


                                      Appendix A

                     Qualifications & Past Testimony



Dr. Vijay K. Madisetti
Fellow, IEEE
vkm@madisetti.com
Cell: 770-527-0177
Address:
56 Creekside Park Drive
Johns Creek, GA 30022

Employment:

            •   1984-1989: Post Graduate Researcher (UC Berkeley),
            •   1989-present: Full Professor of Electrical & Computer Engineering
                (Georgia Tech, Atlanta, GA 30332).

Areas of Technical Interest – Wireless & Mobile Communications, Computer Engineering,
Circuit Design (Analog/Digital), Software Engineering, Electronics Packaging, Digital Signal
Processing, Wireline & Wireless Computer Networks, Software Systems, Control Systems,
Cloud Computing.


Startup Companies:

Director, VP Technologies, Inc. (1995- ): A startup commercialized through Georgia Tech’s
Advanced Technology Development Corporation (ATDC) focusing on digital software and
hardware design services for military market. http://www.vptinc.com

Director, Soft Networks, LLC (2001-2007): A startup commercialized through Georgia Tech
support focusing on software development tools and compilers for
Cellular/WiFi/VOIP/telecommunication products. http://www.soft-networks.com

Director, Elastic Video Inc. (2007- 2009): A startup commercialized through Georgia Tech’s
VentureLab (http://venturelab.gatech.edu) development image and video processing software for
wireless & IP networking.




                                                                                               1
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 158 of 189
                                                                             Professor Vijay K. Madisetti, ECE



Litigation Experience (2011-2018) With Testimony
(Note: There may be multiple cases between the parties, e.g., District Court v. ITC, US versus Foreign Cases)


          Case Name: HTC v. IPCOM
          Case No: 1:2008-cv-01897 (District of Columbia)
          Expert for IPCOM
          (3G Standards: 2009 – 2012)
          Testified by deposition

          Case Name: Apple v. Kodak
          Case No. ITC 337-TA-717 (ITC)
          Expert for Kodak
          (Digital Image Processing & UI: 2008-2011)
          Testified at trial

          Case Name: Harkabi v. Sandisk,
          Case No: 1:08-cv-08203-WHP (SDNY)
          Expert for Harkabi
          (Digital Rights Management for Flash Devices: 2010-2012)
          Testified at trial

          Case Name: Yangaroo Inc. v. Destiny Media Technologies, Inc.
          Case No: 09-C-0462 (ED Wisconsin)
          Expert for Yangaroo.
          (Digital Rights Management Streaming: 2010-2011)
          Testified by deposition

          Case Name: Motorola v. Microsoft,
          Case No: ITC 337-TA-752
          Expert for Motorola
          (Peer to Peer Gaming: 2011-2013)
          Testified at trial

          Case Name: Motorola v. Apple,
          Case No: ITC 337-TA-745 (ITC)
          Expert for Motorola
          (Mobile Applications & UI: 2011-2012)
          Testified at trial

          Case Name: Innovative Sonic Ltd. vs. RIM
          Case No: 3:11-cv-00706-K-BF (ND Dallas)
          Expert for Innovative Sonic Ltd
          (3G Standards – Encryption, HSDPA: 2010-2013)
          Testified at trial




                                                                                                                2
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 159 of 189
                                                   Professor Vijay K. Madisetti, ECE


    Case Name: Interdigital v. ZTE et al (JDA)
    Case No: ITC 337-TA-800
    Expert for JDA
    (3G Standards – HSDPA: 2012-2013)
    Testified at trial

    Case Name: Kodak v. Apple, HTC
    Case No: ITC 337-TA-831
    Expert for Kodak
    (Digital Image Processing & UIs: 2011-2012)
    Submitted reports

    Case Name: Calypso v. T-Mobile
    Case No: 2:08-CV-441-JRG-RSP [ED Texas]
    Expert for T-Mobile
    (Unified Communications: 2012-2013)
    Testified by deposition

    Case Name: TracBeam v. AT&T
    Case No: 6:11-cv-00096-LED [ED Texas]
    Expert for AT&T
    (GPS Services: 2011-2012)
    Testified by deposition

    Case Name: BT v. Cox/Comcast
    Case No: 10-658 (SLR) (District of Delaware)
    Expert for Cox and Comcast
    (VOIP, Network Management: 2012-2014 )
    Testified by deposition

    Case Name: Ericsson v. Samsung
    Case No: 337-TA-862 (ITC)
    Expert for Ericsson
    (RF Receivers, EDGE Standards: 2012- 2013)
    Testified at trial

    Case Name: IPR – ContentGuard v. ZTE
    Case No: (PTAB)
    Expert for ZTE
    (DRM for Digital Devices: 2012-2014)
    Testified by deposition




                                                                                  3
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 160 of 189
                                                  Professor Vijay K. Madisetti, ECE


    Case Name: Emblaze v. Apple
    Case No: 5:11-cv-01079-PSG (ND Cal)
    Expert for Emblaze
    (Digital Video/Audio Streaming: 2012-2014 )
    Testified at trial

    Case Name: Emblaze v. Microsoft
    Case No: 3:12-cv-05422-JST (ND Cal)
    Expert for Emblaze
    (Digital Video/Audio Streaming: 2012 - Present)
    Ongoing

    Case Name: MMI v. RIM
    Case No: 2:10-cv-00113-TJW-CE (ED Texas)
    Expert for MMI
    (Area: Mobile Devices/User Interfaces: 2012- 2013)
    Testified by deposition

    Case Name: Wi-LAN v. Apple
    Case No: 13-cv-0790 DMS (ED Texas)
    Case No: 3:14-cv-010507-DMS-BLM
    Expert for Wi-LAN
    (Area: 4G/3G Wireless Communications: 2013 –2018 )
    Testified by Deposition

    Case Name: Sentius LLC v. Microsoft
    Case No: 5:13-cv-00825-PSG (ND Cal)
    Expert for Sentius
    (Area: Enterprise Software Systems: 2014-2015)
    Testified by deposition

    Case Name: Medius Eagle Harbor v. Ford
    Case No: 3:1-cv-05503-BHS (WD Washington)
    Expert for Medius Tech
    (Area: Automotive Multimedia Systems: 2014-2016)
    Testified at Trial

    Genband US LLC v. Metaswitch Networks
    No 2:14-cv-33 (E.D. Texas)
    Expert for Metaswitch Networks
    Technology: Voice & Data Over IP Networks (2014-2015)
    Submitted declarations & deposition




                                                                                 4
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 161 of 189
                                                Professor Vijay K. Madisetti, ECE


    Enterprise - Systems Technologies S.a.r.l v. Samsung Electronics Co. Ltd
    Case No: 6:14-cv-555-MHS (ED Texas) and ITC Inv. No. 337-TA-925
    Expert for Samsung
    Technology: Android Operating System (2014-2015)
    Testified by deposition

    Ericsson Inc. v. Apple Inc.
    Case No: 2:15-cv-287 (ED Texas) and ITC-337-952/953
    Expert for Ericsson
    Technology: 4G Wireless Systems (2015 – present)
    Testified by deposition & Trial

    Intellectual Ventures LLC v. Motorola Mobility LLC (Google)
    Case No: 13-cv-61358-RST (S.D. Florida)
    Expert for Google
    Technology: Wireless Systems (2013- present)
    Testified by deposition (IPR)

    Intellectual Ventures LLC v. Nikon Corp
    C.A No. 11-1025-SLR (District of Delaware)
    Expert for Nikon
    Technology: Wireless Systems (WiFi) (2014-2015)
    Submitted declarations

    Masimo v. Mindray Biomedical Electronics Co. / Philips
    Case No: SACV-12-02206 CJC (JPRx) (C.D. California)
    8:12-cv-02206-CJC-JPR
    Expert for Masimo
    Technology: Pulse Oximetry (2014 – 2016)
    Submitted reports, testified by deposition

    Samsung v. Nvidia
    Case No: 3:14-cv-757-REP ED Virginia
    Expert for Samsung
    Technology: Microprocessors & Memories (2014 – 2016)
    Submitted reports & Deposition & Trial

    Chrimar v. HP/Cisco/Alcatel/Dell/Adtran/AeroHive/D-Link/TP-
    Link/TrendNet/Juniper Networks/CoStar/Accton/AMX
    Case No: 4:13-cv-1300-JSW, Case 6:15-cv-163 (ED Texas)
    Case No: 6:15-cv-00618-JRG-JDL (ED Texas)
    Expert for Chrimar
    Technology: Power over Ethernet (2015-2017)
    Submitted reports & Deposition & Trial




                                                                               5
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 162 of 189
                                                  Professor Vijay K. Madisetti, ECE


    Chamberlain v. Ryobi/TTI
    Case No: 1:16-cv-06097 (ND Illinois)
    Expert for Ryobi
    Technology: Wireless/IoT/Barrier Movement (2016 – present)
    Submitted reports & deposition & trial testimony

    IOEngine v. IMC/Imation
    Case No: cv-14-1572-GMS (US Delaware)
    Expert for IMC/Imation
    Technology: Networked Storage Device (2016-2017)
    Submitted reports & deposition & trial testimony

    Huawei v. Samsung
    Case No: 3:16-cv-2787-WHO (ND Cal)
    Expert for Samsung
    Technology: 4G/LTE Random Access Protocols (2016-present)
    Submitted reports & deposition

    Hitachi Maxell v. ZTE/Huawei
    Case No: 5:16-cv-00178-RWS (ED Texas)
    Expert for Hitachi Maxell
    Technology: Digital Cameras
    Submitted reports & deposition (2017 – present)

    Qualcomm v. Apple
    Case No: 17-ccv-0108-GPC-MDD (SD Cal) Also, Related ITC/FTC Matters
    Expert for Qualcomm
    Technology: 4G/Wireless Communications/Smartphones (2017-present)
    Submitted Reports and Deposition

    Qualcomm v. Apple
    Case No: 3:17-cv-01375-DMS-MDD (SD Cal)
    Expert for Qualcomm
    Technology: 4G/Wireless Communications/Smartphones (2017-present)
    Submitted Reports and Deposition

    Optis v. Huawei
    Case No: 2:17-cv-123 (E.D. Texas)
    Expert for Optis Wireless
    Technology: 4G/Video (2017-present)
    Submitted reports & deposition




                                                                                 6
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 163 of 189
                                                           Professor Vijay K. Madisetti, ECE


        Broadcom v. Sony
        Case No: 8:16-cv-1052 (PTAB and Central Cal)
        Expert for Broadcom
        Technology: Wi Fi
        No activity - settled (2017 – 2017)

        Ameranth v. Hyatt Corporation
        Case No: 3:11-cv-1810 (SD Cal)
        Expert for Hyatt
        Technology: Wireless eCommerce Applications (2017-present)
        Expert Technical consulting

        Rovi v. Comcast
        ITC No. 337-TA-1103 (ITC)
        Expert for Rovi
        Technology: Digital Video & interactive GUI (2018-present)
        Reports and Deposition

        Beckman Coulter v. Sysmex
        Case No: 1:17-cv-24049-DPG (ND Illinois)
        Expert for Sysmex
        Technology: Medical Instrumentation Automation (2017-present)
        Testifying Expert

        TQ Delta
        Expert for TQ Delta
        Technology: DSL Technologies (2018-present)
        Testifying Expert


        Additional matters include declarations supporting IPRs at the PTAB for Google
        (US Patent 8,601,154), On Semiconductor (US Patent 6,212,079), Ubisoft (US
        Patent 5,490,216), Broadcom (WiFi), Sony (US Patent 6,101,534), Kia, (US
        Patent 5,530,431), Qualcomm, Fortinet (US patent 6,195,587), and ZTE (US
        Patent 7,523,072), and Ericsson, Amazon, Ring, Digital Ally, BMC Software.


Earned Degrees

   1.   B. Tech (Hons), Electronics & Electrical Comm. Engineering
        Indian Institute of Technology (IIT), Kharagpur, India
        1984.


   2.   Ph.D., Electrical Engineering & Computer Sciences (EECS)
        University of California (UC), Berkeley. CA
        1989.




                                                                                          7
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 164 of 189
                                                            Professor Vijay K. Madisetti, ECE



Books


  1.    VLSI Digital Signal Processors
        Madisetti, V.K.;
        Boston: MA, IEEE Press: Butterworth Heinemann, 1995, 525 pp.


  2.    Quick-Turnaround ASIC Design in VHDL
        Romdhane, M., Madisetti, V.K., Hines, J.
        Boston: MA, Kluwer Academic Press, 1996, 190 pp.


  3.    The Digital Signal Processing Handbook (First Edition)
        Madisetti, V. K., Williams, D. (Editors)
        CRC Press, Boca Raton, Fla, 1998, 2500 pp.


  4.    VHDL: Electronics Systems Design Methodologies.
        Madisetti, V. K. (Editor)
        Boston: MA, IEEE Standards Press, 2000, ISBN 0-7381-1878-8.


  5.    Platform-Centric Approach to System-on-Chip (SoC) Design.
        Madisetti, V. K., Arpnikanondt, A.
        Springer, Boston: MA, Springer, 2004, 280 pp.


  6.    The Digital Signal Processing Handbook – Second Edition.
        Madisetti, V. K. (2009)
        CRC Press, Boca Raton, Fla.


  7.    Cloud Computing: A Hands-On Approach
        A Bahga, V. Madisetti (2013)
        Amazon CreateSpace Publishing, 2013, 454 pp.


  8.    Internet of Things: A Hands-On Approach
        A Bahga, V. Madisetti (2014)
        Amazon CreateSpace Publishing, 2014, 450 pp.




                                                                                           8
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 165 of 189
                                                      Professor Vijay K. Madisetti, ECE




 9.   Big Data Science & Analytics: A Hands-On Approach
      A Bahga, V. Madisetti (2016)
      Amazon CreateSpace Publishing, 2016, 542 pp.




                                                                                     9
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 166 of 189
                                                            Professor Vijay K. Madisetti, ECE




   10. Blockchain Applications: A Hands-On Approach
   A Bahga, V. Madisetti (2017)
   Amazon CreateSpace Publishing, 2017, 380 pp.




Edited Books & Collection of Papers


   1.   Advances in Parallel & Distributed Simulation
        Madisetti, V.K.;Nicol, D., Fujimoto, R. (Editors)
        San Diego, CA: SCS Press, 1991, 200 pp.


   2.   Modeling, Analysis, Simulation of Computer & Telecommunications Systems
        Madisetti, V., Gelenbe, E., Walrand, J. W. (Editors)
        Los Alamitos: CA, IEEE Computer Society Press, 1994, 425 pp.


   3.   Modeling & Simulations on Microcomputers


                                                                                          10
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 167 of 189
                                                               Professor Vijay K. Madisetti, ECE

         Madisetti, V.K. (Editor)
         San Diego, CA: SCS Press, 138 pp. 1990.




Editorship of Journals & Transactions


   1.    IEEE Design & Test of Computers
         Special Issue: Reengineering Digital Systems
        April – June 1999 (Vol 16, No 2)
         Madisetti, V.K (Editor)
        Los Alamitos: CA, IEEE Computer Society Press, 1999.


   2.    IEEE Design & Test of Computers
         Special Issue: Rapid Prototyping of Digital Systems
         Fall 1996 (Vol 13, No 3)
         Madisetti, V., Richards, M. (Editors)
         Los Alamitos: CA, IEEE Computer Society Press, 1994, 425 pp.


   3.    IEEE Transactions on Circuits & Systems II
         Associate Editor: 1993-1995.


   4.    International Journal in Computer Simulation
         Associate Editor: 1990-1993


  5. International Journal in VLSI Signal Processing
     Editorial Board: 1995 - Present




Refereed Journal Publications


   1.    Trends in the Electronic Control of Mine Hoists
         Madisetti, V. and Ramlu, M.,
         IEEE Transactions on Industry Applications, Vol IA-22, No. 6, November/December 1986. Pages
         1105-1112


   2.    Multilevel range/NEXT performance in digital subscriber loops
         Brand, G.; Madisetti, V.; Messerschmitt, D.G.;
         Communications, Speech and Vision, IEE Proceedings I [see also IEE Proceedings-
         Communications] ,Volume: 136 , Issue: 2 , April 1989
         Pages:169 – 174




                                                                                                  11
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 168 of 189
                                                             Professor Vijay K. Madisetti, ECE


 3.   Seismic migration algorithms on parallel computers
      Madisetti, V.K.; Messerschmitt, D.G.;
      Signal Processing, IEEE Transactions on [see also Acoustics, Speech, and Signal Processing,
      IEEE Transactions on] ,Volume: 39 , Issue: 7 , July 1991
      Pages:1642 – 1654


 4.   Asynchronous algorithms for the parallel simulation of event-driven dynamical systems
      Madisetti, V.K.; Walrand, J.C.; Messerschmitt, D.G.:                 ACM Transactions on
      Modeling and Computer Simulation, v 1, n 3, July 1991, Pages: 244-74


 5.   Synchronization mechanisms for distributed event-driven computation
      Madisetti, V.K.; Hardaker, D.:                                    ACM Transactions on
      Modeling and Computer Simulation, v 2, n 1, Jan. 1992, Pages: 12-51


 6.   Efficient VLSI Architectures for the Arithmetic Fourier Transform (AFT)
      Kelley, B.T.; Madisetti, V.K.;
      Signal Processing, IEEE Transactions on [see also Acoustics, Speech, and Signal Processing,
      IEEE Transactions on] ,Volume: 41 , Issue: 1 , January 1993
      Pages:365-378


 7.   The fast discrete Radon transform. I. Theory
      Kelley, B.T.; Madisetti, V.K.;
      Image Processing, IEEE Transactions on ,Volume: 2 , Issue: 3 , July 1993
      Pages:382 – 400


 8.   The Georgia Tech digital signal multiprocessor
      Barnwell, T.P., III; Madisetti, V.K.; McGrath, S.J.A.;
      Signal Processing, IEEE Transactions on [see also Acoustics, Speech, and Signal Processing,
      IEEE Transactions on] ,Volume: 41 , Issue: 7 , July 1993
      Pages:2471 – 2487


 9.   The MIMDIX Environment for Parallel Simulation
      Madisetti, V.K.; Hardaker, D.; Fujimoto, R.M.:                                       Journal of
      Parallel and Distributed Computing, v18, no. 4, August 1993,
      Pages: 473-83.


 10. LMSGEN: a prototyping environment for programmable adaptive digital filters in VLSI
     Romdhane, M.S.B.; Madisetti, V.K.;
     Chapter in VLSI Signal Processing, VII, 1994.,
     Pages:33 – 42


 11. Fixed-point co-design in DSP
     Egolf, T.W.; Famorzadeh, S.; Madisetti, V.K.;
     Chapter in VLSI Signal Processing, VII, 1994.,
     Pages:113 - 126




                                                                                                    12
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 169 of 189
                                                             Professor Vijay K. Madisetti, ECE


 12. A fast spotlight-mode synthetic aperture radar imaging system
     Madisetti, V.K.;
     Communications, IEEE Transactions on ,Volume: 42 , Issue: 234 , February-April 1994
     Pages:873 – 876


 13. Rapid prototyping on the Georgia Tech digital signal multiprocessor
     Curtis, B.A.; Madisetti, V.K.;
     Signal Processing, IEEE Transactions on [see also Acoustics, Speech, and Signal Processing,
     IEEE Transactions on] ,Volume: 42 , Issue: 3 , March 1994
     Pages:649 – 662


 14. Low-power signaling in asymmetric noisy channels via spectral shaping
     Sipitca, M.; Madisetti, V.K.;
     Signal Processing Letters, IEEE, Volume: 1 , Issue: 8 , Aug 1994
     Pages:117 – 118


 15. A quantitative methodology for rapid prototyping and high-level synthesis of signal
     processing algorithms
     Madisetti, V.K.; Curtis, B.A.;
     Signal Processing, IEEE Transactions on [see also Acoustics, Speech, and Signal Processing,
     IEEE Transactions on] ,Volume: 42 , Issue: 11 , Nov. 1994
     Pages:3188 – 3208


 16. Computer Simulation of Application-Specific Signal Processing Systems
     Casinovi, G.; Madisetti, V.K.;
     International Journal in Computer Simulation, Vol. 4, No. 4, Nov 1994.


 17. System partitioning of MCMs for low power
     Khan, S.A.; Madisetti, V.K.;
     Design & Test of Computers, IEEE ,Volume: 12 , Issue: 1 , Spring 1995
     Pages:41 – 52


 18. Error correcting run-length limited codes for magnetic recording
     Jaejin Lee; Madisetti, V.K.;
     Magnetics, IEEE Transactions on ,Volume: 31 , Issue: 6 , Nov. 1995
     Pages:3084 – 3086


 19. Virtual prototyping of embedded microcontroller-based DSP systems
     Madisetti, V.K.; Egolf, T.W.;
     Micro, IEEE ,Volume: 15 , Issue: 5 , Oct. 1995
     Pages:9 – 21


 20. Constrained multitrack RLL codes for the storage channel
     Lee, J.; Madisetti, V.K.;
     Magnetics, IEEE Transactions on ,Volume: 31 , Issue: 3 , May 1995
     Pages:2355 – 2364




                                                                                                   13
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 170 of 189
                                                              Professor Vijay K. Madisetti, ECE


 21. Rapid digital system prototyping: current practice, future challenges
     Madisetti, V.K.;
     Design & Test of Computers, IEEE ,Volume: 13 , Issue: 3 , Fall 1996
     Pages:12 – 22


 22. Conceptual prototyping of scalable embedded DSP systems
     Dung, L.-R.; Madisetti, V.K.;
     Design & Test of Computers, IEEE ,Volume: 13 , Issue: 3 , Fall 1996
     Pages:54 – 65


 23. Advances in rapid prototyping of digital systems
     Madisetti, V.K.; Richards, M.A.;
     Design & Test of Computers, IEEE ,Volume: 13 , Issue: 3 , Fall 1996
     Pages:9


 24. Combined modulation and error correction codes for storage channels
     Jaejin Lee; Madisetti, V.K.;
     Magnetics, IEEE Transactions on ,Volume: 32 , Issue: 2 , March 1996
     Pages:509 – 514


 25. Model-based architectural design and verification of scalable embedded DSP systems-a
     RASSP approach
     Dung, L.-R.; Madisetti, V.K.; Hines, J.W.;
     Chapter in VLSI Signal Processing, IX, 1996.
     Pages:147 – 156


 26. Low-power digital filter implementations using ternary coefficients
     Hezar, R.; Madisetti, V.K.;
     Chapter in VLSI Signal Processing, IX, 1996.,
     Pages:179 – 188


 27. All-digital oversampled front-end sensors
     Romdhane, M.S.B.; Madisetti, V.K.;
     Signal Processing Letters, IEEE, Volume: 3 , Issue: 2 , Feb. 1996
     Pages:38 – 39


 28. Modeling COTS components in VHDL
     Calhoun, S., Reese, R; Egolf, T., Madisetti, V.K.;
     Journal of VLSI Signal Processing, Volume: 14 , Issue: 2 , Nov 1996
     Pages: 24 – 31


 29. VHDL-Based Rapid Systems Prototyping
     Egolf, T.; Madisetti, V.K.;
     Journal of VLSI Signal Processing, Volume: 14 , Issue: 2 , Nov 1996
     Pages: 40-52




                                                                                            14
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 171 of 189
                                                               Professor Vijay K. Madisetti, ECE

 30. Interface design for core-based systems
     Madisetti, V.K.; Lan Shen;
     Design & Test of Computers, IEEE ,Volume: 14 , Issue: 4 , Oct.-Dec. 1997
     Pages:42 - 51


 31. Incorporating cost modeling in embedded-system design
     Debardelaben, J.A.; Madisetti, V.K.; Gadient, A.J.;
     Design & Test of Computers, IEEE ,Volume: 14 , Issue: 3 , July-Sept. 1997
     Pages:24 – 35


 32. On homomorphic deconvolution of bandpass signals
     Marenco, A.L.; Madisetti, V.K.;
     Signal Processing, IEEE Transactions on [see also Acoustics, Speech, and Signal Processing,
     IEEE Transactions on] ,Volume: 45 , Issue: 10 , Oct. 1997
     Pages:2499 – 2514


 33. A case study in the development of multi-media educational material: the VHDL interactive
     tutorial
     Gadient, A.J.; Stinson, J.A., Jr.; Taylor, T.C.; Aylor, J.H.; Klenke, R.H.; Salinas, M.H.; Madisetti,
     V.K.; Egolf, T.; Famorzadeh, S.; Karns, L.N.; Carter, H.W.;
     Education, IEEE Transactions on ,Volume: 40 , Issue: 4 , Nov. 1997
     Pages:17 pp.


 34. Adaptive mobility management in wireless networks
     Jeongwook Kim; Madisetti, V.K.;
     Electronics Letters ,Volume: 34 , Issue: 15 , 23 July 1998
     Pages:1453 – 1455


 35. Efficient implementation of two-band PR-QMF filterbanks
     Hezar, R.; Madisetti, V.K.;
     Signal Processing Letters, IEEE ,Volume: 5 , Issue: 4 , April 1998
     Pages:92 – 94


 36. On fast algorithms for computing the inverse modified discrete cosine transform
     Yun-Hui Fan; Madisetti, V.K.; Mersereau, R.M.;
     Signal Processing Letters, IEEE ,Volume: 6 , Issue: 3 , March 1999
     Pages:61 – 64


 37. System on chip or system on package?
     Tummala, R.R.; Madisetti, V.K.;
     Design & Test of Computers, IEEE ,Volume: 16 , Issue: 2 , April-June 1999
     Pages:48 – 56


 38. Reengineering legacy embedded systems
     Madisetti, V.K.; Jung, Y.-K.; Khan, M.H.; Kim, J.; Finnessy, T.;
     Design & Test of Computers, IEEE ,Volume: 16 , Issue: 2 , April-June 1999
     Pages:38 – 47



                                                                                                       15
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 172 of 189
                                                            Professor Vijay K. Madisetti, ECE



 39. Reengineering digital systems
     Madisetti, V.K.;
     Design & Test of Computers, IEEE ,Volume: 16 , Issue: 2 , April-June 1999
     Pages:15 – 16


 40. Parameter optimization of robust low-bit-rate video coders
     Sangyoun Lee; Madisetti, V.K.;
     Circuits and Systems for Video Technology, IEEE Transactions on, Volume: 9 Issue: 6 , Sept.
     1999
     Pages:849 – 855


 41. Closed-form for infinite sum in bandlimited CDMA
     Jatunov, L.A.; Madisetti, V.K.;
     Communications Letters, IEEE ,Volume: 8 , Issue: 3 , March 2004
     Pages:138 – 140


 42. A new protocol to enhance path
     reliability and load balancing in mobile ad hoc networks
     Argyriou, A.; Madisetti, V.K.;
     Journal of Ad Hoc Networks, Elsevier Press, 2004


 43. Closed-form analysis of CDMA systems using Nyquist pulse
     Jatunov, L.A.; Madisetti, V. K.;
     Communications Letters, IEEE (Under Revision), 2005.


 44. Systematic Design of End-to-End Wireless Mobility Management Prototocols,
     Argyriou, A.; Madisetti, V. K.;
     ACM/Springer Wireless Networks (WINET), Accepted 2005.


 45. A Novel End-to-End Approach for Video Streaming Over the Internet,
     Argyriou, A.; Madisetti, V. K.;
     Kluwer Telecommunications Systems, Vol. 28, No. 2, Pages 133-150, Jan 2005. Special Issue on
     Multimedia Streaming.


 46. An Analytical Framework of RD Optimized Video Streaming with TCP,
     Argyriou, A.; Madisetti, V. K.;
     IEEE Transactions on Multimedia, Submitted for review in March 2005.


 47. Modeling the Effect of Handoffs on Transport Protocol Performance,
     Argyriou, A.; Madisetti, V. K.;
     IEEE Transactions on Mobile Computing, Submitted for review in March 2005


 48. Throughput Models for Transport Protocols with CBR and VBR Traffic Workloads”,
     Argyriou, A.; Madisetti, V. K.;



                                                                                                   16
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 173 of 189
                                                             Professor Vijay K. Madisetti, ECE

     ACM Transactions on Multimedia Computing, Communications & Applications, Submitted for
     review in April 2005.


 49. “Electronic System, Platform & Package Codesign”,
     Madisetti, V. K.
     IEEE Design & Test of Computers, Volume 23, Issue 3, June 2006. pages 220-233.


 50. “The Design of an End-to-End Handoff Management Protocol”,
     A. Argyriou, Madisetti, V. K.
     Wireless Networks, Springer, May 2006.

 51. “A Soft-Handoff Transport Protocol for Media Flows in Heterogeneous Mobile Networks ”,
     A. Argyriou, Madisetti, V. K.
     Computer Networks, Vol 50, Issue 11, Pages 1860-1871, August 2006.


 52. “Computationally Efficient SNR Estimation for Bandlimited WCDMA Systems”
     L. Jatunov, Madisetti, V. K.
     IEEE Transactions on Wireless Communications, Volume 5, Issue 13, December 2006, Pages
     3480-3491.


 53. “Space-Time Codes for Wireless & Mobile Applications”,
     M. Sinnokrot, Madisetti, V.K.
     DSP Handbook, Second Edition, 2009 (to be published)


 54. A. Bahga, V. Madisetti, "Rapid Prototyping of Advanced Cloud-Based Systems", IEEE
     Computer, vol. 46, no. 11, Nov 2013, pp 76-83, 2013


 55. A. Bahga, V. Madisetti, "Cloud-Based Information Integration & Informatics Framework for
     Healthcare Applications", IEEE Computer, February 2015.


 56. A. Bahga, V. Madisetti, "A Cloud-based Approach for Interoperable EHRs", IEEE Journal of
     Biomedical and Health Informatics, vol. 17, no. 5, Sep 2013, pp. 894-906, 2013


 57. A. Bahga, V. Madisetti, "Cloud-Based Information Technology Framework for Data Driven
     Intelligent Transportation Systems", Journal of Transportation Technologies, vol.3 no.2, April
     2013


 58. A. Bahga, V. Madisetti, "Performance Evaluation Approach for Multi-tier Cloud
     Applications", Journal of Software Engineering and Applications, vol. 6, no. 2, pp. 74-83, Mar
     2013.


 59. Yusuf, A., V. Madisetti, “Configuration for Predicting Travel Time Using Wavelet Packets
     and Support Vector Regression”, Journal of Transportation Technologies, vol 3, no. 3, June
     2013.




                                                                                                  17
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 174 of 189
                                                              Professor Vijay K. Madisetti, ECE

   60. A. Bahga, V. Madisetti, "Analyzing Massive Machine Maintenance Data in a Computing
       Cloud", IEEE Transactions on Parallel and Distributed Systems, vol. 23, no. 10, pp. 1831 - 1843,
       2012.

   61. N. Radia. Y. Zhang, M. Tatimapula, V. Madisetti, “Next Generation Applications on Cellular
       Networks: Trends, Challenges, and Solutions,” Proceedings of the IEEE, Vol 100, Issue 4, pp.
       841-854, 2012.


   62. A. Bahga, V. Madisetti, "Rapid Prototyping of Advanced Cloud-Based Systems", IEEE
       Computer, vol. 46, no. 11, Nov 2013, pp 76-83, 2013


   63. A. Bahga, V. Madisetti, "A Cloud-based Approach for Interoperable EHRs", IEEE Journal of
       Biomedical and Health Informatics, vol. 17, no. 5, Sep 2013, pp. 894-906, 2013


   64. A. Bahga, V. Madisetti, "Cloud-Based Information Integration & Informatics Framework for
       Healthcare Applications", IEEE Computer, February 2015.




Peer Reviewed Conference Publications


   1.   Dynamically-reduced complexity implementation of echo cancelers
        Madisetti, V.; Messerschmitt, D.; Nordstrom, N.;
        Acoustics, Speech, and Signal Processing, IEEE International Conference on ICASSP '86.
        ,Volume: 11 , Apr 1986


   2.   Seismic migration algorithms using the FFT approach on the NCUBE multiprocessor
        Madisetti, V.K.; Messerschmitt, D.G.;
        Acoustics, Speech, and Signal Processing, 1988. ICASSP-88., 1988 International Conference on
        , 11-14 April 1988


   3.   Seismic migration algorithms on multiprocessors
        Madisetti, V.K.; Messerschmitt, D.G.;
        Acoustics, Speech, and Signal Processing, 1988. ICASSP-88., 1988 International Conference on
        , 11-14 April 1988
        Pages:2124 - 2127 vol.4


   4.   WOLF: A rollback algorithm for optimistic distributed simulation systems
        Madisetti, V.; Walrand, J.; Messerschmitt, D.;
        Simulation Conference Proceedings, 1988 Winter , December 12-14, 1988
        Pages:296 – 305


   5.   Efficient distributed simulation
        Madisetti, V.; Walrand, J.; Messerschmitt, D.;
        Simulation Symposium, 1989. The 22nd Annual , March 28-31, 1989
        Pages:5 - 6



                                                                                                    18
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 175 of 189
                                                            Professor Vijay K. Madisetti, ECE




 6.   High speed migration of multidimensional seismic data
      Kelley, B.; Madisetti, V.;
      Acoustics, Speech, and Signal Processing, 1991. ICASSP-91., 1991 International Conference on
      , 14-17 April 1991
      Pages:1117 - 1120 vol.2


 7.   Performance of a fast analog VLSI implementation of the DFT
      Buchanan, B.; Madisetti, V.; Brooke, M.;
      Circuits and Systems, 1992., Proceedings of the 35th Midwest Symposium on , 9-12 Aug. 1992
      Pages:1353 - 1356 vol.2


 8.   Task scheduling in the Georgia Tech digital signal multiprocessor
      Curtis, B.A.; Madisetti, V.K.;
      Acoustics, Speech, and Signal Processing, 1992. ICASSP-92., 1992 IEEE International
      Conference on ,Volume: 5 , 23-26 March 1992
      Pages:589 - 592 vol.5


 9.   The fast discrete Radon transform
      Kelley, B.T.; Madisetti, V.K.;
      Acoustics, Speech, and Signal Processing, 1992. ICASSP-92., 1992 IEEE International
      Conference on ,Volume: 3 , 23-26 March 1992
      Pages:409 - 412 vol.3


 10. Yield-based system partitioning strategies for MCM and ASEM design
     Khan, S.; Madisetti, V.;
     Multi-Chip Module Conference, 1994. MCMC-94, Proceedings., 1994 IEEE,15-17 March 1994
     Pages:144 – 149


 11. Multitrack RLL codes for the storage channel with immunity to intertrack interference
     Lee, J.; Madisetti, V.K.;
     Global Telecommunications Conference, 1994. GLOBECOM '94. 'Communications: The Global
     Bridge'., IEEE,Volume: 3 , 28 Nov.-2 Dec. 1994
     Pages:1477 - 1481 vol.3


 12. A parallel mapping of backpropagation algorithm for mesh signal processor
     Khan, S.A.; Madisetti, V.K.;
     Neural Networks for Signal Processing [1995] V. Proceedings of the 1995 IEEE Workshop , 31
     Aug.-2 Sept. 1995
     Pages:561 – 570


 13. Virtual prototyping of embedded DSP systems
     Madisetti, V.K.; Egolf, T.; Famorzadeh, S.; Dung, L.-R.;
     Acoustics, Speech, and Signal Processing, 1995. ICASSP-95., 1995 International Conference on
     ,Volume: 4 , 9-12 May 1995
     Pages:2711 - 2714 vol.4




                                                                                                   19
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 176 of 189
                                                             Professor Vijay K. Madisetti, ECE


 14. Assessing and improving current practice in the design of application-specific signal
     processors
     Shaw, G.A.; Anderson, J.C.; Madisetti, V.K.;
     Acoustics, Speech, and Signal Processing, 1995. ICASSP-95., 1995 International Conference on
      ,Volume: 4 , 9-12 May 1995
     Pages:2707 - 2710 vol.4


 15. Introduction to ARPA's RASSP initiative and education/facilitation program
     Corley, J.H.; Madisetti, V.K.; Richards, M.A.;
     Acoustics, Speech, and Signal Processing, 1995. ICASSP-95., 1995 International Conference on
     ,Volume: 4 , 9-12 May 1995
     Pages:2695 - 2698 vol.4


 16. DSP design education at Georgia Tech
     Madisetti, V.K.; McClellan, J.H.; Barnwell, T.P., III;
     Acoustics, Speech, and Signal Processing, 1995. ICASSP-95., 1995 International Conference on
     ,Volume: 5 , 9-12 May 1995
     Pages:2869 - 2872 vol.5


 17. Rapid prototyping of DSP systems via system interface module generation
     Famorzadeh, S.; Madisetti, V.K.;
     Acoustics, Speech, and Signal Processing, 1996. ICASSP-96. Conference Proceedings., 1996
     IEEE International Conference on ,Volume: 2 , 7-10 May 1996
     Pages:1256 - 1259 vol. 2


 18. Rapid prototyping of DSP chip-sets via functional reuse
     Romdhane, M.S.B.; Madisetti, V.K.;
     Acoustics, Speech, and Signal Processing, 1996. ICASSP-96. Conference Proceedings., 1996
     IEEE International Conference on ,Volume: 2 , 7-10 May 1996
     Pages:1236 - 1239 vol. 2


 19. A constructive deconvolution procedure of bandpass signals by homomorphic analysis
     Marenco, A.L.; Madisetti, V.K.;
     Geoscience and Remote Sensing Symposium, 1996. IGARSS '96. 'Remote Sensing for a
     Sustainable Future.', International ,Volume: 3 , 27-31 May 1996
     Pages:1592 - 1596 vol.3


 20.    BEEHIVE: an adaptive, distributed, embedded signal processing environment
       Famorzadeh, S.; Madisetti, V.; Egolf, T.; Nguyen, T.;
       Acoustics, Speech, and Signal Processing, 1997. ICASSP-97., 1997 IEEE International
       Conference on ,Volume: 1 , 21-24 April 1997
       Pages:663 - 666 vol.1


 21. Target detection from coregistered visual-thermal-range images
     Perez-Jacome, J.E.; Madisetti, V.K.;
     Acoustics, Speech, and Signal Processing, 1997. ICASSP-97., 1997 IEEE International




                                                                                                20
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 177 of 189
                                                            Professor Vijay K. Madisetti, ECE

     Conference on ,Volume: 4 , 21-24 April 1997
     Pages:2741 - 2744 vol.4


 22. Variable block size adaptive lapped transform-based image coding
     Klausutis, T.J.; Madisetti, V.K.;
     Image Processing, 1997. Proceedings., International Conference on ,Volume: 3 , 26-29 Oct. 1997
     Pages:686 - 689 vol.3


 23. A Rate 8/10 (0, 6) MTR Code And Its Encoder/decoder
     Jaejin Lee; Madisetti, V.K.;
     Magnetics Conference, 1997. Digests of INTERMAG '97., 1997 IEEE International , 1-4 April
     1997
     Pages:BS-15 - BS-15


 24. VHDL models supporting a system-level design process: a RASSP approach
     DeBardelaben, J.A.; Madisetti, V.K.; Gadient, A.J.;
     VHDL International Users' Forum, 1997. Proceedings , 19-22 Oct. 1997
     Pages:183 – 188


 25. A performance modeling framework applied to real time infrared search and track
     processing
     Pauer, E.K.; Pettigrew, M.N.; Myers, C.S.; Madisetti, V.K.;
     VHDL International Users' Forum, 1997. Proceedings , 19-22 Oct. 1997
     Pages:33 – 42


 26. System design and re-engineering through virtual prototyping: a temporal model-based
     approach
     Khan, M.H.; Madisetti, V.K.;
     Signals, Systems & Computers, 1998. Conference Record of the Thirty-Second Asilomar
     Conference on ,Volume: 2 , 1-4 Nov. 1998
     Pages:1720 - 1724 vol.2


 27. A debugger RTOS for embedded systems
     Akgul, T.; Kuacharoen, P.; Mooney, V.J.; Madisetti, V.K.;
     Euromicro Conference, 2001. Proceedings. 27th , 4-6 Sept. 2001
     Pages:264 - 269


 28. Adaptability, extensibility and flexibility in real-time operating systems
     Kuacharoen, P.; Akgul, T.; Mooney, V.J.; Madisetti, V.K.;
     Digital Systems, Design, 2001. Proceedings. Euromicro Symposium on , 4-6 Sept. 2001
    Pages:400 – 405


 29. Effect of handoff delay on the system performance of TDMA cellular systems
     Turkboylari, M.; Madisetti, V.K.;
     Mobile and Wireless Communications Network, 2002. 4th International Workshop on , 9-11 Sept.
     2002
     Pages:411 – 415




                                                                                                 21
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 178 of 189
                                                            Professor Vijay K. Madisetti, ECE


 30. Enforcing interdependencies and executing transactions atomically over autonomous mobile
     data stores using SyD link technology
     Prasad, S.K.; Bourgeois, A.G.; Dogdu, E.; Sunderraman, R.; Yi Pan; Navathe, S.; Madisetti, V.;
     Distributed Computing Systems Workshops, 2003. Proceedings. 23rd International Conference on
     , 19-22 May 2003
     Pages:803 – 809


 31. Performance evaluation and optimization of SCTP in wireless ad-hoc networks
     Argyriou, A.; Madisetti, V.;
     Local Computer Networks, 2003. LCN '03. Proceedings. 28th Annual IEEE International
     Conference on , 20-24 Oct. 2003
     Pages:317 - 318


 32. Implementation of a calendar application based on SyD coordination links
     Prasad, S.K.; Bourgeois, A.G.; Dogdu, E.; Sunderraman, R.; Yi Pan; Navathe, S.; Madisetti, V.;
     Parallel and Distributed Processing Symposium, 2003. Proceedings. International , 22-26 April
     2003
     Pages:8 pp.


 33. Bandwidth aggregation with SCTP
     Argyriou, A.; Madisetti, V.;
     Global Telecommunications Conference, 2003. GLOBECOM '03. IEEE Volume: 7 , 1-5 Dec.
     2003
     Pages:3716 - 3721 vol.7


 34. Software streaming via block streaming
     Kuacharoen, P.; Mooney, V.J.; Madisetti, V.K.;
     Design, Automation and Test in Europe Conference and Exhibition, 2003 , 2003
     Pages:912 – 917


 35. Frequency-dependent space-interleaving for MIMO OFDM systems
     Mohajerani, P.; Madisetti, V.K.;
     Radio and Wireless Conference, 2003. RAWCON '03. Proceedings , Aug. 10-13, 2003
     Pages:79 - 82


 36. A media streaming protocol for heterogeneous wireless networks
     Argyriou, A.; Madisetti, V.;
     Computer Communications, 2003. CCW 2003. Proceedings. 2003 IEEE 18th Annual Workshop
     on , 20-21 Oct. 2003
     Pages:30 – 33


 37. Realizing load-balancing in ad-hoc networks with a transport layer protocol
     Argyriou, A.; Madisetti, V.;
     Wireless Communications and Networking Conference, 2004. WCNC. 2004 IEEE ,Volume: 3
     , 21-25 March 2004
     Pages:1897 - 1902 Vol.3




                                                                                                  22
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 179 of 189
                                                        Professor Vijay K. Madisetti, ECE

 38. Streaming H.264/AVC video over the Internet
     Argyriou, A.; Madisetti, V.;
     Consumer Communications and Networking Conference, 2004. CCNC 2004. First IEEE , 5-8 Jan.
     2004
     Pages:169 – 174




                                                                                           23
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 180 of 189
                                                                 Professor Vijay K. Madisetti, ECE



Other Publications


   1.   A Transport Layer Technology for Improving the QoS of Networked Multimedia
        Applications <draft-madisetti-arguriou-qos-sctp-00.txt).
        Madisetti, V., Argyriou, A.
        IETF Internet-Draft, Jul 25, 2002.

   2.   Voice & Video over Mobile IP Networks <draft-madisetti-argyriou-voice-video-mip-00.txt>
        Madisetti, V., Argyriou, A.
        IETF Internet-Draft, Nov 20, 2002.

   3.   Enhancements to ECRTP with Applications to Robust Header Compression for Wireless
        Applications. <draft-madisetti-rao-suresh-rohc-00.txt>
        Madisetti, V.; Rao, S., Suresh, N.
        IETF Internet-Draft, June 30, 2003.



Ph.D. Students Graduated



   1.   Brian T. Kelley, 1992
        VLSI Computing Architectures for High Speed Signal Processing
        Member of Technical Staff, Motorola.

        Winner of Dr. Thurgood Marshall Dissertation Fellowship Award

   2.    Bryce A. Curtis, 1992
        Special Instruction Set Multiple Chip Computer for DSP
        Member of Technical Staff, IBM

   3.   Jaejin Lee, 1994
        Robust Multitrack Codes for the Magnetic Channel
        Professor, Yonsei University, Korea

   4.   Mohamed S. Ben Romdhane, 1995
        Design Synthesis of Application-Specific IC for DSP
        Director of IP, Rockwell.

   5.   Shoab A. Khan, 1995
        Logic and Algorithm Partitioning on MCMs
        Professor, National University of Science & Technology, Pakistan

   6.   Lan-Rong Dung, 1997
        VHDL-based Conceptual Prototyping of Embedded DSP Architectures
        Professor, National Chaio Tung University, Taiwan.

        Winner of VHDL International Best PhD Thesis Award, 1997

   7.   Thomas W. Egolf, 1997
        Virtual Prototyping of Embedded DSP Systems
        Distinguished Member of Technical Staff, Agere


                                                                                               24
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 181 of 189
                                                             Professor Vijay K. Madisetti, ECE


 8.     Alvaro Marenco, 1997
        On Homomorphic Deconvolution of Bandpass Signals
        Professor, Texas A&M University.

        Winner of GIT ECE Outstanding Teaching Assistant Award

 9.     Shahram Famorzadeh, 1997
        BEEHIVE: A Distributed Environment for Adaptive Signal Processing
        Member of Technical Staff, Rockwell.

 10. Timothy J. Klausutis, 1997
     Adaptive Lapped Transforms with Applications to Image Coding.
     US Air Force/Univ. of Florida.

 11. Lan Shen, 1998
     Temporal Design of Core-Based Systems
     Member of Technical Staff, IBM

 12. James DeBardelaben, 1998
     Optimization Based Approach to Cost Effective DSP Design
     Research Scientist, Johns Hopkins University

        Georgia Tech ECE Faculty Award

 13. Sangyoun Lee, 1999
     Design of Robust Video Signal Processors
     Professor, Yonsei University

       US Army Sensors Lab Research Excellence Award, 1999

 14. Rahmi Hezar, 2000
     Oversampled Digital Filters
     Member of Technical Staff, Texas Instruments

 15. Yong-kyu Jung, 2001
     Model-Based Processor Synthesis
     Professor, Texas A&M University

 16. Mustafa Turkboylari, 2002
     Handoff Algorithms for Wireless Applications
     Member of Technical Staff, Texas Instruments

 17. Yun-Hui Fan, 2002
     A Stereo Audio Coder with Nearly Constant Signal to Noise Ratio
     Post-Doctoral Research Associate, Northeastern University

 18.     Subrato K. De, 2002
        Design of a Retargetable Compiler for DSP
        Member of Technical Staff, Qualcomm

        US Army Sensors Lab Research Excellence Award, 1999

 19. Chonlameth Aripnikanondt, 2004
     System-on-Chip Design with UML
     Professor, King Mongkut’s University, Thailand.


                                                                                           25
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 182 of 189
                                                           Professor Vijay K. Madisetti, ECE


      US Army Sensors Lab Research Excellence Award, 1999

  20. Loran Jatunov, 2004
      Performance Analysis of 3G CDMA Systems
      Senior Research Scientist, Soft Networks, LLC.

  21. Antonios Argyriou, 2005, Serving in Hellenic Army.

  22. Pilho Kim, 2009, Scientist, VP Technologies, Inc.

  23. M. Sinnokrot, 2009, Staff Engineer, Qualcomm.




Awards & Honors


   1. Jagasdis Bose National Science Talent Fellowship, Indian Institute of
      Technology, Kharagpur, 1980-1984.

   2. General Proficiency Prize, Indian Institute of Technology, Kharagpur, 1984.

   3. Demetri Angelakos Outstanding Graduate Student Award, Univ. of
      California, Berkeley, 1989

   4. Ira Kay IEEE/ACM Best Paper Award for Best Paper presented at IEEE
      Annual Simulation Symposium, 1989

   5. IBM Faculty Development Award 1990

   6. Technical Program Chair, IEEE Workshop on Parallel and Distributed
      Simulation. 1990.

   7. Technical Program Chair, IEEE MASCOTS’94

   8. NSF RI Award, 1990

   9. VHDL International Best PhD Dissertation Advisor Award, 1997

   10. Georgia Tech Outstanding Doctoral Dissertation Advisor Award, 2001.

   11. ASEE 2006 Frederick Emmons Terman Medal, 2006.

   12. Fellow of IEEE




                                                                                         26
  Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 183 of 189
                                                    Professor Vijay K. Madisetti, ECE




 Intellectual Property Disclosures (Georgia Tech)

Patent    Date   Description
2843      2004   Method and Apparatus for Improving the Performance of Wireless LANs
2825      2003   Method and Apparatus for Optimal Partitioning and Ordering of Antennas for
                 Layered Space-Time Block Codes in MIMO Communications Systems
2815      2003   How to Rapidly Develop a SyD Application
GSU-023   2003   Rapid Development of SyD Applications
2810      2003   System on Mobile Devices Middleware Design
2718      2003   A Transport Layer Algorithm for Improved Anycast Communication
2717      2003   A Novel Transport Layer Load-Balancing Algorithm
2716      2003   A Transport Layer QoS Algorithm
2715      2003   A Novel Transport Layer Algorithm for MPLS Performance
2659      2002   A New Algorithm and Technology for Implementing Mobile IP with Applications
                 to Voice and Video over Mobile IP
2656      2002   Debugging with Instruction-Level Reverse Execution
2655      2002   Embedded Software Streaming


                                                                                    27
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 184 of 189
                                                       Professor Vijay K. Madisetti, ECE

2539              System of Databases: An Enabling Technology for Programming
2517       2002   A Dynamic Instantiated Real-Time Operating System Debugger
2516       2002   A Dynamic Real-Time Operating System
GSU-009    2001   System of Databases: Architecture,, Global Queries, Triggers and Constraints
2480       2001   Mobile Fleet Application based on SyD Technology
2479       2001   System of Databases: A model with coordination links and a calendar application
1893       1999   Beehive
1726       1995   Very High Scale Integrated Circuit Hardware Description Language Models
                  (VHDL Models)
1401       1995   Self-Compensation Receiver (SCR)

 Issued Patents (Eight Patents Issued or Allowed)




                                                                                         28
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 185 of 189



                                   Appendix B

                      Materials Considered & Relied Upon


    •   Plaintiffs’ Notice of Motion and Motion for Class Certification and Memorandum
        of Law in Support Thereof (Dkt. No. 94).

    •   IETF Internet Draft (Nov 2002): Enhancements to ECRTP with Applications to
        Robust Header Compression for Wireless, URL https://tools.ietf.org/html/draft-
        madisetti-rao-suresh-rohc-00 (Last Visited on Jan 15, 2019).

    •   IETF Internet Draft (May 2002): Voice & Video over Mobile IP Networks, URL
        https://tools.ietf.org/html/draft-madisetti-argyriou-voice-video-mip-00 (Last
        Visited on Jan 15, 2019).

    •   IETF Internet Draft (July 2002): A Transport Layer Technology for Improving
        QoS of Networked Multimedia Applications, URL
        https://tools.ietf.org/html/draft-madisetti-argyriou-voice-video-mip-00 (Last
        Visited on Jan 15, 2019).

    •   Extensions of Recommendation G.721 adaptive differential pulse code
        modulation to 24 and 40 kbit/s for digital circuit multiplication equipment
        application, URL https://www.itu.int/rec/T-REC-G.723/en (Last visited on Jan
        15, 2019).

    •   VoIP: BPL Telecom develops integrated platform, URL
        https://www.thehindubusinessline.com/bline/2002/04/09/stories/20020409006607
        00.htm (Last visited on Jan 15, 2019).

    •   Expert Report of Stefan Nazarian (Dkt. No 94-8), and associated materials.

    •   Google’s Responses to Plaintiffs’ Priority Interrogatories, July 11, 2018.

    •   PCS Type Certification Review Board: PTCRB, URL
        https://www.ptcrb.com/about/ (Last visited on Jan 15, 2019).

    •   Open Development Device Certification Process, Verizon Wireless, 2017, URL
        https://opendevelopment.verizonwireless.com/content/dam/opendevelopment/pdf/
        OpenAccessReq/ODDeviceCertificationProcess.pdf (Last visited on Jan 15,
        2019).

    •   Forbes: Verizon Little House of Horrors, March 10, 2008, URL
        https://www.forbes.com/2008/03/10/testing-mobile-phones-tech-wireless-
        cx_ew_0310verizon.html#ce8a6a13ccda (Last visited on Jan 15, 2019).
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 186 of 189



    •   Document: Quality Standards, Procedures, and Complaints, Verizon, URL
        https://www.verizon.com/suppliers/jsp/VerizonQualityStandardsProceduresAndC
        omplaints.pdf (Last visited on Jan 15, 2019).

    •   GOOG-WEEKS-00215087 - GOOG-WEEKS-00215166 (October 2, 2016
        “Purchase and Sale Agreement” between Google and Verizon).

    •   GOOG-WEEKS-00000112-126.

    •   GOOG-WEEKS-00011805-11812.

    •   Qualcomm Technologies, Inc. WCD9335 Audio Codec Device Specification,
        LM80-P2751-29 Rev A., URL
        https://developer.qualcomm.com/qfile/35460/lm80-p2751-29_a.pdf (Last visited
        on Jan 15, 2019).

    •   Qualcomm WCD9335: Technology and Cost Comparison, URL
        https://www.researchandmarkets.com/reports/3715520/qualcomm-wcd9335-
        technology-and-cost-comparison (Last visited on Jan 15, 2019).

    •   JEDEC Standard ESD22-B117A, Solder Ball Shear, JESD22-B117A, October
        2006, URL https://www.jedec.org/sites/default/files/docs/22b117A.pdf (Last
        visited on Jan 15, 2019).

    •   Declaration of Steven James filed in Support of Google’s Opposition to Plaintiffs’
        Class Certification Motion.

    •   Google PowerPoint, HTC QBR, Aug. 2016 (I understand that the Bates numbers
        for this document will be provided in Google’s forthcoming production).

    •   Smart Phone Reliability: Apple iPhones with Fewest Failures, and major Android
        manufacturers not far behind, URL https://www.squaretrade.com/cell-phone-
        comparison-study-nov-10 (Last visited on Jan 15, 2019).

    •   Study: iPhone 4 is the most reliable smartphone, but don’t drop it, URL
        https://www.digitaltrends.com/android/study-iphone-4-is-the-most-reliable-
        smartphone-but-dont-drop-it/ (Last visited on Jan 15, 2019).

    •   Trend Report: Q4 2017 – State of Mobile Device Repair & Security, Blancco,
        URL https://download.blancco.com/download/en-rs-q4-2017-state-of-mobile-
        device-repair-and-security.pdf (Last visited on Jan 15, 2019).


    •   Deposition transcript from Steven James deposition, taken on August 30, 2018,
        and his deposition exhibits.
Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 187 of 189



    •   Deposition transcript from Stefan Nazarian deposition, taken on December 28,
        2018, and his deposition exhibits.

    •   K. Dhandapani, et al, “Improving Solder Joint Reliability for PoP Packages in
        Current Mobile Ecosystem”, 2018 IEEE 68th Electronic Components and
        Technology Conference (“Qualcomm 2018 Paper”).

    •   Verizon: Quality Standards, Procedures, and Complaints, Verizon, URL
        https://www.verizon.com/suppliers/jsp/VerizonQualityStandardsProceduresAndC
        omplaints.pdf (Last visited on Jan 15, 2019).

    •   S. Y. Jang, et al, “Wafer Level Package Solder Joint Reliability Study for Portable
        Electronic Devices”, Proceedings of Electronics Components & Technology
        Conference, July 2005 (“Samsung Paper”).

    •   P. T. Vianco, et al, “Predicting the Reliability of Package-on-Package
        Interconnections Using Computational Modeling”, SMTA Journal, Volume 27,
        Issue 1, 2014 (“Sandia National Labs Paper”).

    •   JEDEC: Board Level Drop Test Method of Components for Handheld Electronic
        Products, URL https://www.jedec.org/standards-documents/docs/jesd-22-b111
        (Last visited on Jan 15, 2019).

    •   JEDEC: Thermal Shock, URL https://www.jedec.org/standards-
        documents/docs/jesd-22-a106b (Last visited on Jan 15, 2019).

    •   Report: Why Nvidia’s Chips are Defective, 2010, URL
        https://www.semiaccurate.com/2010/07/11/why-nvidias-chips-are-defective/
        (Last visited on Jan 15, 2019).
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 188 of 189




DECLARATION OF BOBBIE J. WILSON
                      EXHIBIT 27
(Redacted Version - Sought to be Sealed)
 Case 5:18-cv-00801-NC Document 133-3 Filed 01/24/19 Page 189 of 189




DECLARATION OF BOBBIE J. WILSON
                      EXHIBIT 28
(Redacted Version - Sought to be Sealed)
